Exhibit 10.1

EXECUTION VERSION






--------------------------------------------------------------------------------



$600,000,000




CREDIT AGREEMENT


dated as of September 27, 2019


among,


WESTROCK SOUTHEAST, LLC,
as the Borrower,


THE GUARANTORS FROM TIME TO TIME PARTY HERETO,


THE LENDERS PARTIES HERETO,


and


COBANK, ACB,
as Administrative Agent



--------------------------------------------------------------------------------



COBANK, ACB,
as Lead Arranger and Book Runner



--------------------------------------------------------------------------------



 
TABLE OF CONTENTS


ARTICLE I DEFINITIONS
1
   
1.1
Definitions
1
1.2
Computation of Time Periods
30
1.3
Accounting Terms
30
1.4
Terms Generally
32
 
ARTICLE II CREDIT FACILITY
32
   
2.1
[Reserved]
32
2.2
[Reserved]
32
2.3
[Reserved]
32
2.4
Closing Date Term Loan
32
2.5
[Reserved]
33
2.6
[Reserved]
33
2.7
[Reserved]
33
2.8
[Reserved]
33
2.9
Default Rate
33
2.10
Conversion Options
33
2.11
Prepayments
34
2.12
[Reserved]
37
2.13
Fees
37
2.14
Computation of Interest and Fees
37
2.15
Pro Rata Treatment and Payments
38
2.16
Non-Receipt of Funds by the Administrative Agent
40
2.17
Inability to Determine Interest Rate
41
2.18
Illegality
42
2.19
Requirements of Law
42
2.20
Indemnity
44
2.21
Taxes
44
2.22
[Reserved]
47
2.23
Replacement of Lenders
47
2.24
[Reserved]
48
2.25
Defaulting Lenders
48
2.26
Incremental Term Loans
49
     
ARTICLE III REPRESENTATIONS AND WARRANTIES
52
   
3.1
Corporate Existence; Compliance with Law
52
3.2
Corporate Power; Authorization
52
3.3
Enforceable Obligations
52
3.4
No Legal Bar
52
3.5
No Material Litigation
53
3.6
Investment Company Act
53
3.7
Margin Regulations
53
3.8
Compliance with Environmental Laws
53
3.9
Subsidiaries
54
3.10
Financial Statements, Fiscal Year and Fiscal Quarters
54
3.11
ERISA
54
3.12
Accuracy and Completeness of Information
55



i

--------------------------------------------------------------------------------





3.13
Compliance with Trading with the Enemy Act, OFAC Rules and Regulations, Patriot
Act and FCPA
55
3.14
Use of Proceeds
56
     
ARTICLE IV CONDITIONS PRECEDENT
56
   
4.1
Conditions to Closing Date and Initial Term Loans
58
     
ARTICLE V AFFIRMATIVE COVENANTS
58
   
5.1
Corporate Existence, Etc
59
5.2
Compliance with Laws, Etc
59
5.3
Payment of Taxes and Claims
59
5.4
Keeping of Books
59
5.5
Visitation, Inspection, Etc
59
5.6
Insurance; Maintenance of Properties and Licenses
59
5.7
Financial Reports; Other Notices
60
5.8
Notices Under Certain Other Indebtedness
62
5.9
Notice of Litigation
62
5.10
Additional Guarantors
62
5.11
Use of Proceeds
63
     
ARTICLE VI NEGATIVE COVENANTS
63
   
6.1
Financial Requirements
63
6.2
Liens
64
6.3
Subsidiary Indebtedness
66
6.4
Merger and Sale of Assets
67
     
ARTICLE VII EVENTS OF DEFAULT
69
   
7.1
Events of Default
69
7.2
Acceleration; Remedies
72
     
ARTICLE VIII AGENCY PROVISIONS
72
   
8.1
Appointment
72
8.2
Delegation of Duties
73
8.3
Exculpatory Provisions
73
8.4
Reliance by Administrative Agent
74
8.5
Notice of Default
74
8.6
Non-Reliance on Administrative Agent and Other Lenders
74
8.7
Administrative Agent in its Individual Capacity
75
8.8
Successor Agent
75
8.9
Patriot Act Notice
75
8.10
Guaranty and Borrower Matters
76
8.11
Withholding
76
     
ARTICLE IX MISCELLANEOUS
78
   
9.1
Amendments and Waivers
78
9.2
Notices
81
9.3
No Waiver; Cumulative Remedies
82
9.4
Survival of Representations and Warranties
82
9.5
Payment of Expenses
82
9.6
Successors and Assigns; Participations; Purchasing Lenders
84
9.7
Adjustments; Set-off
88



ii

--------------------------------------------------------------------------------





9.8
Table of Contents and Section Headings
89
9.9
Counterparts; Electronic Execution
89
9.10
Severability
89
9.11
Integration
89
9.12
Governing Law
89
9.13
Consent to Jurisdiction and Service of Process
89
9.14
Confidentiality
90
9.15
Acknowledgments
91
9.16
Waivers of Jury Trial
91
9.17
[Reserved]
91
9.18
Subordination of Intercompany Debt
91
9.19
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
91
9.20
Farm Credit Equities
92
9.21
Most Favored Lender Provisions
94
     
ARTICLE X GUARANTY OF BORROWER OBLIGATIONS
94
   
10.1
The Guaranty
94
10.2
Bankruptcy
95
10.3
Nature of Liability
95
10.4
Independent Obligation
96
10.5
Authorization
96
10.6
Reliance
96
10.7
Waiver
96
10.8
Limitation on Enforcement
97
10.9
Confirmation of Payment
98
10.10
Keepwell
98



iii

--------------------------------------------------------------------------------



EXHIBITS
     
Exhibit A
[Reserved]
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of Notice of Conversion/Extension
Exhibit D
Form of Designation Notice
Exhibit E
Form of Closing Date Term Loan Note
Exhibit F
Form of Tax Exempt Certificate
Exhibit G
Form of Officer’s Compliance Certificate
Exhibit H
Form of Joinder Agreement
Exhibit I
Form of Assignment and Assumption
Exhibit J
Form of Discounted Prepayment Option Notice
Exhibit K
Form of Lender Participation Notice
Exhibit L
Form of Discounted Voluntary Prepayment Notice
       
SCHEDULES
     
Schedule 1.1(a)(i)
Existing MWV Notes
Schedule 1.1(a)(ii)
Existing RKT Senior Notes
Schedule 2.1(a)
Lenders, Voting Participants and Commitments
Schedule 9.2
Lending Offices



iv

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT


THIS CREDIT AGREEMENT, dated as of September 27, 2019 (this “Agreement” or
“Credit Agreement”), is by and among WESTROCK SOUTHEAST, LLC, a Delaware limited
liability company (“WRK Southeast”), WESTROCK COMPANY, a Delaware corporation
(the “Parent”), WESTROCK RKT, LLC, a Georgia limited liability company (“RKT”),
WRKCO INC., a Delaware corporation (“WRKCo”) and WESTROCK MWV, LLC, a Delaware
limited liability company (“MWV” and, together with RKT, WRKCo and the Parent,
the “Initial Guarantors”), the lenders named herein and such other lenders that
hereafter become parties hereto, and COBANK, ACB, as Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility for the purposes hereinafter set forth; and


WHEREAS, the Lenders have agreed to make the requested term loan facility
available to the Borrower on the terms and conditions hereinafter set forth.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I

DEFINITIONS


1.1          Definitions.


As used in this Credit Agreement, the following terms have the meanings
specified below unless the context otherwise requires:


“Acceptable Price” has the meaning specified in Section 2.11(c)(iii).


“Acceptance Date” has the meaning specified in Section 2.11(c)(ii).


“Acquisition” means any acquisition, whether by stock purchase, asset purchase,
merger, amalgamation, consolidation or otherwise, of a Person or a business line
of a Person.


“Additional Credit Party” means each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.


“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof, together with any successors or assigns.


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either



--------------------------------------------------------------------------------



 
(i) to vote 10% or more of the securities having ordinary voting power for the
election of directors of such Person or (ii) to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.


“Agreement” has the meaning set forth in the introductory paragraph hereof.


“Alternate Base Rate” means the rate per annum determined by the Administrative
Agent on the first Business Day of each week or more frequently, in the sole
discretion of the Administrative Agent, as the highest of (i) the Prime Rate,
(ii) the Federal Funds Rate plus ½ of 1.00% and (iii) the LIBOR Rate for a
one-month interest period plus 1.00%, in each case as of such date.  If at any
time the Administrative Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) that it is unable after
due inquiry to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms hereof, then the Alternate Base Rate shall be
determined without regard to clause (ii) of the first sentence of this
definition until the circumstances giving rise to such inability no longer
exist.  If at any time the Administrative Agent shall have reasonably determined
(which determination shall be conclusive absent manifest error) that it is
unable after due inquire to ascertain LIBOR for any reason, then the Alternative
Base Rate shall be determined without regard to clause (iii) of the first
sentence of this definition until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the calculation thereof shall be effective at the opening of business on the
first Business Day of each week or, if determined more frequently, at the
opening of business on the first Business Day immediately following the date of
such determination and without necessity of notice being provided to the
Borrower or any other Person.


 “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.


“Applicable Discount” has the meaning specified in Section 2.11(c)(iii).


“Applicable Percentage” means, for any day,  the percentages per annum set forth
in the table below corresponding with the then applicable Level, which will be
the lower of (a) the applicable Level determined by reference to the Leverage
Ratio and (b) the applicable Level determined by reference to the Rating (the
“Ratings Level”), such that Level I is the lowest Level and Level IV is the
highest Level; provided that, prior to five (5) Business Days after the delivery
of financial statements for the period ending September 30, 2019 in accordance
with the provisions of Section 5.7, the applicable Level shall be Level I.


For purposes of the foregoing, (a) (i) if the applicable Ratings established by
Moody’s and S&P are different but correspond to consecutive pricing levels, then
the Ratings Level will be based on the higher applicable Rating (e.g., if
Moody’s applicable Rating corresponds to Level I and S&P’s applicable Rating
corresponds to Level II, then the Ratings Level will be Level I), and (ii) if
the applicable Ratings established by Moody’s and S&P are more than one pricing
level apart, then the Ratings Level will be based on the rating which is one
level higher than the lower rating (e.g., if Moody’s and S&P’s applicable
Ratings correspond to Levels I and IV, respectively, then the Ratings Level will
be Level III), (b) in the event that either S&P or Moody’s (but not both) shall
no longer issue a Rating, the Ratings Level shall be determined by the remaining
Rating, and (c) in the event that neither S&P nor Moody’s issues a Rating,
unless and until the date, if any, that the Parent and the Required Lenders
agree on a different arrangement, the existing Ratings Level shall continue in
effect for the 60-day period immediately following such event, and subsequent to
such period the Ratings Level shall be Level IV.


2

--------------------------------------------------------------------------------



 


Level
Leverage
Ratio
Rating
(S&P/Moody’s)
Applicable
Percentage for
LIBOR Rate
Loans
Applicable
Percentage
for Base
Rate Loans
I
< 2.50 to 1.00
BBB / Baa2
(or better)
1.500%
0.500%
II
> 2.50 to 1.00 but < 3.00 to 1.00
BBB- / Baa3
1.625%
0.625%
III
> 3.00 to 1.00 but < 3.25 to 1.00
BB+ / Ba1
1.875%
0.875%
IV
> 3.25 to 1.00
BB / Ba2 (or worse)
2.125%
1.125%



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Parent the financial information and
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Section 5.7 (each an “Interest
Determination Date”).  Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination Date. 
After the Closing Date, if the Credit Parties shall fail to provide the Required
Financial Information for any Fiscal Quarter or Fiscal Year, the Applicable
Percentage from such Interest Determination Date shall, on the date five
(5) Business Days after the date by which the Credit Parties were so required to
provide such Required Financial Information to the Administrative Agent and the
Lenders, be based on Level IV until such time as such Required Financial
Information is provided, whereupon the Level shall be determined by the then
current Leverage Ratio.  In the event that any Required Financial Information
that is delivered to the Administrative Agent is shown to be inaccurate in a
manner that results in the miscalculation of the Leverage Ratio (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
the Credit Parties shall immediately (i) deliver to the Administrative Agent
corrected Required Financial Information for such Applicable Period,
(ii) determine the Applicable Percentage for such Applicable Period based upon
the corrected Required Financial Information (which Applicable Percentage shall
be made effective immediately in the current period, to the extent applicable)
and (iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Percentage for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.14(a).  It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Credit Documents, including their rights under Sections
2.9 and 7.2.


 “Applicable Period” has the meaning set forth in the definition of “Applicable
Percentage.”


“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit I.


3

--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Base Rate Loans” means all Loans accruing interest based on the Alternate Base
Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“BofA Term Loan Agreement” means the Credit Agreement dated as of June 7, 2019
among WRKCo, as borrower, the guarantors from time to time party thereto, and
Bank of America, N.A., as administrative agent.


“Borrower” means (a) initially, WRK Southeast and (b) any other Person that
becomes the Borrower in accordance with Section 2.26(d), Section 6.4(a) or
Section 9.20(d).


“Borrowing Minimum” means (a) in the case of LIBOR Rate Loans, $2,000,000 and
(b) in the case of Base Rate Loans, $1,000,000.


“Borrowing Multiple” means $1,000,000.


“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Greenwood Village, Colorado or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of U.S. Dollars in the
London interbank market.


“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Section 6.1(a) and (b) or the Leverage Ratio, in each case on a Pro Forma Basis.


“Calculation Period” means, in respect of any Calculation Date, the period of
four Fiscal Quarters ended as of the last day of the most recent Fiscal Quarter
preceding such Calculation Date for which the Administrative Agent shall have
received the Required Financial Information.


4

--------------------------------------------------------------------------------



“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).


“Capital Assets” means, collectively, for any Person, all fixed assets of such
Person, whether tangible or intangible determined in accordance with GAAP.


“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP as of the Closing Date, be required to be classified and
accounted for as a capital lease on a balance sheet of such Person, other than,
in the case of a Consolidated Company, any such lease under which another
Consolidated Company is the lessor.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, units or partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing Person.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.


“Cash Management Bank” means any Person that, (i)(a) at the time it enters into
a Cash Management Agreement, is a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent or (b) is a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent on
the Closing Date and the Cash Management Agreement to which such Person is a
party was entered into on or prior to the Closing Date (even if such Person
ceases to be a Lender or the Administrative Agent or such Person’s Affiliate
ceased to be a Lender or the Administrative Agent), in each case (a) or (b) in
its capacity as a party to such Cash Management Agreement; provided, in the case
of a Cash Management Agreement with a Person who is no longer a Lender, such
Person shall be considered a Cash Management Bank only through the stated
maturity date (without extension or renewal or increase in amount) of such Cash
Management Agreement and (ii) to the extent it is not a Lender, has provided the
Administrative Agent with a fully executed Designation Notice, substantially in
the form of Exhibit D.


“Change in Control” means (i) as applied to the Parent, any Person or “Group”
(as defined in Section 13(d)(3) of the Exchange Act, but excluding (A) any
employee benefit or stock ownership plans of the Parent or any of its
Subsidiaries, and (B) members of the Board of Directors and executive officers
of the Parent as of the Closing Date, members of the immediate families of such
members and executive officers, and family trusts and partnerships established
by or for the benefit of any of the foregoing individuals) shall have acquired
more than fifty percent (50%) of the combined voting power of all classes of
common stock of the Parent, except that the Parent’s purchase of its common
stock outstanding on the Closing Date which results in one or more of the
Parent’s shareholders of record as of the Closing Date controlling more than
fifty percent (50%) of the combined voting power of all classes of the common
stock of the Parent shall not constitute an acquisition hereunder and (ii)
subject to Section 9.20(d) (and except as otherwise permitted under Section
6.4(a)), the Borrower shall cease to be a Wholly-Owned Subsidiary of the Parent.


“Class” means (i) with respect to any Commitment, its character as a Closing
Date Term Loan Commitment or an Incremental Term Loan Commitment of a particular
series, (ii) with respect to any Loan,


5

--------------------------------------------------------------------------------



its character as a Closing Date Term Loan or an Incremental Term Loan of a
particular series and (iii) with respect to any Lender, its character as a
Lender holding Commitments or Loans of a particular Class.


 “Closing Date” means the date hereof.


“Closing Date Term Loan” has the meaning set forth in Section 2.4(a).


“Closing Date Term Loan Commitment” means, with respect to each Closing Date
Term Loan Lender, the commitment of such Closing Date Term Loan Lender to make
its portion of the Closing Date Term Loan in a principal amount equal to such
Closing Date Term Loan Lender’s Closing Date Term Loan Commitment Percentage of
the Closing Date Term Loan Committed Amount.


“Closing Date Term Loan Commitment Percentage” means, for any Closing Date Term
Loan Lender, the percentage identified as its Closing Date Term Loan Commitment
Percentage on Schedule 2.1(a), as such percentage may be modified in connection
with any Incremental Term Loan Commitment and/or any assignment made in
accordance with the provisions of Section 9.6(b).


“Closing Date Term Loan Committed Amount” has the meaning set forth in Section
2.4(a).


“Closing Date Term Loan Lender” means, as of any date of determination, any
Lender that holds a Closing Date Term Loan Commitment or a portion of the
outstanding Closing Date Term Loan on such date.


“Closing Date Term Loan Note” or “Closing Date Term Loan Notes” means the
promissory notes of the Borrower in favor of each of the Closing Date Term Loan
Lenders that requests a promissory note evidencing the portion of the Closing
Date Term Loan provided pursuant to Section 2.4(d), individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.


“CoBank” means CoBank, ACB, and its successors.


“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.


“Collateralized Bonds” means the Solid Waste Disposal Facility Revenue Bonds,
Series 1997A, issued by the City of Wickliffe, Kentucky, and maturing on January
15, 2027.


“Commitment” means the Closing Date Term Loan Commitment and/or any Incremental
Term Loan Commitment, individually or collectively, as appropriate.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Consolidated Companies” means, collectively, the Parent, the Borrower, all of
the other Restricted Subsidiaries, each Permitted Securitization Subsidiary and,
to the extent required to be consolidated with the Parent under GAAP, any Joint
Venture.


“Consolidated Company Investment” has the meaning set forth in the definition of
“EBITDA.”


“Consolidated Funded Debt” means the Funded Debt of the Consolidated Companies
on a consolidated basis.


6

--------------------------------------------------------------------------------



“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (i) EBITDA for the period of the four prior Fiscal Quarters ending
on such date to (ii) Consolidated Interest Expense paid or payable in cash
during such period (together with any sale discounts given in connection with
sales of accounts receivable and/or inventory by the Consolidated Companies
during such period).


“Consolidated Interest Expense” means, for any period, all Interest Expense of
the Consolidated Companies net of interest income and income from
corporate-owned life insurance programs (excluding (i) deferred financing costs
included in amortization, (ii) interest expense in respect of insurance
premiums, (iii) interest expense in respect of Indebtedness that is non-recourse
to the Parent and its Restricted Subsidiaries under the laws of the applicable
jurisdiction, except for Standard Securitization Undertakings, (iv) interest
expense in respect of the write-up or write-down of the fair market value of
Indebtedness and (v) any interest expense attributable to the KapStone Paper
Chip Mill Contracts) of the Consolidated Companies determined on a consolidated
basis in accordance with GAAP.


“Consolidated Net Income” means the consolidated net income of the Consolidated
Companies on a consolidated basis as defined according to GAAP before giving
effect to any non-controlling interests; provided that there shall be excluded
from Consolidated Net Income (in each case, to the extent included in
consolidated net income of the Consolidated Companies) (i) any net loss or net
income of any Unrestricted Subsidiary that is not a Consolidated Company and the
proportionate share of any net loss or net income of any Joint Venture that is a
Consolidated Company attributable to a Person other than a Consolidated Company,
(ii) the net income or loss of any Consolidated Company for any period prior to
the date it became a Consolidated Company as a result of any Consolidated
Company Investment, (iii) the gain or loss (net of any tax effect) resulting
from the sale, transfer or other disposition of any Capital Assets by the
Consolidated Companies other than in the ordinary course of business of the
Consolidated Companies, (iv) any expense in respect of severance payments to the
extent paid from the assets of any Plan, (v) other extraordinary items, as
defined by GAAP, of the Consolidated Companies and (vi) any interest expense
attributable to the KapStone Paper Chip Mill Contracts.


“Consolidated Net Tangible Assets” means, as of any date of determination, with
respect to the Consolidated Companies, total assets minus goodwill, other
intangible assets and current liabilities (other than current maturities of long
term debt and other short term Funded Debt), all as determined in accordance
with GAAP on a consolidated basis and any Consolidated Net Tangible Assets
attributable to the MWV SPE Assets.


“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.


“Copyright Licenses” means any written agreement, naming any Credit Party as
licensor, granting any right under any Copyright.


“Copyrights” means (a) all copyrights, now existing or hereafter created or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Copyright Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and (b) all renewals
thereof.


“Credit Agreement” has the meaning set forth in the introductory paragraph
hereof.


“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the Fee Letter, any Joinder Agreement and all other related agreements
and documents issued or delivered


7

--------------------------------------------------------------------------------



hereunder or thereunder or pursuant hereto or thereto (excluding, however, any
Guaranteed Hedging Agreement and any Guaranteed Cash Management Agreement).


“Credit Party” means any of the Parent, any other Guarantor or the Borrower.


“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders and the Administrative Agent,
whenever arising, under this Credit Agreement and the other Credit Documents
(including any interest accruing after the occurrence of a filing of a petition
of bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) and (ii) all liabilities and obligations, whenever arising, owing from any
Credit Party or any of its Subsidiaries to any Hedging Agreement Provider under
any Guaranteed Hedging Agreement or to any Cash Management Bank under any
Guaranteed Cash Management Agreement.  Notwithstanding anything to the contrary
contained in this Credit Agreement or any provision of any other Credit
Document, Credit Party Obligations shall not extend to or include any Excluded
Swap Obligation.


“DDTL Agreement” means the Credit Agreement dated as of March 7, 2018 among the
Parent (as successor to Whiskey Holdco, Inc.), as borrower, the guarantors from
time to time party thereto, the lenders from time to time party thereto and
Wells Fargo Bank, National Association, as administrative agent.


“Debt to Capitalization Ratio” means, as of the last day of any Fiscal Quarter,
the ratio (expressed as a percentage) of (a)(i) Total Funded Debt minus (ii) the
aggregate amount of cash on the consolidated balance sheet of the Parent and its
Restricted Subsidiaries attributable to the net proceeds of an issuance or
incurrence of Indebtedness that constitutes Refinancing Indebtedness in respect
of existing Indebtedness maturing within 180 days of such issuance or
incurrence, to (b) the sum of (i)(x) Total Funded Debt minus (y) the aggregate
amount of cash on the consolidated balance sheet of the Parent and its
Restricted Subsidiaries attributable to the net proceeds of an issuance or
incurrence of Indebtedness that constitutes Refinancing Indebtedness in respect
of existing Indebtedness maturing within 180 days of such issuance or incurrence
plus (ii) the Equity Capitalization plus (iii) deferred Taxes of the Parent and
its consolidated Subsidiaries, each as of the last day of such Fiscal Quarter.


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to fund any portion of any Term Loan required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Parent in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified any Credit Party, the Administrative Agent or any other Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements generally in which it commits or is
obligated to extend credit, or (d) has become or is, or has a direct or indirect
parent company that has become or is, insolvent or has become, or has a direct
or indirect parent company that has become,  the subject of a bankruptcy or
insolvency proceeding, or has had, or has a direct or indirect parent company
that has had, a receiver, conservator, trustee or custodian appointed for it, or
has taken, or has a direct or indirect parent company that has taken, any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any


8

--------------------------------------------------------------------------------





such proceeding or appointment, or has become or has a direct or indirect parent
company that has become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of (x) the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority or (y) in the case of a solvent
Person, the precautionary appointment of an administrator, guardian, custodian
or other similar official by a Governmental Authority under or based on the
applicable law of the country where such Person is subject to home jurisdiction
supervision if any applicable law requires that such appointment not be publicly
disclosed, in any such case, so long as such ownership interest or appointment,
as applicable, does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.


“Discount Range” has the meaning specified in Section 2.11(c)(ii).


“Discounted Prepayment Option Notice” means a Discounted Prepayment Option
Notice substantially in the form of Exhibit J.


“Discounted Voluntary Prepayment” has the meaning specified in Section
2.11(c)(i).


“Discounted Voluntary Prepayment Notice” means a Discounted Voluntary Prepayment
Notice substantially in the form of Exhibit L.


“Disqualified Institution” means (a) certain banks, financial institutions and
other institutional lenders or investors or any competitors of the Parent that,
in each case, have been specified by name to the Administrative Agent by the
Parent in writing prior to the Closing Date (collectively, the “Identified
Institutions”) and (b) with respect to such Identified Institutions, Persons
(such Persons, “Known Affiliates”) that are Affiliates of such Identified
Institutions readily identifiable as such by the name of such Person, but
excluding any Person that is a bona fide debt fund or investment vehicle that is
engaged in making, purchasing, holding or otherwise investing in loans, bonds or
similar extensions of credit or securities in the ordinary course of business;
provided that, upon reasonable notice to the Administrative Agent after the
Closing Date, the Parent shall be permitted to supplement in writing the list of
Persons that are Disqualified Institutions with the name of any Person that is
or becomes a competitor of the Parent or any of its Restricted Subsidiaries or a
Known Affiliate of one of the competitors of the Parent or any of its Restricted
Subsidiaries, which supplement shall be in the form of a list of names provided
to the Administrative Agent and shall become effective upon delivery to the
Administrative Agent, but which supplement shall not apply retroactively to
disqualify any persons that have previously acquired an interest in respect of
the Loans or Commitments hereunder.


“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States, any state thereof or the District of Columbia.


“EBITDA” means for any fiscal period, Consolidated Net Income for such period
plus (a) the following (without duplication) to the extent deducted in
determining such Consolidated Net Income, in each case as determined for the
Consolidated Companies in accordance with GAAP for the applicable period: (i)
Consolidated Interest Expense, (ii) consolidated tax expenses, including all
federal, state, provincial, local income and similar taxes (provided that, if
the entry for consolidated tax expenses increases (rather than decreases)
Consolidated Net Income for such fiscal period, then EBITDA shall be reduced by
the amount of consolidated tax expenses for such fiscal period), (iii)
depreciation and amortization expenses, (iv) all charges and expenses for
financing fees and expenses and write-offs of deferred financing fees and
expenses, remaining portions of original issue discount on prepayment of
Indebtedness, premiums paid  in respect of prepayment of Indebtedness, and
commitment fees (including bridge fees and ticking


9

--------------------------------------------------------------------------------





fees but excluding, for the avoidance of doubt, periodic revolver drawn or
unused line fees) in respect of financing commitments, (v) all charges and
expenses associated with the write up of inventory acquired in Acquisitions or
in any other Investments that become Consolidated Companies (or Property of
Consolidated Companies, including by way of merger, consolidation or
amalgamation) (such Acquisitions or Investments, “Consolidated Company
Investments”), in each case as required by Accounting Standards Codification
(“ASC”) 805 – “Business Combinations”, (vi) all other non-cash charges,
including non-cash charges for the impairment of goodwill taken pursuant to ASC
350 – “Intangibles - Goodwill and Other”, acquisition-related expenses taken
pursuant to ASC 805 (whether consummated or not), stock-based compensation and
restructuring and other charges, (vii) all legal, accounting and other
professional advisory fees and expenses incurred in respect of Consolidated
Company Investments and related financing transactions, (viii) (A) all expenses
related to payments made to officers and employees, including any applicable
excise taxes, of the acquired companies and businesses in any Consolidated
Company Investment and other payments due in respect of employment agreements
entered into as provided in the agreements relating to any Consolidated Company
Investment, and retention bonuses and other transition and integration costs,
including information technology transition costs, related to any Consolidated
Company Investment, (B) change of control expenses of the acquired companies and
businesses in any Consolidated Company Investment, (C) all non-recurring cash
expenses taken in respect of any multi-employer and defined benefit pension plan
obligations (without duplication) that are not related to plant and other
facilities closures and (D) all cash acquisition-related expenses taken pursuant
to ASC 805 (whether consummated or not), all cash charges and expenses for plant
and other facility closures (whether complete or partial) and other cash
restructuring charges, labor disruption charges and officer payments in
connection with any Consolidated Company Investment or associated with efforts
to achieve EBITDA synergies or improvements; provided that the amount added back
under this clause (viii) shall not exceed 10% of EBITDA (calculated prior to
such addback), in each case in the aggregate for any period of four consecutive
Fiscal Quarters, (ix) run-rate synergies expected to be achieved within 12
months following the end of such period due to any Consolidated Company
Investment as a result of specified actions taken or expected in good faith to
be taken (calculated on a pro forma basis as though such synergies had been
realized on the first day of such period) and not already included in EBITDA;
provided that (A) the aggregate initial estimated run-rate synergies for any
Consolidated Company Investment with respect to which an add-back is made
pursuant to this clause (ix) during any period of four consecutive Fiscal
Quarters shall not exceed 10% of EBITDA (calculated prior to such addback) and
(B) the aggregate add-back that may be made pursuant to this clause (ix) in
respect of the expected run-rate synergies for any Consolidated Company
Investment shall not exceed, for the four consecutive Fiscal Quarter period
ending (v) on the last day of the first Fiscal Quarter ending after the date of
such Consolidated Company Investment, 100% of the initial estimated run-rate
synergies thereof (or such lesser amount necessary to comply with the
immediately preceding clause (A)), (w) on the last day of the second Fiscal
Quarter ending after the date of such Consolidated Company Investment, 75% of
the initial estimated run-rate synergies thereof (or such lesser amount
necessary to comply with the immediately preceding clause (A)), (x) on the last
day of the third Fiscal Quarter ending after the date of such Consolidated
Company Investment, 50% of the initial estimated run-rate synergies thereof (or
such lesser amount necessary to comply with the immediately preceding clause
(A)), (y) on the last day of the fourth Fiscal Quarter ending after the date of
such Consolidated Company Investment, 25% of the initial estimated run-rate
synergies thereof (or such lesser amount necessary to comply with the
immediately preceding clause (A)), and (z) on the last day of each subsequent
Fiscal Quarter, 0% of the initial estimate run-rate synergies thereof and (C)
such synergies are reasonably identifiable, factually supportable and certified
by the chief executive officer or the chief financial officer of the Parent and
acceptable to the Administrative Agent (not to be unreasonably withheld) (it is
understood and agreed that “run-rate” means the full recurring benefit for a
period that is associated with any action taken or expected to be taken provided
that such benefit is expected to be realized within 12 months of taking such
action), (x) all non-recurring cash expenses taken in respect of any
multi-employer and defined benefit pension plan obligations (without
duplication) that are related to plant and other facilities closures (whether
complete or partial), (xi) business interruption insurance items and other


10

--------------------------------------------------------------------------------





expenses, in each case during such period that the Parent believes, in good
faith, shall be reimbursed by a third party (including through insurance or
indemnity payments) not later than 365 days after the last day of the Fiscal
Quarter for which an add back is first taken under this clause (xi) for such
item or expense (provided that, if such item or expense has not been reimbursed,
in whole or in part, on or prior to such 365th day, then EBITDA for the period
next ending after such 365th day shall be reduced by an amount equal to the
excess of the add-back taken for such item or expense pursuant to this clause
(xi) over the amount, if any, that is reimbursed with respect to such item or
expense on or prior to such 365th day), and (xii) all sale discounts given in
connection with sales of accounts receivables and/or inventory, plus (b) cash
distributions of earnings of Unrestricted Subsidiaries made to a Consolidated
Company to the extent previously excluded in the determination of Consolidated
Net Income by virtue of clause (i) of the definition of Consolidated Net Income,
minus (c) the following (without duplication) to the extent added in determining
such Consolidated Net Income, in each case as determined for the Consolidated
Companies in accordance with GAAP for the applicable period:  all non-cash gains
(other than any such non-cash gains (i) in respect of which cash was received in
a prior period or will be received in a future period and (ii) that represent
the reversal of any accrual in a prior period for, or the reversal of any cash
reserves established in any prior period for, anticipated cash charges).


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than (i) a natural person or (ii)
a Disqualified Institution to the extent that the list of Disqualified
Institutions has been provided to the Lenders at the Parent’s request); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include any
Defaulting Lender, any Credit Party or any of the Credit Party’s Affiliates or
Subsidiaries.


“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.


“Environmental Laws” means any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
Environment, as now or is at any relevant time in effect during the term of this
Credit Agreement.


“Equity Capitalization” means as of the date of its determination, consolidated
shareholders’ equity of the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in


11

--------------------------------------------------------------------------------



 
effect from time to time.  References to sections of ERISA shall be construed
also to refer to any successor sections.


“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under subsection (b) or (c) of Section 414 of the Code.


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) a withdrawal by the Parent or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal, within the meaning of Section 4203
or 4205 of ERISA, by the Parent or any ERISA Affiliate from a Multiemployer Plan
or the receipt by any Credit Party or any ERISA Affiliate of notification that a
Multiemployer Plan is insolvent, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (e) the filing of a notice with the PBGC of intent to
terminate a Pension Plan in a distress termination described in Section 4041(c)
of ERISA or the commencement of proceedings by the PBGC to terminate or to
appoint a trustee to administer a Pension Plan; or (f) the imposition of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan upon the Parent or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Reserve Percentage” means for any day, the percentage which is in
effect for such day as prescribed by the Federal Reserve Board (or any
successor) for determining the maximum reserve requirement (including any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.


“Event of Default” has the meaning set forth in Section 7.1.


“Exchange Act” means Securities Exchange Act of 1934, as amended.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty is or becomes illegal.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document, (i) any Tax on
such recipient’s net income or profits (or franchise Tax or branch profits Tax),
in each case (a) imposed by a jurisdiction as a result of such recipient being
organized or having its principal office or applicable lending office in such
jurisdiction or (b) that is an Other Connection Tax, (ii) solely with respect to
any Loans or advances to the Borrower, any U.S. federal


12

--------------------------------------------------------------------------------



withholding Tax imposed on amounts payable to a Lender (other than any Lender
becoming a party hereto pursuant to a request under Section 2.23) with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquired such interest in the applicable
Commitment or, if such Lender did not fund the applicable Loan pursuant to a
prior Commitment, on the date such Lender acquired its interest in such Loan or
(B) such Lender designates a new lending office, except in each case to the
extent that amounts with respect to such Taxes were payable under Section 2.21
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan or Commitment or such Lender immediately before it
changed its lending office, (iii) any withholding Taxes attributable to a
Lender’s failure to comply with Section 2.21(d) and (iv) any Tax imposed under
FATCA.


“Existing Credit Agreement” means the Credit Agreement dated as of July 1, 2015
(as amended, supplemented or otherwise modified from time to time), among the
Parent, WestRock CP, LLC, a Delaware limited liability company, WestRock
Converting, LLC (f/k/a WestRock Converting Company), a Georgia limited liability
company, WestRock Virginia, LLC (f/k/a WestRock Virginia Corporation), a
Delaware limited liability company, as borrowers, the other guarantors from time
to time party thereto, the lenders from time to time party thereto, and CoBank,
as administrative agent.


 “Existing MWV Notes” means, collectively, the notes of MWV set forth on
Schedule 1.1(a)(i).


“Existing RKT Senior Notes” means, collectively, the notes of RKT set forth on
Schedule 1.1(a)(ii).


“Existing Senior Notes” means, collectively, the Existing MWV Notes and the
Existing RKT Senior Notes.


 “Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender.


“Farm Credit Equity Documents” has the meaning given such term in
Section 9.20(a).


“Farm Credit Equities” has the meaning specified in Section 9.20(a).


“Farm Credit Lender” means a federally chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.


“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future Treasury
regulations or other official administrative interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (and
any amended or successor version described above) and any intergovernmental
agreements implementing the foregoing.


“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day and (ii) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as reasonably determined by the Administrative Agent.  Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.


13

--------------------------------------------------------------------------------





“Fee Letter” means the Fee Letter dated as of September 4, 2019, between the
Parent and CoBank, as amended, restated, modified or supplemented from time to
time.


“Fees” means all fees payable pursuant to Section 2.13.


“Fiscal Quarter” means any fiscal quarter of the SEC Filer.


“Fiscal Year” means any fiscal year of the SEC Filer.


“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) maintained or contributed to by
any Credit Party or any of its Subsidiaries or in respect of which any Credit
Party or any of its Subsidiaries is obligated to make contributions, in each
case, for the benefit of employees of any Credit Party or any of its
Subsidiaries other than those employed within the United States, other than a
plan maintained exclusively by a Governmental Authority.


“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with applicable accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan; (B) the failure to register or loss of good
standing with applicable regulatory or tax authorities of any such Foreign Plan
required to be registered or registered to maintain advantageous tax status; or
(C) the failure of any Foreign Plan to comply with any provisions of applicable
law and regulations or with the material terms of such Foreign Plan.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Debt” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations of such Person
incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt and other accrued
obligations incurred in the ordinary course of business and due within six (6)
months of the incurrence thereof) that would appear as liabilities on a balance
sheet of such Person, (v) the principal portion of all obligations of such
Person under Capital Leases, (vi) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
(other than letters of credit issued for the account of such Person in support
of industrial revenue or development bonds that are already included as
Indebtedness of such Person under clause (ii) above) and, without duplication,
all drafts drawn thereunder (to the extent unreimbursed), (vii) all preferred
Capital Stock or other equity interests issued by such Person and which by the
terms thereof could be (at the request of the holders thereof or otherwise)
subject to (A) mandatory sinking fund payments prior to the date six (6) months
after the Latest Maturity Date, (B) redemption prior to the date six (6) months
after the Latest Maturity Date or (C) other acceleration prior to the date six
(6) months after the Latest Maturity Date, (viii) the principal balance
outstanding under any Synthetic Lease, (ix) all Indebtedness of others of the
type described in clauses (i) through (viii) hereof (which, for purposes of
clarity, will not include any of the items described in clause (A)(I) through
(A)(XII) below) secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed
and (x) all Guaranty Obligations of such Person


14

--------------------------------------------------------------------------------



with respect to Indebtedness of another Person of the type described in clauses
(i) through (ix) hereof (which, for purposes of clarity, will not include any of
the items described in clause (A)(I) through (A)(XII) below); provided, however,
that (A) in the case of the Consolidated Companies, Funded Debt shall not
include (I) intercorporate obligations solely among the Consolidated Companies,
(II) lease obligations pledged as collateral to secure industrial development
bonds, (III) hedge adjustments resulting from terminated fair value interest
rate derivatives, (IV) Indebtedness that is non-recourse to such Person under
the laws of the applicable jurisdiction (except for Standard Securitization
Undertakings), including installment notes issued in timber transactions in the
ordinary course of business of the Consolidated Companies, (V) guarantees of the
debt of suppliers and vendors incurred in the ordinary course of business of the
Consolidated Companies to the extent that the obligations thereunder do not
exceed, in the aggregate, $35,000,000, (VI) trade payables re-characterized as
Indebtedness in accordance with GAAP under travel and expense reimbursement
cards, procurement cards, supply chain finance and similar programs to the
extent that the obligations thereunder are satisfied within 180 days of their
incurrence under the applicable program, (VII) any obligation in respect of
earn-outs, purchase price adjustments or similar acquisition consideration
arrangements except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of the Consolidated Companies in
accordance with GAAP, (VIII) any industrial development bonds or similar
instruments with respect to which both the debtor and the investor are
Consolidated Companies, (IX) any industrial revenue or development bonds that
have been redeemed, repurchased or defeased by the Consolidated Companies or
otherwise (and any other Indebtedness, including Guaranty Obligations, in
respect of such bonds), (X) the portion of any industrial revenue or development
bonds that have been cash collateralized (and any other Indebtedness, including
Guaranty Obligations, in respect of such portion of such bonds) (it being
understood and agreed that the carveout in this clause (X) shall include the
aggregate principal amount of the Collateralized Bonds that is outstanding as of
the Closing Date (and any other Indebtedness, including Guaranty Obligations, in
respect of such bonds)),  (XI) obligations with respect to insurance policy
loans to the extent offset by the assets of the applicable insurance policies
and (XII) financing liabilities arising under the KapStone Paper Chip Mill
Contracts (in an amount, as of December 31, 2017, of approximately $86,000,000,
as such amounts may increase or decrease in accordance with the terms of the
KapStone Paper Chip Mill Contracts), (B) the Funded Debt of any Person shall
include the Funded Debt of any other entity that is not a Consolidated Company
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Funded Debt expressly provide that such Person is not liable
therefor and (C) with respect to any Funded Debt of any Consolidated Company
that is a partnership or Joint Venture, the Funded Debt of such partnership or
Joint Venture shall be limited to the product of the Ownership Share of the
Credit Parties and their Restricted Subsidiaries in such partnership or Joint
Venture multiplied by the principal amount of such Funded Debt, unless a larger
amount of such Funded Debt is recourse to a Credit Party or any Restricted
Subsidiary (in which event such larger amount of such Funded Debt shall
constitute Funded Debt).


 “GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Credit Party and any Cash Management Bank, as
amended, restated, amended and restated, modified, supplemented or extended from
time to time.


15

--------------------------------------------------------------------------------



“Guaranteed Hedging Agreement” means any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.


“Guarantors” means the Initial Guarantors and any Additional Credit Party.


“Guaranty” means the guaranty of the Guarantors set forth in Article X.


“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness, or (iv) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof.  The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.


“Hazardous Substances” means any substance, waste, chemical, pollutant or
contaminant, material or compound in any form, including petroleum, crude oil or
any fraction thereof, asbestos or asbestos containing materials, or
polychlorinated biphenyls, that is regulated pursuant to any Environmental Law.


“Hedging Agreement Provider” means any Person that (i) to the extent it is not a
Lender, has provided the Administrative Agent with a fully executed Designation
Notice, substantially in the form of Exhibit D and (ii) enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted by
Section 6.3 to the extent that (a) such Person is a Lender, the Administrative
Agent, an Affiliate of a Lender or the Administrative Agent or any other Person
that was a Lender or the Administrative Agent (or an Affiliate of a Lender or
the Administrative Agent) at the time it entered into the Hedging Agreement but
has ceased to be a Lender or the Administrative Agent (or whose Affiliate has
ceased to be a Lender or the Administrative Agent) under the Credit Agreement or
(b) such Person is a Lender, the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent on the Closing Date and the Hedging Agreement
to which such Person is a party was entered into on or prior to the Closing Date
(even if such Person ceases to be a Lender or the Administrative Agent or such
Person’s Affiliate ceased to be a Lender or the Administrative Agent); provided,
in the case of a Guaranteed Hedging Agreement with a Person who is no longer a
Lender, such Person shall be considered a Hedging Agreement Provider only
through the stated maturity date (without extension or renewal or increase in
notional amount) of such Guaranteed Hedging Agreement.


“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including any interest rate swap, cap or collar
agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements, but excluding (i) any
purchase, sale or option agreement relating to commodities used in the ordinary
course of such Person’s business and (ii) any agreement existing as of the
Closing Date or entered into after the


16

--------------------------------------------------------------------------------



Closing Date in accordance with the historical practices of the Consolidated
Companies related to the fiber trading and fiber brokerage business of such
Persons.


“Identified Institutions” has the meaning set forth in the definition of
“Disqualified Institutions”.


“Immaterial Subsidiary” means any Restricted Subsidiary (other than the
Borrower) where (a) the Consolidated Net Tangible Assets of such Restricted
Subsidiary are less than 5.0% of the Consolidated Net Tangible Assets of the
Consolidated Companies as of the end of the most recent full Fiscal Quarter for
which internal financial statements are available immediately preceding the date
of determination and (b) the EBITDA of such Restricted Subsidiary is less than
5.0% of the EBITDA of the Consolidated Companies as of the end of the four most
recent full Fiscal Quarters, treated as one period, for which internal financial
statements are available immediately preceding the date of determination, in
each of the foregoing clauses (a) and (b), determined in accordance with
GAAP; provided that Immaterial Subsidiaries may not in the aggregate have (x)
Consolidated Net Tangible Assets constituting in excess of 15.0% of the
Consolidated Net Tangible Assets of the Consolidated Companies as of the end of
the most recent full Fiscal Quarter for which internal financial statements are
available immediately preceding the date of determination or (y) EBITDA
constituting in excess of 15.0% of the EBITDA of the Consolidated Companies as
of the end of the four most recent full Fiscal Quarters, treated as one period,
for which internal financial statements are available immediately preceding the
date of determination, in each of the foregoing clauses (x) and (y), determined
in accordance with GAAP (and, in the event that the Consolidated Net Tangible
Assets and/or the EBITDA of all Immaterial Subsidiaries exceed the thresholds
specified in the foregoing clauses (x) and (y), as applicable, one or more of
the Restricted Subsidiaries that would otherwise have qualified as Immaterial
Subsidiaries shall be deemed to be Material Subsidiaries in descending order
based on the amounts of their respective Consolidated Net Tangible Assets or
EBITDA, as the case may be, until such excess has been eliminated).


“Increased Amount Date” has the meaning assigned thereto in Section 2.26(a).


“Incremental Term Loan” has the meaning assigned thereto in Section 2.26(a)(i).


“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.


“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
2.26(a)(i).


“Incremental Term Loan Note” or “Incremental Term Loan Notes” means the
promissory notes of the Borrower in favor of each of the Incremental Term Loan
Lenders that requests a promissory note evidencing the portion of the
Incremental Term Loans provided pursuant to Section 2.26, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.


“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt and other accrued obligations incurred in the
ordinary course of business and due within six (6) months of the incurrence
thereof) that would appear as liabilities on a balance sheet of such Person,
(v) all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements (excluding (a) any purchase, sale or option
agreement relating to commodities


17

--------------------------------------------------------------------------------



used in the ordinary course of such Person’s business and (b) any agreement
existing as of the Closing Date or entered into after the Closing Date in the
ordinary course of business of the Credit Parties and the Restricted
Subsidiaries related to the fiber trading and fiber brokerage businesses (other
than any agreement entered into for speculative purposes) of such Persons),
(vi) all Indebtedness of others (which, for purposes of clarity, will not
include any of the items described in clauses (A)(I) through (A)(XII) below)
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; provided that so long
as such Indebtedness is non-recourse to such Person, only the portion of such
obligations which is secured shall constitute Indebtedness hereunder, (vii) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person (which, for purposes of clarity, will not include any of the items
described in clauses (A)(I) through (A)(XII) below), (viii) the principal
portion of all obligations of such Person under Capital Leases plus any accrued
interest thereon, (ix) all obligations of such Person under Hedging Agreements
to the extent required to be accounted for as a liability under GAAP, excluding
any portion thereof which would be accounted for as interest expense under GAAP,
(x) the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (xi) all preferred Capital
Stock or other equity interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
(A) mandatory sinking fund payments prior to the date six (6) months after the
Latest Maturity Date, (B) redemption prior to the date six (6) months after the
Latest Maturity Date or (C) other acceleration prior to the date six (6) months
after the Latest Maturity Date and (xii) the principal balance outstanding under
any Synthetic Lease plus any accrued interest thereon; provided, however, that
(A) in the case of the Consolidated Companies, Indebtedness shall not include
(I) intercorporate obligations solely among the Consolidated Companies, (II)
lease obligations pledged as collateral to secure industrial development bonds,
(III) hedge adjustments resulting from terminated fair value interest rate
derivatives, (IV) non-recourse installment notes issued in timber transactions
in the ordinary course of business of the Consolidated Companies, (V) guarantees
of the debt of suppliers and vendors incurred in the ordinary course of business
of the Consolidated Companies to the extent that the obligations thereunder do
not exceed, in the aggregate, $35,000,000, (VI) trade payables re-characterized
as Indebtedness in accordance with GAAP under travel and expense reimbursement
cards, procurement cards, supply chain finance and similar programs to the
extent that the obligations thereunder are satisfied within 180 days of their
incurrence under the applicable program, (VII) any obligations in respect of
earn-outs, purchase price adjustments or similar acquisition consideration
arrangements except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of the Consolidated Companies in
accordance with GAAP, (VIII) any industrial development bonds or similar
instruments with respect to which both the debtor and the investor are
Consolidated Companies, (IX) any industrial revenue or development bonds that
have been redeemed, repurchased or defeased by the Consolidated Companies or
otherwise (and any other Indebtedness, including Guaranty Obligations, in
respect of such bonds), (X) the portion of any industrial revenue or development
bonds that have been cash collateralized (and any other Indebtedness, including
Guaranty Obligations, in respect of such portion of such bonds) (it being
understood and agreed that the carveout in this clause (X) shall include the
aggregate principal amount of the Collateralized Bonds that is outstanding as of
the Closing Date (and any other Indebtedness, including Guaranty Obligations, in
respect of such bonds)),  (XI) obligations with respect to insurance policy
loans to the extent offset by the assets of the applicable insurance policies
and (XII) financing liabilities arising under the KapStone Paper Chip Mill
Contracts (in an amount, as of December 31, 2017, of approximately $86,000,000,
as such amounts may increase or decrease in accordance with the terms of the
KapStone Paper Chip Mill Contracts), (B) the Indebtedness of any Person shall
include the Indebtedness of any other entity that is not a Consolidated Company
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor and (C) with respect to any Indebtedness of any Consolidated Company


18

--------------------------------------------------------------------------------



that is a partnership or Joint Venture, the Indebtedness of such partnership or
Joint Venture shall be limited to the product of the Ownership Share of the
Credit Parties and their Restricted Subsidiaries in such partnership or Joint
Venture multiplied by the principal amount of such Indebtedness, unless a larger
amount of such Indebtedness is recourse to a Credit Party or any Restricted
Subsidiary (in which event such larger amount of such Indebtedness shall
constitute Indebtedness).


 “Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.5(b).


“Information” has the meaning set forth in Section 9.14.


“Information Materials” has the meaning set forth in Section 5.7.


“Initial Guarantors” has the meaning set forth in the introductory paragraph
hereof.


“Intellectual Property” means all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.


“Intercompany Debt” has the meaning set forth in Section 9.18.


“Interest Determination Date” has the meaning set forth in the definition of
“Applicable Percentage”.


“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.


“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
March, June, September and December and the Maturity Date of the applicable
Class of Loans, (b) as to any LIBOR Rate Loan having an Interest Period of three
(3) months or less, the last day of such Interest Period, and (c) as to any
LIBOR Rate Loan having an Interest Period longer than three (3) months, each day
which is three (3) months after the first day of such Interest Period and the
last day of such Interest Period.


“Interest Period” means, as to any LIBOR Rate Loan, a period of one (1), two
(2), three (3) or six (6) months duration (or any other period if agreed to by
each applicable Lender), as the Borrower may elect, commencing in each case, on
the date of the borrowing (including conversions, extensions and renewals);
provided, however, (i) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Rate Loans where the next
succeeding Business Day falls in the next succeeding calendar month, then on the
next preceding Business Day), (ii) no Interest Period with respect to any Class
of Loans shall extend beyond the Maturity Date for such Class and (iii) in the
case of LIBOR Rate Loans, where an Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month in which the
Interest Period is to end, such Interest Period shall end on the last day of
such calendar month; provided, however, (A) if the Borrower shall fail to give
notice as provided above, the Borrower shall be deemed to have selected a Base
Rate Loan and (B) no more than twelve (12) LIBOR Rate Loans may be in effect at
any time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new LIBOR Rate Loan with a single Interest
Period.


19

--------------------------------------------------------------------------------



“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.


“Investment Purpose” means the financing (or refinancing) of investments by any
Credit Party (or any of their respective predecessors) in mills that are located
in rural areas with populations of no more than 20,000 and that utilize waste
and waste product (through the recycling of fiber) as inputs for their
operations.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit H, executed and delivered by each Person who becomes a Guarantor in
accordance with the provisions of Section 5.10.


“Joint Venture” means, with respect to any Person, any corporation or other
entity (including limited liability companies, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, of
which some but less than 100% of the total combined voting power of all classes
of Voting Stock or other ownership interests, at the time as of which any
determination is being made, is owned by such Person, either directly or
indirectly through one or more Subsidiaries of such Person.


“KapStone” means KapStone Paper and Packaging Corporation, a Delaware
corporation.


“KapStone Combination” means, collectively, the KapStone Merger and the WestRock
Merger.


“KapStone Merger” means the merger of KapStone and Kola Merger Sub, Inc., a
Delaware corporation, pursuant to the KapStone Merger Agreement, pursuant to
which KapStone was the surviving corporation.


“KapStone Paper Chip Mill Contracts” means the non-cancellable contracts entered
into by KapStone in 2015 to construct facilities to produce wood chips for use
at KapStone’s Charleston and Roanoke Rapids paper chip mills.


“Known Affiliates” has the meaning set forth in the definition of “Disqualified
Institutions”.


“Latest Maturing Loan” means the Term Loan incurred and outstanding under this
Credit Agreement with the Latest Maturity Date.


“Latest Maturity Date” means the latest maturity date of any Term Loan incurred
and outstanding under this Credit Agreement at any given time after giving
effect to any renewal, refinancing, refunding or extension of Loans incurred or
outstanding pursuant to this Credit Agreement.


“Lead Arranger” means CoBank in its capacity as the sole lead arranger with
respect to this Agreement.


“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 2.26.


“Lender Participation Notice” means a Lender Participation Notice substantially
in the form of Exhibit K.


20

--------------------------------------------------------------------------------



“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, and their respective successors and assigns and any Incremental
Term Loan Lender.


“Lending Office” means initially, the office of each Lender designated as such
Lender’s Lending Office shown on Schedule 9.2; and thereafter, such other office
of such Lender as such Lender may from time to time specify to the
Administrative Agent and the Parent as the office of such Lender at which Loans
of such Lender are to be made.


“Leverage Ratio” means, as of any date of determination, the ratio of (a)(i)
Total Funded Debt as of such date minus (ii) the aggregate amount of cash on the
consolidated balance sheet of the Parent and its Restricted Subsidiaries
attributable to the net proceeds of an issuance or incurrence of Indebtedness
that constitutes Refinancing Indebtedness in respect of existing Indebtedness
maturing within 180 days of such issuance or incurrence, to (b) EBITDA for the
period of the four prior Fiscal Quarters ending on such date.


“LIBOR” means for any LIBOR Rate Loan made to the Borrower for any Interest
Period therefor, the rate per annum reported by Bloomberg Information Services
(or any successor or substitute service comparable thereto, as determined by the
Administrative Agent from time to time, that provides quotations of interest
rates applicable to U.S. Dollar deposits in the London interbank market) as the
London interbank offered rate for deposits in U.S. Dollars at approximately
11:00 a.m. (London time) two (2) London Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.


Notwithstanding the foregoing, in no event shall LIBOR be less than 0.00% per
annum.


“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:


LIBOR Rate =
LIBOR
 
1.00 - Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.


“License” has the meaning set forth in Section 5.6(c).


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind in the nature of a security interest
(including any conditional sale or other title retention agreement and any lease
in the nature thereof).


“Loan” or “Loans” means a Closing Date Term Loan or an Incremental Term Loan, as
appropriate.


“London Business Day” means a day other than a day on which banks in London,
England are not open for dealings in deposits of U.S. Dollars in the London
interbank market.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Parent and its Restricted Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Credit Parties, taken as
a whole, to perform their obligations under any Credit Document; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Credit Parties, taken as a whole, of the Credit
Documents.


21

--------------------------------------------------------------------------------



“Material Contract” means any contract or other arrangement to which the Parent
or any of its Subsidiaries is a party that is required to be filed with the SEC.


“Material Subsidiary” means each Restricted Subsidiary that is not an Immaterial
Subsidiary.


“Maturity Date” means (a) with respect to the Closing Date Term Loans, the date
that is seven (7) years after the Closing Date and (b) with respect to any
series of Incremental Term Loans, the date specified as the Maturity Date of
such series of Incremental Term Loans in the applicable Lender Joinder
Agreement.


“MNPI” has the meaning specified in Section 2.11(c)(i).


“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.


“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 3(37) of ERISA or described in Section 4001(a)(3) of ERISA and that is
subject to ERISA, to which the Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.


“MWV” has the meaning set forth in the introductory paragraph hereof.


 “MWV SPE Assets” means the Timber Note assets held by MeadWestvaco Timber Note
Holding Co. II, LLC, MeadWestvaco Timber Note Holding LLC or any other
Restricted Subsidiary.


“Non-Core MWV Businesses” means each of (a) the Specialty Chemicals business of
MWV and (b) Community Development and Land Management business of MWV.


“Note” or “Notes” means the Closing Date Term Loan Notes and/or the Incremental
Term Loan Notes, collectively, separately or individually, as appropriate.


“Notice of Borrowing” means a request for the Closing Date Term Loan pursuant to
Section 2.4.  A Form of Notice of Borrowing is attached as Exhibit B.


“Notice of Conversion/Extension” means the written notice of (i) conversion of a
LIBOR Rate Loan to a Base Rate Loan, (ii) conversion of a Base Rate Loan to a
LIBOR Rate Loan or (iii) extension of a LIBOR Rate Loan, as appropriate, in each
case substantially in the form of Exhibit C.


“OFAC” has the meaning set forth in Section 3.13(a).


“Offered Loans” has the meaning specified in Section 2.11(c)(iii).


“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
Taxes imposed as a result of any present or former connection between such
recipient and the jurisdiction imposing such Tax (other than any connection
arising solely from such recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to and/or enforced, any Credit Documents).


“Other Parties” has the meaning specified in Section 10.7(c).


22

--------------------------------------------------------------------------------



“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Credit Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment of Loans (other than an assignment made pursuant to Section 2.23).


“Ownership Share” means, with respect to any Joint Venture, a Credit Party’s or
any Restricted Subsidiary’s relative equity ownership (calculated as a
percentage) in such Joint Venture determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Joint Venture.


“Parent” has the meaning set forth in the introductory paragraph hereof.


“Participant” has the meaning set forth in Section 9.6(d).


“Participant Register” has the meaning set forth in Section 9.6(d).


“Patent License” means all agreements, whether written or oral, providing for
the grant by or to a Credit Party of any right to manufacture, use or sell any
invention covered by a Patent.


“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.


“Patriot Act” means the USA PATRIOT Act, Title III of Pub.  L.  107-56, signed
into law October 26, 2001.


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.


“Permitted Securitization Entity” means a Person (other than a Permitted
Securitization Subsidiary, individual or Governmental Authority) that was
established by a financial institution or Affiliate thereof to purchase or
otherwise acquire assets for the principal purpose of securitization, and which
purchase or acquisition of such assets is funded through the issuance of
securities by such Person or by such Person incurring indebtedness; provided
that a financial institution or Affiliate of a financial institution that
purchases or acquires assets for the principal purpose of securitization shall
also be considered a Permitted Securitization Entity.


“Permitted Securitization Subsidiary” means any Subsidiary that (i) is directly
or indirectly wholly-owned by the Parent, (ii) is formed and operated solely for
purposes of a Permitted Securitization Transaction, (iii) is formed to qualify
as a “bankruptcy remote” entity, (iv) has organizational documents which limit
the permitted activities of such Permitted Securitization Subsidiary to the
acquisition of Securitization Assets from the Parent or one or more of its
Subsidiaries, the securitization of such


23

--------------------------------------------------------------------------------



Securitization Assets and activities necessary or incidental to the foregoing,
(v) if organized within the United States, is organized so as to meet S&P’s
requirements for special purpose entities engaged in the securitization of
assets, (vi) if organized within Canada or any province or territory thereof, is
organized so as to meet the requirements for special purpose entities engaged in
the securitization of assets by any recognized rating agency operating in such
jurisdiction and (vii) if organized outside the United States and Canada (and
any province or territory thereof), is organized so as to meet the requirements
for special purpose entities engaged in the securitization of assets by any
recognized rating agency operating in such jurisdiction; provided that if no
requirements for special purpose entities exist in such jurisdiction, the Parent
shall certify to the Administrative Agent that no recognized rating agency is
operating in such jurisdiction that customarily rates securitization
transactions.


“Permitted Securitization Transaction” means (a) the transfer by the Parent or
one or more of its Restricted Subsidiaries of Securitization Assets to one or
more (x) Permitted Securitization Subsidiaries or (y) Permitted Securitization
Entities and, in each case, the related financing of such Securitization Assets;
provided that, in each case, (i) such transaction is the subject of a favorable
legal opinion as to the “true sale” of the applicable Securitization Assets
under the laws of the applicable jurisdiction and (ii) such transaction is
non-recourse to the Parent and its Restricted Subsidiaries under the laws of the
applicable jurisdiction, except for Standard Securitization Undertakings, (b)
any credit facility backed or secured by Receivables or any other Securitization
Assets of the Consolidated Companies among one or more Consolidated Companies
and a financial institution, which credit facility is non-recourse to the Parent
and its Restricted Subsidiaries under the laws of the applicable jurisdiction,
except for Standard Securitization Undertakings or (c) any other arrangement or
agreement in respect of a “true sale” (or any similar concept in the applicable
jurisdiction) of Receivables or any other Securitization Assets in accordance
with the laws of the United States or any State thereof, Canada, any province or
territory of Canada or other applicable jurisdiction.


“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.


“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.


“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal.


“Priority Debt Basket” shall mean, at any time, (I) in the case of Section
6.2(w), (a) an amount equal to 10% of Consolidated Net Tangible Assets as of the
last day of the most recently ended Fiscal Quarter, less without duplication (b)
(i) solely to the extent in excess of the amount in clause (a) above the
aggregate principal amount of Indebtedness incurred under Section 6.3(c) then
outstanding plus (ii) the aggregate amount of obligations (or, if applicable,
the fair market value of inventory) secured by Liens under Section 6.2(w) then
outstanding and (II) in the case of Section 6.3(c), (a) an amount equal to 20%
of Consolidated Net Tangible Assets as of the last day of the most recently
ended Fiscal Quarter, less without duplication (b) (i) the aggregate principal
amount of Indebtedness incurred under Section 6.3(c) then outstanding plus (ii)
the aggregate amount of obligations (or, if applicable, the fair market value of
inventory) secured by Liens under Section 6.2(w) then outstanding.  In the event
that any Indebtedness would otherwise count against both the basket in Section
6.3(c) and the basket in Section 6.2(w), such


24

--------------------------------------------------------------------------------



Indebtedness shall be counted, for purposes of calculating the size of the
Priority Debt Basket under each of clauses (I) and (II) of this definition, as
outstanding only under Section 6.2(w) (and, for purposes of clarity, shall not
be counted as outstanding under Section 6.3(c)).


“Private Information” has the meaning set forth in Section 5.7.


“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.3(iii)) of the
financial covenants set forth in Section 6.1(a) and (b) or the Leverage Ratio in
respect of a proposed transaction or designation of a Restricted Subsidiary as
an Unrestricted Subsidiary (a “Specified Transaction”), the making of such
calculation after giving effect on a pro forma basis to:


(a)          the consummation of such Specified Transaction as of the first day
of the applicable Calculation Period;


(b)        the assumption, incurrence or issuance of any Indebtedness of a
Consolidated Company (including any Person which became a Consolidated Company
pursuant to or in connection with such Specified Transaction) in connection with
such Specified Transaction, as if such Indebtedness had been assumed, incurred
or issued (and the proceeds thereof applied) on the first day of such
Calculation Period (with any such Indebtedness bearing interest at a floating
rate being deemed to have an implied rate of interest for the applicable period
equal to the rate which is or would be in effect with respect to such
Indebtedness as of the applicable Calculation Date);


(c)          the permanent repayment, retirement or redemption of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a permanent commitment reduction) by a Consolidated Company
(including any Person which became a Consolidated Company pursuant to or in
connection with such Specified Transaction) in connection with such Specified
Transaction, as if such Indebtedness had been repaid, retired or redeemed on the
first day of such Calculation Period;


(d)         other than in connection with such Specified Transaction, any
assumption, incurrence or issuance of any Indebtedness by a Consolidated Company
after the first day of the applicable Calculation Period, as if such
Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Calculation Period (with any such Indebtedness
so incurred or issued bearing interest at a floating rate being deemed to have
an implied rate of interest for the applicable period equal to the rate which is
or would be in effect with respect to such Indebtedness as of the applicable
Calculation Date, and with any such Indebtedness so assumed bearing interest at
a floating rate being calculated using the actual interest rate in effect during
such period); and


(e)        other than in connection with such Specified Transaction, the
permanent repayment, retirement or redemption of any Indebtedness (other than
revolving Indebtedness, except to the extent accompanied by a permanent
commitment reduction) by a Consolidated Company after the first day of the
applicable Calculation Period, as if such Indebtedness had been repaid, retired
or redeemed on the first day of such Calculation Period.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent delivered to the Administrative Agent in connection with a
Specified Transaction, such certificate to contain reasonably detailed
calculations satisfactory to the Administrative Agent, upon giving effect to the
applicable Specified Transaction on a Pro Forma Basis, of the financial
covenants set forth in Section 6.1(a) and (b) for the applicable Calculation
Period.


25

--------------------------------------------------------------------------------



“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.11(c)(ii).


“Pro Rata Additional Borrower” means any Borrower (as defined in the Pro Rata
Credit Agreement).


 “Pro Rata Credit Agreement” means the Credit Agreement dated as of July 1,
2015, among the Parent, as parent borrower, RockTenn Company of Canada Holdings
Corp./Compagnie de Holdings RockTenn du Canada Corp., as Canadian borrower, the
subsidiary borrowers party thereto, RKT and MWV, as initial guarantors, the
lenders from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent and multicurrency agent.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


 “Public Information” has the meaning set forth in Section 5.7.


“Purchasing Borrower Party” means the Parent or any of its Subsidiaries.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualifying Lenders” has the meaning specified in Section 2.11(c)(iv).


“Qualifying Loans” has the meaning specified in Section 2.11(c)(iv).


“Rating” means the Parent’s long-term senior unsecured non-credit-enhanced debt
rating as was most recently announced by S&P or Moody’s, as applicable.


“Ratings Level” has the meaning set forth in the definition of “Applicable
Percentage”.


“Receivables” has the meaning set forth in the definition of “Securitization
Assets”.


“Refinanced Term Loan” has the meaning set forth in Section 9.1.


“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Existing Indebtedness”), any other Indebtedness that renews, refinances,
refunds, replaces or extends such Existing Indebtedness (or any Refinancing
Indebtedness in respect thereof); provided that the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of such Existing
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Existing Indebtedness and any reasonable fees, premium and
expenses relating to such renewal, refinancing, refunding, replacement or
extension, unless at the time such Refinancing Indebtedness is incurred, such
excess amount shall be permitted under Section 6.3 and, if applicable, utilize a
basket thereunder.


“Register” has the meaning set forth in Section 9.6(c).


26

--------------------------------------------------------------------------------



“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees, managers, advisors,
representatives and controlling persons of such Person and of such Person’s
Affiliates.


“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migrating or leaching
into the Environment, or into or from any building or facility.


“Replacement Term Loan” has the meaning set forth in Section 9.1.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.


“Required Financial Information” means, as to any Fiscal Quarter or Fiscal Year,
the financial information required by subsections (a) through (c) of Section 5.7
for such Fiscal Quarter or Fiscal Year, as applicable.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of the outstanding Term Loans at such time; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, Term Loans
owing to such Defaulting Lender.


“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.


“Responsible Officer” means, with respect to any Person, any of the Chief
Executive Officer, Chief Financial Officer, the Treasurer, the Chief Accounting
Officer, or the Controller of such Person (or, if no such Person is specified,
of the Parent).


“Restricted Subsidiary” means any Subsidiary other than any such Subsidiary that
is or shall become an Unrestricted Subsidiary as provided herein.


“RKT” has the meaning set forth in the introductory paragraph hereof.


 “S&P” means S&P Global Ratings, a segment of S&P Global Inc., and any successor
to its rating agency business.


“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to
Sanctions.


“Sanctioned Person” means (a) a person named on the list of Specially Designated
Nationals maintained by OFAC, (b) any Person operating, organized or resident in
a Sanctioned Entity or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).


27

--------------------------------------------------------------------------------



“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
Canadian government or (c) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.


“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.


“SEC Filer” means the Parent or such Restricted Subsidiary that files with the
SEC the audited and unaudited financial statements of the Parent and its
consolidated Subsidiaries.


“Securities Act” means the Securities Act of 1933, as amended.


“Securitization Assets” means any accounts receivable, notes receivable, rights
to future lease payments or residuals (collectively, the “Receivables”) owed to
or owned by the Parent or any Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such Receivables, all contracts
and contract rights, purchase orders, records, security interests, financing
statements or other documentation in respect of such Receivables and all
guarantees, letters of credit, insurance or other agreements or arrangements
supporting or securing payment in respect of such Receivables, all lockboxes and
collection accounts in respect of such Receivables (but only to the extent such
lockboxes and collection accounts contain only amounts related to such
Receivables subject to a Permitted Securitization Transaction), all collections
and proceeds of such Receivables and other assets which are of the type
customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.


“Specified Transaction” has the meaning set forth in the definition of Pro Forma
Basis set forth in this Section 1.1.


“Standard Securitization Undertakings” means (i) any obligations and
undertakings of the Parent or any Restricted Subsidiary on terms and conditions
consistent with the sale treatment of Securitization Assets in a transaction
that results in a legal “true sale” of Securitization Assets in accordance with
the laws of the United States, Canada, any province or territory of Canada or
other applicable jurisdiction and (ii) any obligations and undertakings of the
Parent or any Restricted Subsidiary not inconsistent with the treatment of the
transfer of Securitization Assets in a transaction as a legal “true sale” and
otherwise consistent with customary securitization undertakings in accordance
with the laws of the United States, Canada, any province or territory of Canada
or other applicable jurisdiction; provided that Standard Securitization
Undertakings shall not include any guaranty or other obligation of the Parent
and its Restricted Subsidiaries with respect to any Securitization Asset that is
not collected, not paid or otherwise uncollectible on account of the insolvency,
bankruptcy, creditworthiness or financial inability to pay of the applicable
obligor with respect to such Securitization Asset.


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through one or more intermediaries or subsidiaries.  Unless otherwise
identified, “Subsidiary” or “Subsidiaries” means Subsidiaries of the Parent.


“Successor Borrower” has the meaning set forth in Section 6.4(a).


28

--------------------------------------------------------------------------------



“Successor Parent” has the meaning set forth in Section 6.4(a).


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Synthetic Lease” means any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP.


“Tax Exempt Certificate” has the meaning set forth in Section 2.21(d).


“Taxes” has the meaning set forth in Section 2.21(a).


“Term Loan Lenders” means, collectively, the Closing Date Term Loan Lenders and
the Incremental Term Loan Lenders.


“Term Loan Note” means a Closing Date Term Loan Note and/or an Incremental Term
Loan Note, as appropriate.


“Term Loans” means, collectively, Closing Date Term Loans and the Incremental
Term Loans, and “Term Loan” means any of such Term Loans.


“Total Funded Debt” means, without duplication, the sum of: (a) Consolidated
Funded Debt, (b) with respect to a Permitted Securitization Transaction, (i) if
a Permitted Securitization Subsidiary is a party to such Permitted
Securitization Transaction, the aggregate principal, stated or invested amount
of outstanding loans made to the relevant Permitted Securitization Subsidiary
under such Permitted Securitization Transaction and (ii) if a Permitted
Securitization Entity is a party to such Permitted Securitization
Transaction, the aggregate amount of cash consideration received as of the date
of such sale or transfer by the Parent and its Restricted Subsidiaries from the
sale or transfer of Receivables or other Securitization Assets during the
applicable calendar month in which such sale or transfer took place under such
Permitted Securitization Transaction, and (c) to the extent not otherwise
included, the outstanding principal balance of Indebtedness under any Permitted
Securitization Transaction referenced in clause (b) of the definition thereof.


“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Credit Party of any right to use any Trademark.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress and service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.


 “Type” means, as to any Loan, its nature as a Base Rate Loan or a LIBOR Rate
Loan, as the case may be.


“U.S. Dollars” and “$” means dollars in lawful currency of the United States of
America.


29

--------------------------------------------------------------------------------



“Unrestricted Subsidiary” means (i) any Permitted Securitization Subsidiary,
(ii) any Joint Venture that is a Subsidiary and (iii) any Subsidiary which, at
the option of the Parent, is designated in writing by the Parent to the
Administrative Agent as being an Unrestricted Subsidiary; provided that the
Parent may designate any such Permitted Securitization Subsidiary or Joint
Venture as a Restricted Subsidiary in its discretion.  The Parent may designate
a Restricted Subsidiary as an Unrestricted Subsidiary at any time so long as
(A) no Default or Event of Default is in existence or would be caused by such
designation and (B) the Parent supplies to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating pro forma compliance with the financial
covenants in Section 6.1 after giving effect to such designation.


“Voting Participant” has the meaning set forth in Section 9.6(d).


“Voting Participant Notice” has the meaning set forth in Section 9.6(d).


“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.


“WestRock Merger” means the merger of the Parent and Whiskey Merger Sub, Inc., a
Delaware corporation, pursuant to the KapStone Merger Agreement, pursuant to
which the Parent was the surviving corporation.


 “Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary that is a Wholly-Owned Subsidiary.


“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of the Parent and
the Parent’s other Wholly-Owned Subsidiaries at such time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“WRK Southeast” has the meaning set forth in the introductory paragraph hereof.


“WRKCo” has the meaning set forth in the introductory paragraph hereof.


1.2          Computation of Time Periods.


All time references in this Credit Agreement and the other Credit Documents
shall be to New York, New York time unless otherwise indicated.  For purposes of
computation of periods of time hereunder, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”


1.3          Accounting Terms.


(i)          Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements


30

--------------------------------------------------------------------------------



of the Parent delivered to the Lenders; provided that, if the Parent shall
notify the Administrative Agent that it wishes to amend any covenant in
Section 6.1 or the definition of Leverage Ratio (or any component thereof) to
eliminate the effect of any change in GAAP on the operation of such covenant or
such ratio (or if the Administrative Agent notifies the Parent that the Required
Lenders wish to amend Section 6.1 or the definition of Leverage Ratio (or any
component thereof) for such purpose), then the Parent’s compliance with such
covenant shall be determined on the basis of GAAP in effect and as adopted by
the Parent on December 31, 2017 (which, for the avoidance of doubt, shall
exclude any prospective changes to lease accounting under GAAP), until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Parent and the Required Lenders.


(ii)         The Parent shall deliver to the Administrative Agent and each
Lender at the same time as the delivery of any Required Financial Information,
(a) a description in reasonable detail of any material change in the application
of accounting principles employed in the preparation of such financial
statements from those applied in the most recently preceding quarterly or annual
financial statements as to which no objection shall have been made in accordance
with the provisions above and (b) a reasonable estimate of the effect on the
financial statements on account of such changes in application (it being
understood that the requirement in this subsection (ii) shall be satisfied if
the information required by clauses (a) and (b) above are included the
applicable Required Financial Information).


(iii)       Notwithstanding the above, the parties hereto acknowledge and agree
that, for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 6.1 or in
determining the Leverage Ratio for any applicable period (including for purposes
of the definitions of “Applicable Percentage,” “Consolidated Interest Expense,”
“EBITDA,” “Pro Forma Basis” and “Total Funded Debt” set forth in Section 1.1),
if any Acquisition or disposition of Property, in each case involving
consideration in excess of $50,000,000, occurred during such period, such
calculations with respect to such period shall be made on a Pro Forma Basis. For
the avoidance of doubt, all determinations of Consolidated Funded Debt,
Consolidated Interest Expense, Consolidated Net Income, Consolidated Net
Tangible Assets, EBITDA, Funded Debt, Interest Expense and Total Funded Debt
shall be made after giving pro forma effect to the KapStone Combination, except
as otherwise expressly stated herein.


(iv)        Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that after the Credit Parties’ obligations with respect to
a series of debt securities are deemed to be no longer outstanding under an
indenture or other operative document governing such debt securities (including
due to having paid or irrevocably deposited funds sufficient to pay the entire
Indebtedness represented by such debt securities at a given date), (A) such debt
securities will thereafter be deemed to be no longer “outstanding” for purposes
of all calculations made under this Credit Agreement and (B) any interest
expense attributable to such debt securities will thereafter be deemed not to
constitute Interest Expense for purposes of all calculations made under this
Agreement.


(v)        Notwithstanding anything to the contrary contained herein, only those
leases (assuming for purposes hereof that they were in existence on the date
hereof) that would have constituted Capital Leases as of December 31, 2017,
shall be considered


31

--------------------------------------------------------------------------------



Capital Leases hereunder and all calculations and deliverables under this
Agreement or any other Credit Document shall be made or delivered, as
applicable, in accordance therewith.


1.4         Terms Generally; Construction.


The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise or except as expressly provided herein, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), unless otherwise expressly stated to the contrary, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (d) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


ARTICLE II

CREDIT FACILITY


2.1          [Reserved].


2.2          [Reserved].


2.3          [Reserved].


2.4          Closing Date Term Loan.


(a)          Closing Date Term Loan.  Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein, each
Closing Date Term Loan Lender severally agrees to make available to the Borrower
on the Closing Date such Closing Date Term Loan Lender’s Closing Date Term Loan
Commitment Percentage of a term loan in U.S. Dollars (the “Closing Date Term
Loan”) in the aggregate principal amount of SIX HUNDRED MILLION U.S. DOLLARS
($600,000,000) (the “Closing Date Term Loan Committed Amount”) for the purposes
hereinafter set forth.  The Closing Date Term Loan may consist of Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may request
in its Notice of Borrowing.  Amounts repaid or prepaid on the Closing Date Term
Loan may not be reborrowed.


(b)          Repayment of Closing Date Term Loan.  The principal amount of the
Closing Date Term Loan shall be repaid on the Maturity Date.


(c)          Interest on the Closing Date Term Loan.  Subject to the provisions
of Sections 2.9 and 2.14, the Closing Date Term Loan shall bear interest as
follows:


32

--------------------------------------------------------------------------------



(i)          Base Rate Loans.  During such periods as the Closing Date Term Loan
shall be comprised of Base Rate Loans, each such Base Rate Loan shall bear
interest at a per annum rate equal to the sum of the Alternate Base Rate plus
the Applicable Percentage; and


(ii)         LIBOR Rate Loans.  During such periods as the Closing Date Term
Loan shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall
bear interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.


Interest on the Closing Date Term Loan shall be payable in arrears on each
Interest Payment Date.


(d)         Closing Date Term Loan Notes.  The Borrower’s obligation to pay each
Closing Date Term Loan Lender’s Closing Date Term Loan shall be evidenced, upon
such Closing Date Term Loan Lender’s request, by a Closing Date Term Loan Note
made payable to such Lender in substantially the form of Exhibit E.


2.5          [Reserved].


2.6          [Reserved].


2.7          [Reserved].


2.8          [Reserved].


2.9          Default Rate.


If any principal of or interest on any Loan or any fee or other amount payable
by any Credit Party hereunder is not paid when due, whether at stated maturity,
upon acceleration or otherwise, such overdue amount shall bear interest, payable
on demand, at a per annum rate two percent (2%) greater than the interest rate
which would otherwise be applicable (or if no rate is applicable, whether in
respect of interest, fees or other amounts, then two percent (2%) greater than
the Alternate Base Rate plus the Applicable Percentage).


2.10          Conversion Options.


(a)        The Borrower may elect from time to time to convert Base Rate Loans
to LIBOR Rate Loans and/or LIBOR Rate Loans to Base Rate Loans, by delivering a
Notice of Conversion/Extension to the Administrative Agent at least three
(3) Business Days’ prior to the proposed date of conversion.  If the date upon
which a Base Rate Loan is to be converted to a LIBOR Rate Loan or a LIBOR Rate
Loans is to be converted to a Base Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were a Base Rate Loan or LIBOR Rate Loan,
as applicable.  All or any part of outstanding Base Rate Loans and LIBOR Rate
Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing except with the consent of the Required Lenders, and
(ii) partial conversions shall be in a minimum aggregate principal amount of the
Borrowing Minimum or a whole multiple amount of the Borrowing Multiple in excess
thereof.


(b)         Any LIBOR Rate Loan may be continued as such upon the expiration of
an Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.10(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default


33

--------------------------------------------------------------------------------



or Event of Default has occurred and is continuing, except with the consent of
the Required Lenders, in which case such LIBOR Rate Loan shall be automatically
converted to a Base Rate Loan at the end of the applicable Interest Period with
respect thereto.  If the Borrower shall fail to give timely notice of an
election to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans
is not permitted hereunder, such LIBOR Rate Loans shall be automatically
converted to a Base Rate Loan at the end of the applicable Interest Period with
respect thereto.


2.11          Prepayments.


(a)         Voluntary Prepayments.  Term Loans may be repaid in whole or in part
without premium or penalty; provided that (i) LIBOR Rate Loans may be repaid
only upon three (3) Business Days’ prior written notice to the Administrative
Agent, (ii) repayments of LIBOR Rate Loans must be accompanied by payment of any
amounts owing under Section 2.20 and (iii) partial repayments of Loans shall be
in minimum principal amount of the Borrowing Minimum, and in integral multiples
of the Borrowing Multiple in excess thereof.  To the extent that the Borrower
elects to prepay the Closing Date Term Loan or, if applicable, any Incremental
Term Loans, amounts prepaid under this Section 2.11(a) shall be applied to such
Term Loans (to the remaining principal installments thereof, if any, as directed
by the Borrower) first ratably to any Base Rate Loans and then to LIBOR Rate
Loans in direct order of Interest Period maturities.  All prepayments under this
Section 2.11(a) shall be subject to Section 2.20, but otherwise without premium
or penalty.  Interest on the principal amount prepaid shall be payable on the
next occurring Interest Payment Date that would have occurred had such Loan not
been prepaid or, at the request of the Administrative Agent in the case of a
prepayment under this clause (a) or clause (b) below, interest on the principal
amount prepaid shall be payable on any date that a prepayment is made hereunder
through the date of prepayment.  Amounts prepaid on the Term Loans may not be
reborrowed.  Each notice delivered by the Borrower pursuant to this
Section 2.11(a) shall be revocable by the Borrower (by notice to the
Administrative Agent on or prior to the proposed prepayment date specified
therein).


(b)          [Reserved].


(c)          Discounted Prepayments.


(i)          Notwithstanding anything to the contrary in Section 2.11(a) or 2.15
(which provisions shall not be applicable to this Section 2.11(c)) or any other
provision of this Agreement, any Purchasing Borrower Party shall have the right
at any time and from time to time to prepay Term Loans of any Class to the
Lenders at a discount to the par value of such Loans and on a non pro rata basis
(each, a “Discounted Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.11(c) (it being understood that such prepayment may be made
with either debt or cash); provided that (A) no Discounted Voluntary Prepayment
shall be made from the proceeds of any revolving credit loan or swingline loan
under the credit facilities under the Pro Rata Credit Agreement, (B) any
Discounted Voluntary Prepayment shall be offered to all Lenders with Term Loans
on a pro rata basis and (C) such Purchasing Borrower Party shall deliver to the
Administrative Agent a certificate stating that (1) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) each of
the conditions to such Discounted Voluntary Prepayment contained in this Section
2.11(c) has been satisfied and (3) except as previously disclosed in writing to
the Administrative Agent and the Term Loan Lenders, such Purchasing Borrower
Party does not have, as of the date of each Discounted


34

--------------------------------------------------------------------------------



Prepayment Option Notice and each Discounted Voluntary Prepayment Notice, any
material non-public information (“MNPI”) with respect to the Parent or any of
its Subsidiaries that has not been disclosed to the Lenders (other than Lenders
that do not wish to receive MNPI with respect to the Parent, any of its
Subsidiaries or Affiliates) prior to such time that could reasonably be expected
to have a material effect upon, or otherwise be material to, a Term Loan
Lender’s decision to offer Term Loans to the Purchasing Borrower Party to be
repaid, except to the extent that such Term Loan Lender has entered into a
customary “big boy” letter with the Parent.


(ii)       To the extent a Purchasing Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Borrower Party will provide a Discounted
Prepayment Option Notice that such Purchasing Borrower Party desires to prepay
Term Loans of the Class specified therein in an aggregate principal amount
specified therein by the Purchasing Borrower Party (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans as specified below.  The Proposed Discounted Prepayment Amount of Term
Loans shall not be less than $5,000,000.  The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment:  (A) the Proposed Discounted Prepayment Amount of Term Loans, (B) a
discount range (which may be a single percentage) selected by the Purchasing
Borrower Party with respect to such proposed Discounted Voluntary Prepayment
(representing the percentage of par of the principal amount of Term Loans to be
prepaid) (the “Discount Range”), and (C) the date by which Lenders are required
to indicate their election to participate in such proposed Discounted Voluntary
Prepayment which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).


(iii)        Upon receipt of a Discounted Prepayment Option Notice in accordance
with Section 2.11(c)(ii), the Administrative Agent shall promptly notify each
Term Loan Lender of the applicable Class thereof.  On or prior to the Acceptance
Date, each such Lender may specify by Lender Participation Notice to the
Administrative Agent (A) a minimum price (the “Acceptable Price”) within the
Discount Range (for example, 80% of the par value of the Loans to be prepaid)
and (B) a maximum principal amount (subject to rounding requirements specified
by the Administrative Agent) of Term Loans with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Price
(“Offered Loans”).  Based on the Acceptable Prices and principal amounts of Term
Loans specified by the Lenders in the applicable Lender Participation Notice,
the Administrative Agent, in consultation with the Purchasing Borrower Party,
shall determine the applicable discount for Term Loans (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Purchasing Borrower Party if the Purchasing Borrower Party has selected a
single percentage pursuant to Section 2.11(c)(ii) for the Discounted Voluntary
Prepayment or (B) otherwise, the lowest Acceptable Price at which the Purchasing
Borrower Party can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Lenders that is within the Discount Range.  The
Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans. 
Any Lender with outstanding Term Loans whose Lender Participation Notice is not
received by the Administrative Agent by the Acceptance Date shall be deemed to
have declined to accept


35

--------------------------------------------------------------------------------



a Discounted Voluntary Prepayment of any of its Term Loans at any discount to
their par value within the Applicable Discount.  For the avoidance of doubt, any
Term Loans redeemed by the Parent pursuant to a Discounted Voluntary Prepayment
shall immediately cease to be outstanding.


(iv)        The Purchasing Borrower Party shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price
that is equal to or lower than the Applicable Discount (“Qualifying Loans”) at
the Applicable Discount; provided that if the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent).  If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.


(v)        Each Discounted Voluntary Prepayment shall be made within four
Business Days of the Acceptance Date (or such other date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 2.19), upon irrevocable
notice in the form of a Discounted Voluntary Prepayment Notice, delivered to the
Administrative Agent no later than 1:00 p.m. (New York City time), three
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent.  Upon
receipt of any Discounted Voluntary Prepayment Notice, the Administrative Agent
shall promptly notify each relevant Lender thereof.  If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.


(vi)       To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 2.11(c)(iii) above) established by the Administrative
Agent in consultation with the Parent.


(vii)       Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, the Purchasing Borrower Party
may withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.


(viii)     The aggregate principal amount of the Term Loans of the applicable
Class outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans of such Class prepaid on the date of any such
Discounted Voluntary Prepayment.


36

--------------------------------------------------------------------------------



(ix)      Each prepayment of the outstanding Term Loans of any Class pursuant to
this Section 2.11(c) shall be applied at par to the remaining principal
repayment installments of the Term Loans of such Class, if any, pro rata among
such installments for the respective class.


(x)          For the avoidance of doubt, it is within each Lender’s sole and
absolute discretion whether to accept a Discounted Voluntary Prepayment.


2.12          [Reserved].


2.13          Fees.


(a)          [Reserved].


(b)         The Credit Parties agree to pay to the Administrative Agent the
annual administrative agent fee as described in the Fee Letter.


2.14          Computation of Interest and Fees.


(a)          Interest on each Base Rate Loan shall be due and payable in arrears
on each Interest Payment Date applicable to such Loan; and interest on each
LIBOR Rate Loan shall be due and payable on each Interest Payment Date
applicable to such Loan.  Interest payable hereunder with respect to Base Rate
Loans accruing interest at the Prime Rate shall be calculated on the basis of a
year of 365 days (or 366 days, as applicable) for the actual days elapsed.  All
other fees, interest and all other amounts payable hereunder shall be calculated
on the basis of a 360 day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof. 
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.


(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.


(c)          It is the intent of the Administrative Agent, the Lenders and the
Credit Parties to conform to and contract in strict compliance with applicable
usury law from time to time in effect.  All agreements between or among the
Administrative Agent, the Lenders and the Credit Parties are hereby limited by
the provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral.  In no way, nor in any event or contingency (including prepayment or
acceleration of the maturity of any Credit Party Obligation), shall the interest
taken, reserved, contracted for, charged, or received under this Agreement,
under the Notes or otherwise, exceed the maximum nonusurious amount permissible
under applicable law.  If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this subsection and such interest shall be automatically reduced
to the maximum nonusurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document.  If the Administrative


37

--------------------------------------------------------------------------------



Agent or any Lender shall ever receive anything of value which is characterized
as interest on the Loans under applicable law and which would, apart from this
provision, be in excess of the maximum nonusurious amount, an amount equal to
the amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on the Loans and not to
the payment of interest, or refunded to the Borrower or the other payor thereof
if and to the extent such amount which would have been excessive exceeds such
unpaid principal amount of the Loans.  The right to demand payment of the Loans
or any other Indebtedness evidenced by any of the Credit Documents does not
include the right to receive any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand.  All interest paid or agreed to
be paid to the Lenders with respect to the Loans shall, to the extent permitted
by applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such Indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.


2.15          Pro Rata Treatment and Payments.


(a)         Pro Rata Distribution of Payments.  Each payment on account of an
amount due from the Borrower hereunder or under any other Credit Document shall
be made by the Borrower to the Administrative Agent for the pro rata account of
the Lenders entitled to receive such payment as provided herein in the currency
in which such amount is denominated and in such funds as are customary at the
place and time of payment for the settlement of international payments in such
currency.  Upon request, the Administrative Agent will give the Borrower a
statement showing the computation used in calculating such amount, which
statement shall be presumptively correct in the absence of manifest error.  The
obligation of the Borrower to make each payment on account of such amount in the
currency in which such amount is denominated shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed in or converted into any other currency, except to the extent such
tender or recovery shall result in the actual receipt by the Administrative
Agent of the full amount in the appropriate currency payable hereunder.


(b)         Application of Payments Prior to Exercise of Remedies.  Unless
otherwise specified in this Credit Agreement, each payment under this Credit
Agreement or any Note shall be applied (i) first, to interest then due and owing
hereunder and under the Notes of the Borrower and (ii) second, to principal then
due and owing hereunder and under the Notes of the Borrower.    Each payment
(other than voluntary repayments) by the Borrower on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
amounts due and owing hereunder.  Each voluntary repayment on account of
principal of the Loans shall be applied in accordance with Section 2.11(a).  All
payments (including prepayments) to be made by the Credit Parties on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim and shall be made to the Administrative Agent for the account of
the Lenders (except as provided in Section 2.25(b)) at the Administrative
Agent’s office specified in Section 9.2 and shall be made in U.S. Dollars not
later than 12:00 p.m. on the date when due.  The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received.  If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to


38

--------------------------------------------------------------------------------



extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.


(c)         Allocation of Payments After Exercise of Remedies.  Notwithstanding
any other provision of this Credit Agreement to the contrary, after the exercise
of remedies (other than the invocation of default interest pursuant to
Section 2.9) by the Administrative Agent pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of the Credit Party Obligations or any other amounts outstanding under
any of the Credit Documents shall be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Credit Documents;


SECOND, to payment of any fees owed to the Administrative Agent;


THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Credit Party Obligations owing to such Lender;


FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Guaranteed Hedging
Agreement and/or any Guaranteed Cash Management Agreement, any fees, premiums
and scheduled periodic payments due under such Guaranteed Hedging Agreement
and/or Guaranteed Cash Management Agreement and any interest accrued thereon;


FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations, and including with respect to any Guaranteed Hedging Agreement
and/or any Guaranteed Cash Management Agreement, any breakage, termination or
other payments due under such Guaranteed Hedging Agreement and any interest
accrued thereon;


SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and


SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders, Cash Management Banks and/or
Hedging Agreement Providers shall receive an amount equal to its pro rata share
(based on the proportion that the then outstanding Loans held by such Lender or
the outstanding obligations payable to such Hedging Agreement Provider and/or
Cash Management Bank bears to the aggregate then outstanding Loans and
obligations payable under all Hedging Agreements with a Hedging Agreement
Provider and/or Cash Management Agreements with a Cash Management Bank) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above.


The Administrative Agent shall not be deemed to have notice of the existence of,
notice of any Credit Party Obligations owed to, or be responsible for any
distribution to, any Hedging Agreement


39

--------------------------------------------------------------------------------



Provider and/or Cash Management Bank for any purposes of this Agreement unless
such amounts have been notified in writing to the Administrative Agent by the
Parent and, as applicable, such Hedging Agreement Provider or Cash Management
Bank.


(d)        Defaulting Lenders.  Notwithstanding the foregoing clauses (a), (b)
and (c), if there exists a Defaulting Lender, each payment by the Credit Parties
to such Defaulting Lender hereunder shall be applied in accordance with
Section 2.25(b).


2.16       Non-Receipt of Funds by the Administrative Agent.


(a)          Funding by Lenders; Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have been notified in writing by a Lender
prior to the date a Loan is to be made by such Lender (which notice shall be
effective upon receipt) that such Lender does not intend to make the proceeds of
such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent, the Administrative Agent shall be able to
recover such corresponding amount from such Lender.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent will promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent.  The Administrative Agent shall also be entitled to recover from the
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent at a per annum
rate equal to (i) from the Borrower at the applicable rate for the applicable
borrowing pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Rate.


(b)        Payments by Borrower; Presumptions by Agent.  Unless the
Administrative Agent shall have been notified in writing by the Borrower, prior
to the date on which any payment is due from it hereunder (which notice shall be
effective upon receipt) that the Borrower does not intend to make such payment,
the Administrative Agent may assume that the Borrower has made such payment when
due, and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to each Lender on such payment date an
amount equal to the portion of such assumed payment to which such Lender is
entitled hereunder, and if the Borrower has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, repay to the Administrative
Agent the amount made available to such Lender.  If such amount is repaid to the
Administrative Agent on a date after the date such amount was made available to
such Lender, such Lender shall pay to the Administrative Agent on demand
interest on such amount in respect of each day from the date such amount was
made available by the Administrative Agent at a per annum rate equal to, if
repaid to the Administrative Agent within two (2) days from the date such amount
was made available by the Administrative Agent, the Federal Funds Rate, and
thereafter at a rate equal to the Alternate Base Rate.


(c)          Evidence of Amounts Owed.  A certificate of the Administrative
Agent submitted to the Borrower or any Lender with respect to any amount owing
under this Section 2.16 shall be conclusive in the absence of manifest error.


(d)        Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing


40

--------------------------------------------------------------------------------



provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Extension of Credit set forth in Article IV are not satisfied or waived in
accordance with the terms thereof, the Administrative Agent shall forthwith
return such funds (in like funds as received from such Lender) to such Lender,
without interest.


(e)         Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 9.5(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any such payment under Section 9.5(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 9.5(c).


(f)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.17       Inability to Determine Interest Rate.


Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining the LIBOR Rate for such Interest Period, or (b) the Required
Lenders shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of funding LIBOR Rate Loans that the
Borrower has requested be outstanding as a LIBOR tranche during such Interest
Period, then the Administrative Agent shall forthwith give telephone notice of
such determination, confirmed in writing, to the Borrower and the Lenders at
least two (2) Business Days prior to the first day of such Interest Period.  If
such notice is given, (a) any affected LIBOR Rate Loans requested to be made by
the Borrower on the first day of such Interest Period shall be made, at the sole
option of the Borrower, as Base Rate Loans or such request shall be cancelled
and (b) any affected Loans that were to have been converted at the request of
the Borrower on the first day of such Interest Period to or continued as LIBOR
Rate Loans shall be converted to or continued as Base Rate Loans.  Until any
such notice has been withdrawn by the Administrative Agent, no further Loans
shall be made as, continued as, or converted into, LIBOR Rate Loans for the
Interest Periods so affected.


If at any time the Administrative Agent determines (which determination shall be
final and conclusive and binding on all parties hereto absent manifest error),
or the Borrower or the Required Lenders notify the Administrative Agent (with in
the case of the Required Lenders, a copy to the Borrower) that the Borrower or
the Required Lenders (as applicable) shall have determined (which determination
likewise shall be final and conclusive and binding upon all parties hereto
absent manifest error) that (a) the circumstances set forth in clause (a) of the
immediately preceding paragraph have arisen and such circumstances are unlikely
to be temporary, (b) the circumstances set forth in clause (a) of the
immediately preceding paragraph have not arisen but the supervisor for the
administrator of LIBOR or a Governmental Authority having or purporting to have
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans or (c) syndicated credit facilities among
national and/or regional banks active in leading and participating in such
facilities currently being executed, or that include language similar to that
contained in the first paragraph of this Section 2.17, are being executed or
amended (as applicable) to incorporate or adopt a new interest rate to replace
the LIBOR Rate for determining interest rates for loans, then the Administrative
Agent and the Parent shall endeavor to establish an alternate rate of interest
to LIBOR that


41

--------------------------------------------------------------------------------



gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Percentage); provided that, to the extent
such market practice is not administratively feasible for the Administrative
Agent, such alternative rate of interest to LIBOR shall be applied as otherwise
reasonably determined by the Administrative Agent and the Parent (it being
understood that any such modification to application by the Administrative Agent
made as so determined shall not require the consent of, or consultation with,
any of the Lenders).  Notwithstanding anything to the contrary in Section 9.1,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within ten Business Days of the date written notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this paragraph
of this Section 2.17 (but, in the case of the circumstances described in clause
(b) of the first sentence of this paragraph of this Section 2.17, only to the
extent LIBOR for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Notice of
Conversion/Extension that requests the conversion of any borrowing of Loans to,
or continuation of any borrowing of Loans as, a borrowing of LIBOR Rate Loans
shall be ineffective and (y) if any Notice of Borrowing requests a borrowing of
LIBOR Rate Loans, such borrowing shall be made as a borrowing of Base Rate
Loans; provided that, if such alternate rate of interest shall be less than
zero, then such rate shall be deemed to be zero for the purposes of this
Agreement.


2.18       Illegality.


Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its Lending Office to make or maintain LIBOR Rate
Loans, as contemplated by this Credit Agreement or to obtain in the applicable
interbank market through its Lending Office the funds with which to make such
Loans, (a) such Lender shall promptly notify the Administrative Agent and the
Borrower thereof, (b) the commitment of such Lender hereunder to make LIBOR Rate
Loans or continue LIBOR Rate Loans as such shall forthwith be suspended until
the Administrative Agent shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist and (c) such Lender’s Loans
then outstanding as LIBOR Rate Loans, if any, shall be converted to Base Rate
Loans on the last day of the Interest Period for such Loans or within such
earlier period as required by law.  The Borrower hereby agrees promptly to pay
any Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender including any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent to the Borrower shall be conclusive in the absence of manifest error. 
Each Lender agrees to use reasonable efforts (including reasonable efforts to
change its Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.


2.19       Requirements of Law.


(a)        If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:


42

--------------------------------------------------------------------------------



(i)          shall subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement or any LIBOR Rate Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for any
Indemnified Taxes indemnifiable under Section 2.21 or any Excluded Taxes);


(ii)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of any
Lender which is not otherwise included in the determination of the LIBOR Rate
hereunder; or


(iii)        shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans, or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such additional cost or reduced amount receivable which such
Lender reasonably deems to be material as determined by such Lender.  A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent to the Borrower shall
be conclusive in the absence of manifest error.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its Lending Office)
to avoid or to minimize any amounts which might otherwise be payable pursuant to
this subsection (a); provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender in its sole discretion to be material.  Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and all requests, rules, guidelines or
directives thereunder or issued in connection therewith as well as (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
in “Requirement of Law,” regardless of the date enacted, adopted or issued.


(b)        If any Lender shall have reasonably determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or liquidity
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
central bank or Governmental Authority made subsequent to the Closing Date does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy or liquidity) by an
amount reasonably deemed by such Lender in its sole discretion to be material,
then from time to time, within fifteen (15) days after demand by such Lender,
the Borrower shall pay to such Lender such additional amount as shall be
certified by such Lender as being required to compensate it for such reduction
(but, in the case of outstanding Base Rate Loans, without duplication of any
amounts already recovered by a Lender by reason of an adjustment in the
Alternate Base Rate).  Such a certificate as to any additional amounts payable
under this Section submitted by a Lender (which certificate shall include a
description of the basis for the computation), through the Administrative Agent
to the Borrower shall be conclusive absent manifest error.


43

--------------------------------------------------------------------------------



(c)         Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.19 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.19 for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender, as the
case may be, notifies the Borrower of the Requirement of Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Requirement of Law giving rise to
such increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(d)          The agreements in this Section 2.19 shall survive the termination
of this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.


2.20       Indemnity.


The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any repayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
repayment or prepayment of a Loan, or the conversion thereof, on a day which is
not the last day of the Interest Period with respect thereto, in each case
including any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder to the extent not received by such Lender in connection with the
re-employment of such funds (but excluding loss of anticipated profits).  A
certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender, through the Administrative Agent to the Borrower (which
certificate must be delivered to the Administrative Agent within thirty
(30) days following such default, repayment, prepayment or conversion and shall
set forth the basis for requesting such amounts in reasonable detail) shall be
conclusive in the absence of manifest error.  The agreements in this
Section 2.20 shall survive termination of this Credit Agreement and payment of
the Notes and all other amounts payable hereunder.


2.21       Taxes.


(a)        All payments made by any Credit Party hereunder or under any Credit
Document will be, except as required by applicable law, made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any Governmental Authority or by any political subdivision
or taxing authority thereof or therein, including all interest, penalties and
additions to tax with respect thereto (“Taxes”).  If any Credit Party, the
Administrative Agent or any other applicable withholding agent is required by
law to make any deduction or withholding on account of any Taxes from or in
respect of any sum paid or payable by any Credit Party to any Lender or the
Administrative Agent under any of the Credit Documents, then the applicable
withholding agent shall make such deduction or withholding and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, the sum
payable by the applicable Credit Party to such Lender or the Administrative
Agent shall be increased by such Credit Party to the extent necessary to ensure
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.21) each Lender (or, in the case of a payment made to the
Administrative Agent for its own account, the Administrative Agent)


44

--------------------------------------------------------------------------------



 


receives an amount equal to the sum it would have received had no such deduction
or withholding been made. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.21, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)         The Credit Parties shall, jointly and severally, indemnify and hold
harmless each Lender and the Administrative Agent, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes (including any
Indemnified Taxes imposed on or attributable to amounts payable under this
Section 2.21) paid or payable by such Lender or the Administrative Agent,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared in good faith and delivered by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of another Lender, shall be conclusive absent manifest
error.


(d)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Credit Document
shall deliver to the Parent and the Administrative Agent, at the time or times
reasonably requested by the Parent or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Parent or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Parent or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Parent
or the Administrative Agent as will enable the Parent or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than any documentation relating to U.S. federal withholding
Taxes) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Each Lender hereby authorizes the
Administrative Agent to deliver to the Parent and to any successor
Administrative Agent any documentation provided to the Administrative Agent
pursuant to this Section 2.21(d).


Without limiting the generality of the foregoing,


(1)          Each Lender that is a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), two executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding.


(2)         Each Lender that is not a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Parent and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement


45

--------------------------------------------------------------------------------



 
(and from time to time thereafter upon the reasonable request of the Parent or
the Administrative Agent), whichever of the following is applicable:


(i)          two executed originals of IRS Form W-8BEN or W-8BEN-E (or successor
forms) claiming eligibility for the benefits of an income tax treaty to which
the United States is a party,


(ii)         two executed originals of IRS Form W-8ECI (or successor forms),


(iii)       in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
executed originals of a certificate substantially in the form of Exhibit F (any
such certificate, a “Tax Exempt Certificate”) and (y) two executed originals of 
IRS Form W-8BEN or W-8BEN-E (or successor forms),


(iv)       to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), IRS Form W-8IMY
(or any successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, Tax Exempt Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.21(d) if such beneficial owner were a Lender, as
applicable (provided that if the Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the Tax Exempt Certificate may be provided by
such Lender on behalf of such direct or indirect partners(s)), or


(v)       two executed originals of any other form prescribed by applicable U.S.
federal income Tax laws (including the Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, United States federal
withholding Tax on any payments to such Lender under the Credit Documents.


(3)         If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.


In addition, each Lender agrees that, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required in this Section 2.21(d)) obsolete, expired or inaccurate
in any respect, it shall deliver promptly to the Parent and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Parent or the Administrative Agent) or
promptly notify the Parent and the Administrative Agent in writing of its legal
ineligibility to do so.


46

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this Section 2.21(d), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.


(e)        Each Lender that requests reimbursement for amounts owing pursuant to
this Section 2.21 agrees to use reasonable efforts (including reasonable efforts
to change its lending office) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this Section 2.21; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.


(f)         If the Administrative Agent or any Lender determines, in its good
faith discretion, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified by a Credit Party or with respect to which a
Credit Party has paid additional amounts pursuant to this Section 2.21, it shall
promptly pay to the relevant Credit Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Credit Party under this Section 2.21 with respect to the Indemnified Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes imposed with respect to such refund) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable Credit Party, upon the request of the Administrative Agent
or such Lender, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to interfere
with the right of a Lender or the Administrative Agent to arrange its Tax
affairs in whatever manner it thinks fit nor oblige any Lender or the
Administrative Agent to disclose any information relating to its Tax affairs or
any computations in respect thereof or require any Lender or the Administrative
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be
entitled.  Notwithstanding anything to the contrary, in no event will any Lender
be required to pay any amount to a Credit Party the payment of which would place
such Lender in a less favorable net after-tax position than it would have been
in if the additional amounts or indemnification payments giving rise to such
refund of any Indemnified Taxes had never been paid.


(g)       The agreements in this Section 2.21 shall survive the termination of
this Credit Agreement, the payment of the Notes and all other amounts payable
hereunder, the resignation of the Administrative Agent and any assignment of
rights by, or replacement of, any Lender.


2.22       [Reserved].


2.23       Replacement of Lenders.


The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18, Section 2.19 or
Section 2.21 or (b) is a Defaulting Lender hereunder; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.18, Section 2.19(a) or Section 2.21(e), as applicable, so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.18, Section 2.19 or Section 2.21, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any LIBOR Rate Loan
owing to such replaced Lender shall be


47

--------------------------------------------------------------------------------



purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement shall be a financial institution that, if not already a
Lender, shall be reasonably acceptable to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 9.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) with
respect to payments due through such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.18, 2.19 or 2.21, as the case may be and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  In the event any replaced Lender fails to execute the agreements
required under Section 9.6 in connection with an assignment pursuant to this
Section 2.23, the Borrower may, upon two (2) Business Days’ prior notice to such
replaced Lender, execute such agreements on behalf of such replaced Lender.  A
Lender shall not be required to be replaced if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such replacement cease to apply.


2.24       [Reserved].


2.25       Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:


(a)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.1.


(b)        Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to Section 9.7), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Administrative Agent or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Administrative Agent or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.25(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


48

--------------------------------------------------------------------------------



 
(c)         Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their good faith judgment that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.


2.26       Incremental Term Loans.


(a)        At any time, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of one or more incremental term loan
commitments (any such incremental term loan commitment, which may be part of an
existing tranche, an “Incremental Term Loan Commitment”) to make an incremental
term loan (any such incremental term loan, an “Incremental Term Loan”); provided
that the total aggregate amount for all such Incremental Term Loan Commitments
shall not exceed $300,000,000.  Each such notice shall specify the date (each,
an “Increased Amount Date”) on which the Borrower proposes that any Incremental
Term Loan Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to
Administrative Agent.  The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Term Loan Commitment (any
such Person, an “Incremental Term Loan Lender”).  Any Lender or any Incremental
Term Loan Lender offered or approached to provide all or a portion of any
Incremental Term Loan Commitment may elect or decline, in its sole discretion,
to provide such Incremental Term Loan Commitment.  Any Incremental Term Loan
Commitment shall become effective as of such Increased Amount Date; provided
that:


(A)         no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to (1) any Incremental Term Loan Commitment
and (2) the making of any Incremental Term Loans pursuant thereto (except in
connection with any Consolidated Company Investment; provided that in such case,
no Event of Default under Sections 7.1(a) or (g) shall exist after giving effect
thereto);


(B)        the representations and warranties made by the Credit Parties herein
or in any other Credit Document or which are contained in any certificate
furnished at any time under or in connection herewith or therewith shall be true
and correct in all material respects (except to the extent that any such
representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct) on and as of the date of
such Increased Amount Date as if made on and as of such date (except for those
which expressly relate to an earlier date) (except in connection with any
Consolidated Company Investment not prohibited hereunder; provided that in such
case, the representations and warranties set forth in Sections 3.1(i), 3.2, 3.3,
3.4, 3.6, 3.7 and 3.13 with respect to the Parent and its Subsidiaries (on a pro
forma basis giving effect to such Acquisition), and customary specified
acquisition agreement representations and warranties with respect to the entity
and/or assets to be acquired, shall be true and correct in all material respects
on and as of such Increased Amount Date);


(C)         the Administrative Agent and the Lenders shall have received from
the Borrower a Pro Forma Compliance Certificate demonstrating that the Credit
Parties will


49

--------------------------------------------------------------------------------



 
be in compliance on a pro forma basis with the financial covenants set forth in
Section 6.1 after giving effect to (1) any Incremental Term Loan Commitment,
(2) the making of any Incremental Term Loans pursuant thereto and (3) any
Consolidated Company Investment consummated in connection therewith; provided
that if such Incremental Term Loans are incurred in connection with a
Consolidated Company Investment or an irrevocable redemption or repayment of
Indebtedness, compliance with the financial covenants set forth in Section 6.1
may be determined, at the option of the Parent, at the time of signing the
applicable acquisition agreement or the date of irrevocable notice of redemption
or repayment, as applicable (in which case, such Incremental Term Loans will be
deemed outstanding for purposes of calculating the maximum amount of
Indebtedness that can be incurred under any leverage-based test hereunder);
provided further, that if the Parent has made such election, in connection with
the calculation of any financial ratio (other than the financial covenants set
forth in Section 6.1) on or following such date and prior to the earlier of the
date on which such Consolidated Company Investment is consummated or the
definitive agreement for such Consolidated Company Investment is terminated or
such redemption or repayment is made, as applicable, any such ratio shall be
calculated on a Pro Forma Basis assuming such Consolidated Company Investment,
redemption or repayment and other pro forma events in connection therewith
(including any incurrence of Indebtedness) have been consummated, except to the
extent such calculation would result in a lower leverage ratio than would apply
if such calculation was made without giving pro forma effect to such
Consolidated Company Investment, redemption, repayment, other pro forma events
and Indebtedness;


(D)         the proceeds of any Incremental Term Loans shall be used solely for
the Investment Purpose;


(E)         each Incremental Term Loan Commitment (and the Incremental Term
Loans made thereunder) shall constitute obligations of the Borrower and shall be
guaranteed with the other Extensions of Credit on a pari passu basis;


(F)          in the case of each Incremental Term Loan (the terms of which shall
be set forth in the relevant Lender Joinder Agreement):


(w)       such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Term Loan
Lenders making such Incremental Term Loan and the Borrower, but will not in any
event have a shorter weighted average life to maturity than the remaining
weighted average life to maturity of the Latest Maturing Loan or a maturity date
earlier than the Latest Maturity Date;


(x)        the Applicable Percentage and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the applicable Incremental Term
Loan Lenders and the Borrower on the applicable Increased Amount Date;


(y)        all other terms and conditions applicable to any Incremental Term
Loan, to the extent not consistent with the terms and conditions applicable to
the existing Term Loan, shall be reasonably satisfactory to the Administrative
Agent; and


(z)         such Incremental Term Loans shall be made available only to the
Borrower and only in U.S. Dollars;


50

--------------------------------------------------------------------------------





it being understood that, to the extent any financial maintenance covenant is
added for the benefit of any Incremental Term Loan Commitment or any Incremental
Term Loans, no consent with respect to such financial maintenance covenant shall
be required from the Administrative Agent or any existing Lender so long as such
financial maintenance covenant is added to this Agreement for the benefit of the
existing Commitments and Loans;


(G)          any Incremental Term Loan Lender making any Incremental Term Loan
shall be entitled to the same voting rights as the existing Term Loan Lenders
under the Term Loans and each Incremental Term Loan shall receive proceeds of
prepayments on the same basis as the existing Term Loans (such prepayments to be
shared pro rata on the basis of the original aggregate funded amount thereof
among the existing Term Loans and the Incremental Term Loans);


(H)          such Incremental Term Loan Commitments shall be effected pursuant
to one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Term Loan Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders or Credit
Parties, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.26); and


(I)          the Credit Parties shall deliver or cause to be delivered any
customary legal opinions or other customary closing documents (including a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Credit Party authorizing such Incremental Term Loan) reasonably
requested by Administrative Agent in connection with any such transaction.


(b)         (i)          The Incremental Term Loans shall be deemed to be Term
Loans; provided that such Incremental Term Loan may be designated as a separate
tranche of Term Loans for all purposes of this Credit Agreement.


(ii)          The Incremental Term Loan Lenders shall be included in any
determination of the Required Lenders, and the Incremental Term Loan Lenders
will not constitute a separate voting class for any purposes under this Credit
Agreement.


(c)         On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Term Loan Lender with an Incremental Term Loan Commitment shall
make an Incremental Term Loan to the Borrower in an amount equal to its
Incremental Term Loan Commitment and shall become a Term Loan Lender hereunder
with respect to such Incremental Term Loan Commitment and the Incremental Term
Loan made pursuant thereto.


(d)         Notwithstanding any provision to the contrary contained herein, if a
Subsidiary (other than the Borrower) shall, at the time of any proposed
Incremental Term Loan, own assets consistent with those set forth in the
Investment Purpose, and which the Administrative Agent deems eligible assets for
purposes of this Agreement, then, at the Parent’s sole election, such Subsidiary
may be joined as an additional borrower under this Agreement, subject to joinder
documentation and related terms and conditions to be agreed upon by the
Administrative Agent and the Credit Parties; provided that, it is understood and
agreed that such joinder may be a condition precedent to the closing and funding
of the proposed Incremental Term Loan if so requested by the financial
institutions providing the proposed Incremental Term Loans.


51

--------------------------------------------------------------------------------





ARTICLE III

REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:


3.1         Corporate Existence; Compliance with Law.


The Parent and each of its Subsidiaries is a corporation or other legal entity
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of its jurisdiction of
organization, except where the failure to be in good standing would not
reasonably be likely to have a Material Adverse Effect.  The Parent and each of
its Subsidiaries (i) has the corporate power and authority and the legal right
to own and operate its property and to conduct its business, (ii) is duly
qualified as a foreign corporation or other legal entity and in good standing
under the laws of each jurisdiction where its ownership of property or the
conduct of its business requires such qualification, and (iii) is in compliance
with all Requirements of Law, except where (a) the failure to have such power,
authority and legal right as set forth in clause (i) hereof, (b) the failure to
be so qualified or in good standing as set forth in clause (ii) hereof, or
(c) the failure to comply with Requirements of Law as set forth in clause
(iii) hereof, is not reasonably likely, in the aggregate, to have a Material
Adverse Effect.  No Credit Party is an EEA Financial Institution.


3.2         Corporate Power; Authorization.


Each of the Credit Parties has the corporate power and authority to make,
deliver and perform the Credit Documents to which it is a party and has taken
all necessary corporate action to authorize the execution, delivery and
performance of such Credit Documents.  No consent or authorization of, or filing
with, any Person (including any Governmental Authority), is required in
connection with the execution, delivery or performance by a Credit Party, or the
validity or enforceability against a Credit Party, of the Credit Documents,
other than such consents, authorizations or filings which have been made or
obtained and those consents, authorizations and filings the failure of which to
make or obtain would not reasonably be likely to have a Material Adverse Effect.


3.3          Enforceable Obligations.


This Agreement has been duly executed and delivered by the Parent, the Borrower,
RKT, WRKCo and MWV, and each other Credit Document will be duly executed and
delivered, by each Credit Party party thereto, as applicable, and this Credit
Agreement constitutes, and each other Credit Document when executed and
delivered will constitute, legal, valid and binding obligations of each Credit
Party executing the same, enforceable against such Credit Party in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.


3.4          No Legal Bar.


The execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party will not (a) violate (i) such Person’s articles
or certificate of incorporation (or equivalent formation document), bylaws or
other organizational or governing documents or (ii) any Requirement of Law or
(b) cause a breach or default under any of their respective Material Contracts,
except, with respect


52

--------------------------------------------------------------------------------



to any violation, breach or default referred to in clause (a)(ii) or (b), to the
extent that such violation, breach or default would not reasonably be likely to
have a Material Adverse Effect.


3.5          No Material Litigation.


No litigation, investigation or proceeding of or before any court, tribunal,
arbitrator or governmental authority is pending or, to the knowledge of any
Responsible Officer, threatened in writing by or against any Credit Party or any
of the Restricted Subsidiaries, or against any of their respective properties or
revenues, existing or future (a) that is adverse in any material respect to the
interests of the Lenders with respect to any Credit Document or any of the
transactions contemplated hereby or thereby, or (b) that is reasonably likely to
have a Material Adverse Effect.


3.6          Investment Company Act.


None of the Credit Parties nor any Restricted Subsidiary is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, and is not controlled by such a company.


3.7          Margin Regulations.


No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U.  Neither the execution and delivery hereof by the
Credit Parties, nor the performance by them of any of the transactions
contemplated by this Credit Agreement (including the direct or indirect use of
the proceeds of the Loans) will violate or result in a violation of Regulation
T, U or X.


3.8          Compliance with Environmental Laws.  Except for any matters that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect:


(a)         None of the Credit Parties nor any of the Restricted Subsidiaries
has received from any third party any notices of claims or potential liability
under, or notices of failure to comply with, any Environmental Laws.


(b)        None of the Credit Parties nor any of the Restricted Subsidiaries has
received any notice of violation, or notice of any action, either judicial or
administrative, from any Governmental Authority relating to the actual or
alleged violation of any Environmental Law, including any such notice of
violation or action based upon any actual or alleged Release or threat of
Release of any Hazardous Substances by a Credit Party or any of the Restricted
Subsidiaries or its employees or agents, or as to the existence of any
contamination at any location for which a Credit Party or any Restricted
Subsidiary is or is alleged to be responsible.


(c)         None of the Credit Parties nor any of the Restricted Subsidiaries,
nor, to the knowledge of any Credit Party, any other Person, has caused any
Release or threat of Release of any Hazardous Substance, with respect to any
real property currently or formerly owned, leased or operated by a Credit Party
or any Restricted Subsidiary or has violated any Environmental Law, that is
reasonably likely to result in penalties, fines, claims or other liabilities to
a Credit Party or any Restricted Subsidiary pursuant to any Environmental Law.


(d)         The Credit Parties and the Restricted Subsidiaries and their
respective operations are in


53

--------------------------------------------------------------------------------





compliance with all Environmental Laws, and have obtained, maintained and are in
compliance with all necessary governmental permits, licenses and approvals
required under Environmental Law for the operations conducted on their
respective properties.


3.9          [Reserved].


3.10        Financial Statements, Fiscal Year and Fiscal Quarters.


(a)         The Parent has furnished to the Administrative Agent and the Lenders
(i) copies of audited consolidated financial statements of the Parent and its
Subsidiaries for the fiscal year ended September 30, 2018, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP and (ii) copies of interim unaudited condensed consolidated
balance sheets, statements of operations and statements of cash flows of the
Parent and its Subsidiaries as of and for December 31, 2018, March 31, 2019 and
June 30, 2019.


(b)        The financial statements referenced in subsection (a) fairly present
in all material respects the consolidated financial condition of the Parent and
its Subsidiaries as at the dates thereof and the results of operations for such
periods in conformity with GAAP consistently applied (subject, in the case of
the quarterly financial statements, to normal year-end audit adjustments and the
absence of certain notes).  The Credit Parties and the Restricted Subsidiaries
taken as a whole did not have any material contingent obligations, contingent
liabilities, or material liabilities for known taxes, long-term leases or
unusual forward or long-term commitments required to be reflected in the
foregoing financial statements or the notes thereto that are not so reflected.


(c)          [Reserved].


(d)          [Reserved].


(e)          Since September 30, 2018, there has been no change with respect to
the Consolidated Companies taken as a whole which has had or is reasonably
likely to have a Material Adverse Effect.


3.11        ERISA.


(a)          Compliance.  Each Plan maintained by the Credit Parties and the
Restricted Subsidiaries has at all times been maintained, by its terms and in
operation, in compliance with all applicable laws, except for such instances of
non-compliance that, individually or in the aggregate, are not reasonably likely
to have a Material Adverse Effect.


(b)         Liabilities.  None of the Credit Parties nor the Restricted
Subsidiaries is subject to any liabilities (including withdrawal liabilities)
with respect to any Plans of the Credit Parties, the Restricted Subsidiaries and
their ERISA Affiliates arising from Titles I or IV of ERISA, other than
obligations to fund benefits under an ongoing Plan and to pay current
contributions, expenses and premiums with respect to such Plans, except for such
liabilities that, individually or in the aggregate, are not reasonably likely to
have a Material Adverse Effect.


(c)         Funding.  Each Credit Party and each Restricted Subsidiary and, with
respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other


54

--------------------------------------------------------------------------------



 
premiums) of each Plan, except for failures to pay such amounts (including any
penalties attributable to such amounts) that, individually or in the aggregate
are not reasonably likely to have a Material Adverse Effect.


(d)          ERISA Event or Foreign Plan Event.  No ERISA Event or Foreign Plan
Event has occurred or is reasonably expected to occur, except for such ERISA
Events and Foreign Plan Events that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.


3.12        Accuracy and Completeness of Information.


None of the written reports, financial statements, certificates, or final
schedules to this Agreement or any other Credit Document heretofore,
contemporaneously or hereafter furnished by or on behalf of any Credit Party or
any of its Subsidiaries to the Administrative Agent, the Lead Arrangers or any
Lender for purposes of or in connection with this Credit Agreement or any other
Credit Document, or any transaction contemplated hereby or thereby, when taken
as a whole, contains as of the date of such report, financial statement,
certificate or schedule or, with respect to any such items so furnished on or
prior to the Closing Date, as of the Closing Date any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to forecasts or projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time made, at the time so furnished and, with respect to any such items
so furnished on or prior to the Closing Date, as of the Closing Date (it being
understood that such forecasts and projections may vary from actual results and
that such variances may be material).  The information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects as of the Closing Date.


3.13       Compliance with Trading with the Enemy Act, OFAC Rules and
Regulations, Patriot Act and FCPA.


(a)        Neither any Credit Party nor any of its Subsidiaries is an “enemy” or
an “ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended.  Neither any Credit Party nor any or its Subsidiaries is in violation
of (i) the Trading with the Enemy Act, as amended, (ii) any of the foreign
assets control regulations of the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”) (31 CFR, Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto, (iii) the
Patriot Act or (iv) the Canadian AML Acts.  None of the Credit Parties (A) is
subject to sanctions administered by OFAC or the U.S. Department of State or
(B) to the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any person subject to such sanctions.


(b)         None of the Credit Parties or their Subsidiaries or, to the
knowledge of the Credit Parties, their respective Affiliates, directors,
officers, employees or agents is in violation of any Sanctions.


(c)         None of the Credit Parties or their Subsidiaries or their respective
Affiliates, directors, officers, employees or agents (i) is a Sanctioned Person
or a Sanctioned Entity, (ii) has more than 15% of its assets located in
Sanctioned Entities, or (iii) derives more than 15% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities. 
The proceeds of any Loan will not be used and have not been used, in each case
directly by any Credit Party or any of its Subsidiaries or, to the knowledge of
the Credit Parties, indirectly


55

--------------------------------------------------------------------------------





by any other Person, to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.


(d)         Each of the Credit Parties and their Subsidiaries and, to the
knowledge of the Credit Parties, their respective directors, officers, employees
or agents is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq. and any applicable foreign counterpart thereto.  None of the
Credit Parties or their Subsidiaries or, to the knowledge of the Credit Parties,
their respective directors, officers, employees or agents has made and no
proceeds of any Loan will be used, in each case directly by any Credit Party or
any of its Subsidiaries or, to the knowledge of the Credit Parties, indirectly
by any other Person, to make a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq. or any applicable foreign counterpart thereto.


3.14       Use of Proceeds.


The Extensions of Credit will be used solely for the Investment Purpose and, in
the case of the Closing Date Term Loans, to refinance the term loan outstanding
under the Existing Credit Agreement, the proceeds of which Existing Credit
Agreement were used for the Investment Purpose (as defined and described in the
Existing Credit Agreement).


ARTICLE IV

CONDITIONS PRECEDENT


4.1          Conditions to Closing Date and Initial Term Loans.


This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and the Term Loans on the Closing
Date is subject to, the satisfaction of the following conditions precedent:


(a)         Execution of Credit Agreement and Credit Documents.  Receipt by the
Administrative Agent of (i) for the account of each Closing Date Term Loan
Lender that makes a request therefor, a Closing Date Term Loan Note and (ii) a
fully-executed counterpart of this Credit Agreement; in each case executed by a
duly authorized officer of each party thereto and in each case conforming to the
requirements of this Credit Agreement.


(b)        Legal Opinion.  Receipt by the Administrative Agent of the following
legal opinions of counsel to the Credit Parties, in form and substance
reasonably acceptable to the Administrative Agent:


(i)          a legal opinion of Cravath, Swaine & Moore LLP, special New York
counsel to the Credit Parties, providing customary opinions regarding valid
existence, good standing and organizational power and authority of the Credit
Parties organized in New York and Delaware, the Investment Company Act of 1940,
as amended, no conflicts with/no creation of liens under material contracts,
enforceability of the Credit Documents, no conflicts with or consents under
New York law or Delaware corporate/limited liability


56

--------------------------------------------------------------------------------





company law, due authorization, execution and delivery of the Credit Documents
by the Credit Parties organized in New York and Delaware and no conflicts with
organizational documents of the Credit Parties existing as of the Closing Date
organized in New York and Delaware; and


(ii)         legal opinion of the general counsel of the Parent, providing
customary opinions regarding valid existence, good standing and organizational
power and authority of the Credit Parties organized in Georgia, no conflicts
with or consents under Georgia law, due authorization, execution and delivery of
the Credit Documents by the Credit Parties existing as of the Closing Date
organized in Georgia, no conflicts with organizational documents of the Credit
Parties organized in Georgia, and no material litigation.


(c)          Corporate Documents.  Receipt by the Administrative Agent of the
following (or their equivalent), each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of the applicable Credit Party
as of the Closing Date to be true and correct and in force and effect pursuant
to a certificate in a form reasonably satisfactory to the Administrative Agent:


(i)          Articles of Incorporation.  Copies of the articles of incorporation
or charter documents of each Credit Party certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state of its
organization.


(ii)        Resolutions.  Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the
respective Credit Documents (including the transactions contemplated therein)
and authorizing execution and delivery thereof.


(iii)         Bylaws.  Copies of the bylaws, operating agreement or partnership
agreement of each Credit Party.


(iv)         Good Standing.  Copies, where applicable, of certificates of good
standing, existence or its equivalent of each Credit Party in its state or
province of organization, certified as of a recent date by the appropriate
Governmental Authorities of the applicable state or province of organization.


(d)         Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer certifying that after giving effect to each of the
transactions contemplated by this Credit Agreement, the Credit Parties taken as
a whole are solvent as of the Closing Date.


(e)          [Reserved].


(f)         Financial Information.  Receipt by the Administrative Agent of the
financial information described Section 3.10(a) (for the avoidance of doubt, the
Administrative Agent hereby acknowledges receipt of the financial information
described in Section 3.10(a)).


(g)        Termination of Existing Credit Agreement.  The Administrative Agent
shall have received evidence, in form and substance reasonably satisfactory to
the Administrative Agent, that all principal, interest and other amounts
outstanding in connection with the Existing Credit Agreement has been or
substantially concurrently with the Closing Date is being repaid in full and
terminated and all Liens relating thereto shall have been terminated and
released (or arrangements reasonably satisfactory to the Administrative Agent
shall have been made therefor).


57

--------------------------------------------------------------------------------



 


(h)         Fees.  Receipt by the Administrative Agent and the Lenders of all
fees, if any, then owing pursuant to the Fee Letter or pursuant to any other
Credit Document, which fees may be paid or netted from the proceeds of the
initial Extension of Credit hereunder.


(i)          [Reserved].


(j)          Patriot Act.  Each of the Lenders shall have received, at least
three (3) days prior to the Closing Date (to the extent reasonably requested on
a timely basis at least seven (7) days prior to the Closing Date), all
documentation and other information required by the applicable Governmental
Authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act;


(k)          Beneficial Ownership Certification.  If the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, receipt by
the Administrative Agent and each Lender, to the extent requested by the
Administrative Agent or such Lender at least five (5) Business Days prior to the
Closing Date, of a Beneficial Ownership Certification in relation to the
Borrower.


(l)         Representations and Warranties.  The representations and warranties
made by the Credit Parties herein or in any other Credit Document or which are
contained in any certificate furnished at any time under or in connection
herewith or therewith shall be true and correct in all material respects (except
to the extent that any such representation or warranty is qualified by
materiality, in which case such representation and warranty shall be true and
correct) on and as of the date of such Extension of Credit as if made on and as
of such date (except for those which expressly relate to an earlier date).


(m)        No Default or Event of Default.  No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date.


(n)          [Reserved].


(o)          Equity Investment.  The Administrative Agent shall have received
evidence that the Borrower has made a minimum equity investment of $1,000 in
CoBank.


(p)          [Reserved].


(q)          Delivery of Notice of Borrowing.  The Administrative Agent shall
have received a completed Notice of Borrowing with respect to the Closing Date
Term Loan, which shall include (i) a certification from the Borrower as to the
use of proceeds of the Closing Date Term Loan consistent with the Investment
Purpose and (ii) an authorization as to the account to which the net proceeds of
the Closing Date Term Loan are to be disbursed.


ARTICLE V

AFFIRMATIVE COVENANTS


The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith (other than
contingent indemnity obligations) have been paid in full, the Credit Parties
shall:


58

--------------------------------------------------------------------------------





5.1          Corporate Existence, Etc..


Preserve and maintain, and cause each of the Material Subsidiaries to preserve
and maintain, its corporate existence (except as otherwise permitted pursuant to
Section 6.4), its material rights, franchises, licenses, permits, consents,
approvals and contracts, and its material trade names, service marks and other
Intellectual Property (for the scheduled duration thereof), in each case
material to the normal conduct of its business, and its qualification to do
business as a foreign corporation in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified is reasonably likely to have a Material Adverse
Effect.


5.2          Compliance with Laws, Etc..


Comply, and cause each of the Restricted Subsidiaries to comply, with all
Requirements of Law (including all Environmental Laws, ERISA, the Trading with
the Enemy Act, OFAC, the Patriot Act and the Canadian AML Acts, each as amended)
and Contractual Obligations applicable to or binding on any of them where the
failure to comply with such Requirements of Law and Contractual Obligations is
reasonably likely to have a Material Adverse Effect.  Each of the Credit Parties
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Credit Parties, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.


5.3          Payment of Taxes and Claims.


File and cause each Restricted Subsidiary to file all Tax returns that are
required to be filed by each of them and pay, collect, withhold and remit all
Taxes that have become due pursuant to such returns or pursuant to any
assessment in respect thereof received by a Credit Party or any Restricted
Subsidiary, and each Credit Party and each Restricted Subsidiary will pay or
cause to be paid all other Taxes due and payable (whether or not shown on a Tax
return) before the same become delinquent, except, in each case, (i) such Taxes
as are being contested in good faith by appropriate and timely proceedings and
as to which adequate reserves have been established in accordance with GAAP or
(ii) where failure to take the foregoing actions, individually or in the
aggregate, is not reasonably likely to have a Material Adverse Effect.


5.4          Keeping of Books.


Keep, and cause each of the Restricted Subsidiaries to keep, proper books of
record and account, containing complete and accurate entries of all their
respective financial and business transactions.


5.5          Visitation, Inspection, Etc..


Permit, and cause each of the Restricted Subsidiaries to permit, any
representative of the Administrative Agent or, during the continuance of an
Event of Default, any Lender, at the Administrative Agent’s or such Lender’s
expense, to visit and inspect any of its property, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with its officers, all at such reasonable times
during normal business hours of such Credit Party or the applicable Restricted
Subsidiary, as the case may be, after reasonable prior notice to the Parent;
provided, however, that unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year.


5.6          Insurance; Maintenance of Properties and Licenses.


(a)         Maintain or cause to be maintained with financially sound and
reputable insurers or through self insurance, risk retention or risk transfer
programs, insurance with respect to its


59

--------------------------------------------------------------------------------





properties and business, and the properties and business of the Restricted
Subsidiaries, against loss or damage of the kinds that the Parent in its
judgment deems reasonable, such insurance to be of such types and in such
amounts and subject to such deductibles and self-insurance programs as the
Parent in its judgment deems reasonable.


(b)         Cause, and cause each Restricted Subsidiary to cause, all properties
material to the conduct of its business to be maintained and kept in good
condition, repair and working order, ordinary wear and tear excepted, and
supplied with all necessary equipment and will cause to be made all necessary
repairs, renewals, replacements, settlements and improvements thereof, all as in
the judgment of any Credit Party may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times except as would not, individually or in the aggregate, have a Material
Adverse Effect; provided, however, that nothing in this Section 5.6(b) shall
prevent a Credit Party from discontinuing the operation or maintenance of any
such properties if such discontinuance is, in the judgment of the Parent,
desirable in the conduct of its business or the business of any Credit Party or
any of the Restricted Subsidiaries.


(c)       Maintain, in full force and effect in all material respects, each and
every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of the Credit Parties to conduct their respective businesses as presently
conducted except as would not, individually or in the aggregate, have a Material
Adverse Effect; provided, however, that nothing in this Section 5.6(c) shall
prevent a Credit Party from discontinuing the operation or maintenance of any
such License if such discontinuance is, in the judgment, of the Parent,
desirable in the conduct of its business or business of any Credit Party or any
of the Restricted Subsidiaries.


5.7          Financial Reports; Other Notices.


Furnish to the Administrative Agent (for delivery to each Lender):


(a)          after the end of each of the first three quarterly accounting
periods of each of its Fiscal Years (commencing with the Fiscal Quarter ending
on the last day of the first Fiscal Quarter ending after the Closing Date), as
soon as prepared, but in any event at the same time the SEC Filer files or is
(or would be) required to file the same with the SEC, the quarterly unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries as of
the end of such Fiscal Quarter and the related unaudited consolidated statements
of income and cash flows (together with all footnotes thereto) of the Parent and
its consolidated Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of the SEC
Filer’s previous Fiscal Year, accompanied by a certificate, dated the date of
furnishing, signed by a Responsible Officer of the SEC Filer to the effect that
such financial statements accurately present in all material respects the
consolidated financial condition of the Parent and its consolidated Subsidiaries
and that such financial statements have been prepared in accordance with GAAP
consistently applied (subject to year-end adjustments); provided, however,
during any period that the Parent has consolidated Subsidiaries which are not
Consolidated Companies, the Parent shall also provide such financial information
in a form sufficient to enable the Administrative Agent and the Lenders to
determine the compliance of the Credit Parties with the terms of this Credit
Agreement with respect to the Consolidated Companies;


(b)         after the end of each of its Fiscal Years (commencing with the first
Fiscal Year ending after the Closing Date), as soon as prepared, but in any
event at the same time the SEC Filer files or is (or would be) required to file
the same with the SEC, the annual audited report for that


60

--------------------------------------------------------------------------------



 
Fiscal Year for the Parent and its consolidated Subsidiaries, containing a
consolidated balance sheet of the Parent and its consolidated Subsidiaries as of
the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Parent and its consolidated Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year (which
financial statements shall be reported on by the SEC Filer’s independent
certified public accountants, such report to state that such financial
statements fairly present in all material respects the consolidated financial
condition and results of operation of the Parent and its consolidated
Subsidiaries in accordance with GAAP, and which shall not be subject to any
“going concern” or like qualification, exception, assumption or explanatory
language (other than solely as a result of a maturity date in respect of any
Term Loans) or any qualification, exception, assumption or explanatory language
as to the scope of such audit); provided, however, during any period that the
Parent has consolidated Subsidiaries which are not Consolidated Companies, the
Parent shall also provide such financial information in a form sufficient to
enable the Administrative Agent and the Lenders to determine the compliance of
the Credit Parties with the terms of this Credit Agreement with respect to the
Consolidated Companies;


(c)          not later than five days after the delivery of the financial
statements described in Section 5.7(a) and (b) above, commencing with such
financial statements for the earlier of the first Fiscal Quarter and the first
Fiscal Year ending after the Closing Date, a certificate of a Responsible
Officer substantially in the form of Exhibit G, stating that, to the best of
such Responsible Officer’s knowledge, each of the Credit Parties during such
period observed or performed in all material respects all of its covenants and
other agreements, and satisfied in all material respects every condition,
contained in this Credit Agreement to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and such certificate
shall include (i) the calculations in reasonable detail required to indicate
compliance with Section 6.1 as of the last day of such period and that the
financial information provided has been prepared in accordance with GAAP applied
consistently for the periods related thereto and (ii) a schedule that includes
actual actions taken and run-rate synergies achieved versus actions scheduled
and associated estimated run-rate synergies pursuant to clause (ix) in the
definition of EBITDA;


(d)          promptly upon the filing thereof or otherwise becoming available,
copies of all financial statements, annual, quarterly and special reports, proxy
statements and notices sent or made available generally by the Parent to its
public security holders, of all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any of them with any
securities exchange or with the SEC;


(e)          as soon as possible and in any event within thirty (30) days after
a Credit Party or any Restricted Subsidiary knows or has reason to know that any
ERISA Event or Foreign Plan Event with respect to any Plan or Foreign Plan has
occurred and such ERISA Event or Foreign Plan Event involves a matter that has
had, or is reasonably likely to have, a Material Adverse Effect, a statement of
a Responsible Officer  setting forth details as to such ERISA Event or Foreign
Plan Event and the action which such Credit Party or such Restricted Subsidiary
proposes to take with respect thereto;


(f)          [reserved];


(g)          prompt written notice of the occurrence of any Default or Event of
Default;


(h)          prompt written notice of the occurrence of any Material Adverse
Effect;


61

--------------------------------------------------------------------------------





(i)          a copy of any material notice to the holders of (or any trustee
with respect to) the Existing Senior Notes;


(j)          with reasonable promptness, (x) such other information relating to
each Credit Party’s performance of this Credit Agreement or its financial
condition as may reasonably be requested from time to time by the Administrative
Agent (at the request of any Lender) and (y) all documentation and other
information required by the applicable Governmental Authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, or applicable anti-corruption statutes, including the Foreign
Corrupt Practices Act, that is reasonably requested from time to time by the
Administrative Agent or any Lender; and


(k)          to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification as promptly as practicable following any change in the information
provided in the Beneficial Ownership Certification delivered to any Lender in
relation to the Borrower that would result in a change to the list of beneficial
owners identified in such certification.


The Credit Parties will cooperate with the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Credit Parties to the Administrative Agent and Lenders
(collectively, “Information Materials”) pursuant to this Article V; provided
that upon the filing by the Credit Parties of the items referenced in Section
5.7(a), 5.7(b) or 5.7(d) with the SEC for public availability, the Credit
Parties, with respect to such items so filed, shall not be required to
separately furnish such items to the Administrative Agent and Lenders.  In
addition, the Credit Parties will designate Information Materials (i) that are
either available to the public or not material with respect to the Credit
Parties and their Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (ii) that are not Public Information as “Private Information”.


5.8          Notices Under Certain Other Indebtedness.


Promptly following its receipt thereof, the Parent shall furnish the
Administrative Agent a copy of any notice received by it, any Credit Party or
any of the Restricted Subsidiaries from the holder(s) of Indebtedness (or from
any trustee, agent, attorney, or other party acting on behalf of such holder(s))
which, in the aggregate, exceeds $200,000,000, where such notice states or
claims the existence or occurrence of any default or event of default with
respect to such Indebtedness under the terms of any indenture, loan or credit
agreement, debenture, note, or other document evidencing or governing such
Indebtedness.


5.9          Notice of Litigation.


Notify the Administrative Agent of any actions, suits or proceedings instituted
by any Person against a Credit Party or any Restricted Subsidiary where the
uninsured portion of the money damages sought (which shall include any
deductible amount to be paid by such Credit Party or such Restricted Subsidiary)
is reasonably likely to have a Material Adverse Effect.  Said notice is to be
given promptly, and is to specify the amount of damages being claimed or other
relief being sought, the nature of the claim, the Person instituting the action,
suit or proceeding, and any other significant features of the claim.


5.10          Additional Guarantors.


(a)         If any Wholly-Owned Restricted Subsidiary that is a Domestic
Subsidiary (a “Wholly-Owned Domestic Restricted Subsidiary”) (x) provides a
guarantee with respect to any Indebtedness of the Parent, RKT, WRKCo or MWV in a
Dollar Amount which, in the aggregate,


62

--------------------------------------------------------------------------------





exceeds U.S.$200,000,000 (including, without limitation, the Pro Rata Credit
Agreement, the DDTL Agreement and the BofA Term Loan Agreement) and (y) is not a
Guarantor at such time, the Parent shall cause such Wholly-Owned Domestic
Restricted Subsidiary to become a Guarantor of the Credit Party Obligations. 
The Credit Parties may, in their sole and absolute discretion, elect to cause a
Restricted Subsidiary to become a Guarantor of the Credit Party Obligations by
executing a Joinder Agreement.  Upon the execution and delivery by such
Subsidiary of a Joinder Agreement, such Restricted Subsidiary shall be deemed to
be a Credit Party hereunder, and each reference in this Agreement to a “Credit
Party” shall also mean and be a reference to such Restricted Subsidiary, for so
long as such Joinder Agreement is in effect.


(b)          In the case of each Restricted Subsidiary that becomes a Guarantor
in accordance with clause (a) above, the Credit Parties shall ensure that before
the execution of any Joinder Agreement, the Administrative Agent receives the
items referred to in Section 4.1(a) in respect of such Guarantor, and a
certificate of a Responsible Officer with respect to the representations and
warranties in Article III.


5.11          Use of Proceeds.


Use the Loans (including the Incremental Loans) solely for the purposes provided
in Section 3.14.  The Borrower will not request any Extension of Credit, and no
Credit Party shall use directly or, to its knowledge, indirectly, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use directly or, to its knowledge, indirectly,
the proceeds of any Extension of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Entity, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States,
Canada (or any province or territory thereof) or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


ARTICLE VI

NEGATIVE COVENANTS


The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith (other than
contingent indemnity obligations) have been paid in full:


6.1          Financial Requirements.


The Credit Parties will not:


(a)         Debt to Capitalization Ratio.  Suffer or permit the Debt to
Capitalization Ratio as of the last day of each full Fiscal Quarter ending on or
after September 30, 2019 to be greater than 0.60:1.00; provided, however, that
if Section 6.1(a) of each Specified Credit Agreement is amended to increase the
maximum Debt to Capitalization Ratio permitted thereunder, then the Debt to
Capitalization Ratio Level shall automatically be increased to the lesser of (x)
0.65:1.00 and (y) the maximum Debt to Capitalization Ratio permitted under
Section 6.1(a) of each Specified Credit Agreement, as so amended. For purposes
hereof, “Specified Credit Agreement” means, at any time, each of the DDTL
Agreement, the BofA Term Loan Agreement and the Pro Rata Credit Agreement


63

--------------------------------------------------------------------------------



if, with respect to any such agreement, loans and/or commitments are then
outstanding under such agreement at such time.


(b)          Consolidated Interest Coverage Ratio.  Suffer or permit the
Consolidated Interest Coverage Ratio as of the last day of each full Fiscal
Quarter ending on or after September 30, 2019, as calculated for a period
consisting of the four preceding Fiscal Quarters, to be less than 2.50:1.00.


6.2          Liens.


The Credit Parties will not, and will not permit any Restricted Subsidiary to,
create, assume or suffer to exist any Lien upon any of their respective
Properties whether now owned or hereafter acquired; provided, however, that this
Section 6.2 shall not apply to the following:


(a)         any Lien for Taxes not yet due or Taxes or assessments or other
governmental charges which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;


(b)         any Liens, pledges or deposits (i) in connection with worker’s
compensation, social security, health, disability or other employee benefits, or
property, casualty or liability insurance, assessments or other similar charges
or deposits incidental to the conduct of the business of a Credit Party or any
Restricted Subsidiary (including security deposits posted with landlords and
utility companies) or the ownership of any of their assets or properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit and which do not in the aggregate materially detract from the
value of their Properties or materially impair the use thereof in the operation
of their businesses and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of any Credit Party in the ordinary
course of business supporting obligations of the type set forth in clause (i)
above;


(c)         statutory Liens of carriers, warehousemen, mechanics, materialmen
and other Liens imposed by law created in the ordinary course of business for
amounts not overdue by more than 30 days, or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established, or which are not material in amount;


(d)         pledges or deposits for the purpose of securing a stay or discharge
in the course of any legal proceeding and judgment liens in respect of judgments
that do not constitute an Event of Default under Section 7.1(i);


(e)         Liens consisting of encumbrances in the nature of zoning
restrictions, easements, rights and restrictions on real property and statutory
Liens of landlords and lessors which in each case do not materially impair the
use of any material Property;


(f)          any Lien in favor of the United States of America or any department
or agency thereof, or in favor of any state government or political subdivision
thereof, or in favor of a prime contractor under a government contract of the
United States, or of any state government or any political subdivision thereof,
and, in each case, resulting from acceptance of partial, progress, advance or
other payments in the ordinary course of business under government contracts of
the United States, or of any state government or any political subdivision
thereof, or subcontracts thereunder and which do not materially impair the use
of such Property as currently being utilized by a Credit Party or any Restricted
Subsidiary;


64

--------------------------------------------------------------------------------



 


(g)        any Lien securing any debt securities issued (including via exchange
offer and regardless of when issued) in the capital markets if and to the extent
that the Credit Party Obligations under this Agreement are concurrently secured
by a Lien equal and ratable with the Lien securing such debt securities;


(h)         Liens (i)(A) existing on the Closing Date securing industrial
development bonds and Indebtedness of Foreign Subsidiaries in an aggregate
principal amount not to exceed $325,000,000 and (B) securing Refinancing
Indebtedness in respect of Indebtedness referenced in clause (i)(A) above and
(ii) securing any industrial development bonds or similar instruments with
respect to which both the debtor and the investor are Consolidated Companies;


(i)        (i) Liens existing or deemed to exist in connection with any
Permitted Securitization Transaction, but only to the extent that any such Lien
relates to the applicable Securitization Assets or other accounts receivable and
other assets (together with related rights and proceeds) sold, contributed,
financed or otherwise conveyed or pledged pursuant to such transactions and (ii)
Liens existing or deemed to exist in connection with any inventory financing
arrangement so long as the fair market value of the inventory on which such
Liens exist pursuant to this subsection (i)(ii) does not exceed $250,000,000 at
any time;


(j)         any interest of a lessor, licensor, sublessor or sublicensor (or of
a lessee, licensee, sublessee or sublicensee) under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases, licenses, subleases and sublicenses
not prohibited by this Agreement;


(k)         any interest of title of an owner of equipment or inventory on loan
or consignment to, or subject to any title retention or similar arrangement
with, a Credit Party, and Liens arising from UCC financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions)
relating to such arrangements entered into in the ordinary course of business
(but excluding any general inventory financing);


(l)          banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with depositary institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or other funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by any Credit Party in excess of those required by
applicable banking regulations;


(m)       Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;


(n)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;


(o)         Liens that are contractual rights of set-off not securing any
Indebtedness;


(p)         Liens (i) solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by any Credit Party in connection with
a letter of intent or purchase agreement for an Acquisition or other transaction
not prohibited hereunder and (ii) consisting of an agreement to dispose of any
Property in a disposition not prohibited hereunder, including customary rights
and restrictions contained in such an agreement;


65

--------------------------------------------------------------------------------





(q)          Liens on any Property of a Credit Party in favor of any other
Credit Party or Restricted Subsidiary;


(r)          any restriction or encumbrance with respect to the pledge or
transfer of the Capital Stock of any Joint Venture;


(s)          Liens securing insurance premium financing arrangements;


(t)          any Lien renewing, extending, refinancing or refunding any Lien
permitted by subsection (g) or (h) above; provided that (i) the Property covered
thereby is not increased, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 6.3;


(u)         Liens on cash, deposits or other collateral granted in favor of the
Swingline Lender or the Issuing Lender (in each case, as defined in the Pro Rata
Credit Agreement) to cash collateralize any Defaulting Lender’s (as defined in
the Pro Rata Credit Agreement) participation in Letters of Credit or Swingline
Loans (in each case, as defined in the Pro Rata Credit Agreement);


(v)         subject to Section 9.21, Liens on cash or deposits granted to any
Agent or Issuing Lender (in each case, as defined in the Pro Rata Credit
Agreement) in accordance with the terms of the Pro Rata Credit Agreement to cash
collateralize any of the Credit Party Obligations (as defined in the Pro Rata
Credit Agreement); and


(w)        other Liens in addition to those permitted by subsections (a) through
(v) above; provided that, at the time of incurrence of any Lien under this
subsection (w), the aggregate outstanding principal amount of all obligations
secured by such Lien (or in the case of Liens on inventory in connection with an
inventory financing arrangement, which Liens are not otherwise permitted by
subsection (i) of this Section 6.2, the fair market value of the inventory on
which such Liens exist) shall not exceed the Priority Debt Basket at such time
(determined prior to giving effect to the incurrence of such Lien).


6.3          Subsidiary Indebtedness.


The Credit Parties will not permit any of the Restricted Subsidiaries (other
than the Credit Parties (except as set forth in Section 6.3(c)(ii)) and the Pro
Rata Additional Borrowers) to create, incur, assume or suffer to exist any
Indebtedness except:


(a)          (A) Indebtedness existing as of the Closing Date in respect of
industrial development bonds and Indebtedness of Foreign Subsidiaries in an
aggregate amount not to exceed $325,000,000 and (B) Refinancing Indebtedness in
respect of Indebtedness incurred under clause (A) above;


(b)          Indebtedness of any Restricted Subsidiary owing to a Credit Party
or any Restricted Subsidiary;


(c)          other Indebtedness (whether secured or unsecured); provided that
(i) at the time of incurrence of any Indebtedness under this subsection (c), the
aggregate principal amount of such Indebtedness does not exceed the Priority
Debt Basket at such time (determined prior to giving effect to the incurrence of
such Indebtedness) and (ii) for the avoidance of doubt, any Indebtedness under
this Agreement shall be considered Indebtedness incurred pursuant to this clause
(c);


66

--------------------------------------------------------------------------------





(d)        Indebtedness and obligations owing under Hedging Agreements and/or
Cash Management Agreements so long as such Hedging Agreements and/or Cash
Management Agreements are not entered into for speculative purposes;


(e)         Guaranty Obligations of any Restricted Subsidiary in respect of
Indebtedness of the Parent or any other Restricted Subsidiary to the extent such
Indebtedness is permitted to exist or be incurred pursuant to this Section 6.3;


(f)          obligations of any Restricted Subsidiary in connection with (i) any
Permitted Securitization Transaction, to the extent such obligations constitute
Indebtedness and (ii) any inventory financing arrangements so long as the
aggregate principal amount Indebtedness in respect thereof incurred under this
subsection(f)(ii) does not exceed $250,000,000 at any time outstanding;


(g)       Indebtedness of any Restricted Subsidiary consisting of completion
guarantees, performance bonds, surety bonds or customs bonds incurred in the
ordinary course of business;


(h)        Indebtedness owed to any Person (including obligations in respect of
letters of credit, bank guarantees and similar instruments for the benefit of
such Person) providing workers’ compensation, social security, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


(i)          Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depositary and cash management services or in
connection with any automated clearinghouse transfers of funds; provided that
such Indebtedness shall be repaid in full within five Business Days of the
incurrence thereof;


(j)          Indebtedness in respect of judgments that do not constitute an
Event of Default under Section 7.1(i);


(k)          Indebtedness consisting of the financing of insurance premiums with
the providers of such insurance or their Affiliates;


(l)          [reserved]; and


(m)         Indebtedness of any Restricted Subsidiary that is a Foreign
Subsidiary in an aggregate amount not to exceed $600,000,000.


6.4          Merger and Sale of Assets.


The Credit Parties will not, and will not permit any Restricted Subsidiary to,
dissolve, wind-up, merge, amalgamate or consolidate with any other Person or
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the business or assets of the Credit
Parties and their respective Restricted Subsidiaries (taken as a whole), whether
now owned or hereafter acquired (excluding any inventory or other assets sold or
disposed of in the ordinary course of business); provided that, notwithstanding
any of the foregoing limitations, the Credit Parties and the Restricted
Subsidiaries may take the following actions:


(a)        (i) if no Event of Default shall then exist or immediately thereafter
will exist, the Borrower may merge, amalgamate or consolidate with any Person so
long as (A) the Borrower is the surviving entity or (B) the surviving entity
(the “Successor Borrower”) (x) is organized under


67

--------------------------------------------------------------------------------



the laws of the United States or any State thereof, (y) expressly assumes the
Borrower’s obligations under this Agreement and the other Credit Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto, as
applicable, in form and substance reasonably satisfactory to the Administrative
Agent and (z) each Guarantor of the Credit Party Obligations of the Borrower
shall have confirmed that its obligations hereunder in respect of such Credit
Party Obligations shall apply to the Successor Borrower’s obligations under this
Agreement (it being understood that, if the foregoing conditions in clauses (x)
through (z) are satisfied, then the Successor Borrower will automatically
succeed to, and be substituted for, the Borrower under this Agreement);
provided, however, that the Borrower shall have provided not less than five
Business Days’ notice of any merger, amalgamation or consolidation of the
Borrower, and the Borrower or Successor Borrower shall, promptly upon the
request of the Administrative Agent or any Lender, supply any documentation and
other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied (1) it has complied with the results of all necessary “know your
customer” or other similar checks under all applicable laws and regulations) and
(2) any Successor Borrower qualifies as a directly eligible borrower of the Farm
Credit Lenders then party to this Agreement (or, if applicable, replacement Farm
Credit Lenders who have agreed to purchase the outstanding Loans and Commitments
of such existing Farm Credit Lenders in accordance with the assignment
provisions of Section 9.6(b)), (ii) any Restricted Subsidiary may merge,
amalgamate or consolidate with a Credit Party if such Credit Party is the
surviving entity, (iii) any Restricted Subsidiary (other than the Borrower) may
merge, amalgamate or consolidate with any other Person (other than a Credit
Party); provided that a Restricted Subsidiary shall be the continuing or
surviving entity and to the extent such continuing or surviving Restricted
Subsidiary assumes the obligations under any Existing Senior Notes, such
Restricted Subsidiary shall become a Guarantor of the Credit Party Obligations
and deliver an executed Joinder Agreement and the documents required pursuant to
Section 5.10(b), (iv) any Restricted Subsidiary (other than the Borrower) may
merge or amalgamate with any Person that is not a Restricted Subsidiary in
connection with a sale of Property permitted under this Section 6.4, (v) any
Restricted Subsidiary (other than the Borrower) may be dissolved so long as the
property and assets of such Restricted Subsidiary are transferred to the Parent,
the Borrower or any other Restricted Subsidiary and (vi) the Parent may merge,
amalgamate or consolidate with any Person so long as (A) the Parent is the
surviving entity or (B) the surviving entity (the “Successor Parent”) (x) is
organized under the laws of the United States or any State thereof and (y)
expressly assumes the Parent’s obligations under this Agreement and the other
Credit Documents to which the Parent is a party pursuant to a supplement hereto
or thereto, as applicable, in form and substance reasonably satisfactory to the
Administrative Agent (it being understood that, if the foregoing conditions in
clauses (x) and (y) are satisfied, then the Successor Parent will automatically
succeed to, and be substituted for, the Parent under this Agreement; provided,
however, that the Parent shall have provided not less than five Business Days’
notice of any merger, amalgamation or consolidation of the Parent, and the
Parent or the Successor Parent shall, promptly upon the request of the
Administrative Agent or any Lender, supply any documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations;


(b)         any Restricted Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its Property to (i) the Borrower, (ii) any Guarantor or
(iii) any Restricted Subsidiary; provided that, with respect to transfers
described in clause (iii), upon completion of such transaction (A) there shall
exist no Default or Event of Default and (B) the Subsidiary to which the
Restricted Subsidiary’s Property is sold, leased, transferred or otherwise
disposed shall be a Restricted Subsidiary and, if such Restricted Subsidiary is
a Guarantor, a Guarantor;


68

--------------------------------------------------------------------------------





(c)         any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve if the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and is not materially
disadvantageous to the Lenders;


(d)          the Parent and its Restricted Subsidiaries may sell, transfer or
otherwise dispose of or wind down the Non-Core MWV Businesses;


(e)          [reserved]; and


(f)          the Parent and its Restricted Subsidiaries (other than the
Borrower) may consummate any other transaction permitted under Section 6.4 of
the Pro Rata Credit Agreement as in effect on the Closing Date; provided,
however, that if the Parent is the subject of any merger, amalgamation or
consolidation, it shall have provided not less than five Business Days’ notice
of such merger, amalgamation or consolidation, and the Parent (or its successor)
shall, promptly upon the request of the Administrative Agent or any Lender,
supply any documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.


ARTICLE VII

EVENTS OF DEFAULT


7.1          Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)          Payments.  The Borrower shall fail to make when due (including by
mandatory prepayment) any principal payment with respect to the Loans, or any
Credit Party shall fail to make any payment of interest, fee or other amount
payable hereunder within three (3) Business Days of the due date thereof; or


(b)         Covenants Without Notice.  Any Credit Party shall fail to observe or
perform any covenant or agreement contained in Section 5.1 (as to maintenance of
existence of the Borrower or the Parent), subsections (g) and (h) of
Section 5.7, Section 5.8, Section 5.9, Section 5.11 or Article VI; or


(c)          Other Covenants.  Any Credit Party shall fail to observe or perform
any covenant or agreement contained in this Agreement or any other Credit
Document, other than those referred to in subsections (a) and (b) of
Section 7.1, and such failure shall remain unremedied for thirty (30) days after
the earlier of (i) a Responsible Officer of a Credit Party obtaining knowledge
thereof, or (ii) written notice thereof shall have been given to the Parent by
the Administrative Agent or any Lender; or


(d)         Representations.  Any representation or warranty made or deemed to
be made by a Credit Party or by any of its officers under this Agreement or any
other Credit Document (including the Schedules attached hereto and thereto), or
in any certificate or other document submitted to the Administrative Agent or
the Lenders by any such Person pursuant to the terms of


69

--------------------------------------------------------------------------------





this Agreement or any other Credit Document, shall be incorrect in any material
respect when made or deemed to be made or submitted; or


(e)         Non-Payments of Other Indebtedness.  Any Credit Party or any
Restricted Subsidiary shall fail to make when due (whether at stated maturity,
by acceleration, on demand or otherwise, and after giving effect to any
applicable grace period) any payment of principal of or interest on any
Indebtedness (other than the Credit Party Obligations) exceeding $200,000,000
individually or in the aggregate; or


(f)         Defaults Under Other Agreements.  Any Credit Party or any Restricted
Subsidiary shall (i) fail to observe or perform within any applicable grace
period any covenants or agreements contained in any agreements or instruments
relating to any of its Indebtedness (other than the Credit Documents) the
principal amount of which exceeds $200,000,000 individually or in the aggregate,
or any other event shall occur if the effect of such failure or other event is
to accelerate, or to permit the holder of such Indebtedness or any other Person
to accelerate, the maturity of such Indebtedness; or (ii) breach or default any
Hedging Agreement and/or Cash Management Agreement (subject to any applicable
cure periods) the termination value owed by such Credit Party or Restricted
Subsidiary as a result thereof shall exceed $200,000,000 if the effect of such
breach or default is to terminate such Hedging Agreement or to permit the
applicable counterparty to such Hedging Agreement to terminate such Hedging
Agreement; provided that this clause (f) shall not apply to (x) any secured
Indebtedness that becomes due as a result of the voluntary sale, transfer or
other disposition of the assets securing such Indebtedness (to the extent such
sale, transfer or other disposition is not prohibited under this Agreement) so
long as such Indebtedness is paid or (y) any Indebtedness that becomes due as a
result of a voluntary refinancing thereof not prohibited under this Agreement;
or


(g)         Bankruptcy.  Any Credit Party or any Material Subsidiary shall
commence a voluntary case concerning itself under the Bankruptcy Code or
applicable foreign bankruptcy, reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation laws; or makes a
proposal to its creditors or files notice of its intention to do so, institutes
any other proceeding under applicable law seeking to adjudicate it a bankrupt or
an insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or an involuntary case for bankruptcy is commenced against any Credit
Party or any Material Subsidiary and the petition is not controverted within
thirty (30) days, or is not dismissed within sixty (60) days, after commencement
of the case; or a custodian (as defined in the Bankruptcy Code), receiver,
receiver-manager, trustee or similar official under applicable foreign
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation laws is appointed for, or takes charge
of, all or any substantial part of the property of any Credit Party or any
Material Subsidiary; or a Credit Party or a Material Subsidiary commences
proceedings of its own bankruptcy or insolvency or to be granted a suspension of
payments or any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction, whether now or hereafter in effect, relating to
any Credit Party or any Material Subsidiary  or there is commenced against any
Credit Party or any Material Subsidiary  any such proceeding which remains
undismissed for a period of sixty (60) days; or any Credit Party or any Material
Subsidiary  is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any Credit
Party or any Material Subsidiary  suffers any appointment of any custodian,
receiver, receiver-manager, trustee or the like for it or any substantial part
of its property to continue undischarged or unstayed for a period of sixty
(60) days; or any Credit Party or any Material Subsidiary makes a general
assignment for the benefit of creditors; or any Credit


70

--------------------------------------------------------------------------------





Party or any Material Subsidiary shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; or any Credit Party or any Material Subsidiary shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts; or
any Credit Party or any Material Subsidiary shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate action is taken by any Credit Party or any Material Subsidiary for
the purpose of effecting any of the foregoing; or


(h)          ERISA.  A Plan of a Credit Party or any Restricted Subsidiary or a
Plan subject to Title IV of ERISA of any of its ERISA Affiliates:


(i)         shall fail to be funded in accordance with the minimum funding
standard required by applicable law, the terms of such Plan, Section 412 of the
Code or Section 302 of ERISA for any plan year or a waiver of such standard is
sought or granted with respect to such Plan under applicable law, the terms of
such Plan or Section 412 of the Code or Section 302 of ERISA;


(ii)          is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or


(iii)       results in a liability of a Credit Party or any Restricted
Subsidiary under applicable law, the terms of such Plan, or Title IV of ERISA,
other than liabilities for benefits in the ordinary course;


and there shall result from any such failure, waiver,  termination or other
event a liability to the PBGC or such Plan that would have a Material Adverse
Effect; or a Foreign Plan Event occurs that would have a Material Adverse
Effect; or


(i)          Money Judgment.  Judgments or orders for the payment of money (net
of any amounts paid by an independent third party insurance company or surety or
fully covered by independent third party insurance or surety bond issued by a
company with an AM Best rating in one of the two highest categories as to which
the relevant insurance company or surety does not dispute coverage) in excess of
$200,000,000 individually or in the aggregate or otherwise having a Material
Adverse Effect shall be rendered against any Credit Party or any Restricted
Subsidiary, and such judgment or order shall continue unsatisfied (in the case
of a money judgment) and in effect for a period of thirty (30) days during which
execution shall not be effectively stayed or deferred (whether by action of a
court, by agreement or otherwise); or


(j)          Default Under other Credit Documents; The Guaranty.  (a) There
shall exist or occur any “Event of Default” as provided under the terms of any
Credit Document, or any Credit Document ceases to be in full force and effect or
the validity or enforceability thereof is disaffirmed by or on behalf of any
Credit Party, or at any time it is or becomes unlawful for any Credit Party to
perform or comply with its obligations under any Credit Document, or the
obligations of any Credit Party under any Credit Document are not or cease to be
legal, valid and binding on any Credit Party; or (b) without limiting the
foregoing, the Guaranty or any provision thereof shall cease to be in full force
and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or


(k)          Change in Control.  A Change in Control shall occur; or


71

--------------------------------------------------------------------------------



(l)          Securitization Events.  There shall occur any breach of any
covenant by any Credit Party, any Restricted Subsidiary or any Permitted
Securitization Subsidiary contained in any agreement relating to Permitted
Securitization Transaction causing or permitting the acceleration of the
obligations thereunder or requiring the prepayment of such obligations or
termination of such securitization program prior to its stated maturity or term;
provided, however, such breach shall not constitute an Event of Default unless
any Credit Parties shall have payment obligations or liabilities under such
Permitted Securitization Transaction that have had or are reasonably expected to
have a Material Adverse Effect.


7.2          Acceleration; Remedies.


Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):


(a)          Termination of Commitments.  Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.


(b)          Acceleration; Demand.  Declare the unpaid principal of and any
accrued interest in respect of all Loans and any and all other indebtedness or
obligations (including fees) of any and every kind owing by any Credit Party to
the Administrative Agent and/or any of the Lenders hereunder to be due,
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party.


(c)          Enforcement of Rights.  Exercise any and all rights and remedies
created and existing under the Credit Documents, whether at law or in equity.


(d)          Rights Under Applicable Law.  Exercise any and all rights and
remedies available to the Administrative Agent or the Lenders under applicable
law.


Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(g) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
Fees and other indebtedness or obligations owing to the Administrative Agent
and/or any of the Lenders hereunder automatically shall immediately become due
and payable without presentment, demand, protest or the giving of any notice or
other action by the Administrative Agent or the Lenders, all of which are hereby
waived by the Credit Parties.


ARTICLE VIII

AGENCY PROVISIONS


8.1         Appointment.


Each Lender hereby irrevocably designates and appoints CoBank as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes CoBank, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, none of the Administrative Agent shall have any duties or
responsibilities, except those


72

--------------------------------------------------------------------------------



 
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or otherwise exist against
the Administrative Agent.


8.2         Delegation of Duties.


Anything herein to the contrary, notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by them with reasonable care. 
Without limiting the foregoing, the Administrative Agent may appoint one of its
Affiliates as its agent to perform its functions hereunder relating to the
advancing of funds to the Borrower and distribution of funds to the Lenders and
to perform other functions of the Administrative Agent hereunder.


8.3         Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose it to liability or that is contrary to any
Credit Document or applicable law; and


(c)         shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.1 and 7.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction pursuant to a final non-appealable judgment.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the


73

--------------------------------------------------------------------------------



 
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


8.4         Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


8.5          Notice of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Parent referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.


8.6          Non-Reliance on Administrative Agent and Other Lenders.


Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder and enter into this Credit Agreement.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and


74

--------------------------------------------------------------------------------



 


other condition and creditworthiness of the Credit Parties.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Credit Parties which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.


8.7         Administrative Agent in its Individual Capacity.


The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Credit Parties as
though the Administrative Agent were not the Administrative Agent hereunder. 
With respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.


8.8         Successor Administrative Agent.


The Administrative Agent may resign as the Administrative Agent upon thirty
(30) days’ prior notice to the Parent and the Lenders.  If the Administrative
Agent shall resign as the Administrative Agent under this Credit Agreement and
the other Credit Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be
approved by the Parent (so long as no Event of Default has occurred and is
continuing), whereupon such successor agent shall succeed to the rights, powers
and duties of the resigning Administrative Agent, and the term “Administrative
Agent” shall mean such successor agent effective upon such appointment and
approval, and the resigning Administrative Agent’s rights, powers and duties as
the Administrative Agent shall be terminated, without any other or further act
or deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Notes or Credit Party Obligations;
provided that if the Required Lenders appoint a Defaulting Lender, then such
Lender shall not succeed to the rights, powers and duties of the resigning
Administrative Agent.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the resigning Administrative Agent gives notice of its
resignation, then the resigning Administrative Agent may on behalf of the
Lenders, appoint a successor Agent, which successor Administrative Agent shall
be approved by the Parent; provided that if the resigning Administrative Agent
appoints a Defaulting Lender as the successor Administrative Agent, then such
Lender shall not succeed to the rights, powers and duties of the resigning
Administrative Agent; provided further that if the resigning Administrative
Agent shall notify the Parent and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the resigning Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents and (b) all payments, communications and
determinations provided to be made by, to or through the resigning
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.


After any retiring Administrative Agent’s resignation as the Administrative
Agent, the provisions of this Article VIII and Section 9.5 shall inure to its
benefit (and the benefit of its sub-agents and Related Parties) as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Credit Agreement.


8.9         Patriot Act Notice.


75

--------------------------------------------------------------------------------



 


Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Credit Parties that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party, and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Credit
Party in accordance with the Patriot Act.


8.10       Guaranty and Borrower Matters.


(a)          The Lenders irrevocably authorize and direct each of the
Administrative Agent and without any consent or action by any Lender:


(i)          to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder; provided that, it is understood and agreed that
this Section 8.10(a)(i) shall not permit the release of the Parent from its
obligations under the Guaranty;


(ii)          in the case of the Guaranty of RKT, to release the Guaranty of RKT
when all Existing RKT Senior Notes have been redeemed, repurchased or defeased
(including any refinancing or replacement of such Indebtedness with Indebtedness
of the Parent that is not guaranteed by RKT);


(iii)        in the case of the Guaranty of MWV, to release the Guaranty of MWV
when all Existing MWV Notes have been redeemed, repurchased or defeased
(including any refinancing or replacement of such Indebtedness with Indebtedness
of the Parent that is not guaranteed by MWV); and


(iv)         to release WRK Southeast as the Borrower in accordance with the
terms of Section 9.20(d).


(b)         Immediately upon the occurrence of any event set forth in paragraph
(a) of this Section 8.10, the applicable Guaranty shall automatically be
released.


(c)        In connection with a release pursuant to this Section 8.10, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrower’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such release.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor (or, if
applicable, WRK Southeast) from its obligations under the Guaranty (or, if
applicable, obligations as the Borrower under this Credit Agreement and the
other Credit Documents) pursuant to this Section 8.10; provided, however, that
the Administrative Agent may not decline to release any guarantee (or, if
applicable, WRK Southeast) pursuant to this Section 8.10 due to the absence of
any such confirmation.


8.11       Withholding.


To the extent required by any applicable law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Credit Document an amount equal to any applicable
withholding Tax.  If the IRS or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold Tax from any amount paid
to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent


76

--------------------------------------------------------------------------------



 
of a change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective), such Lender shall indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Credit Parties and without limiting or expanding
the obligation of the Credit Parties to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties, additions to Tax or interest thereon, together with all expenses
incurred, including legal expenses and any out-of-pocket expenses, whether or
not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this Section 8.11.  The agreements
in this Section 8.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement.


8.12       Certain ERISA Matters.


Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and the Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:


(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments or this
Agreement;


(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;


(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or


(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.


77

--------------------------------------------------------------------------------





In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement or
any documents related hereto or thereto).


ARTICLE IX

MISCELLANEOUS


9.1         Amendments and Waivers.


Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Credit Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided that no such waiver
and no such amendment, waiver, supplement, modification or release shall:


(i)          reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate or as a result of any change in the
definition of “Leverage Ratio” or any component thereof) or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s or Voting Participant’s Commitment, in each case without the
written consent of each Lender directly affected thereby; or


(ii)         amend, modify or waive any provision of this Section 9.1 or reduce
the percentage specified in the definition of Required Lenders without the
written consent of each Lender directly affected thereby; or


(iii)        amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or


(iv)        release all or substantially all of the Guarantors from their
obligations under the Guaranty (other than as permitted hereunder) or all or
substantially all of the value of the Guaranty provided by all of the
Guarantors, without the written consent of all the Lenders; or


78

--------------------------------------------------------------------------------





(v)          amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of the Required Lenders or of all Lenders as
appropriate; or


(vi)        amend or modify the definition of “Credit Party Obligations” to
delete or exclude any obligation or liability or any Person described therein
without the written consent of each Lender directly affected thereby; or


(vii)       amend, modify or waive the order in which Credit Party Obligations
are paid in Section 2.15(b) or (c) without the written consent of each Lender
directly affected thereby; or


(viii)      subordinate the Commitments and/or Loans to any other Indebtedness
without the written consent of all Lenders;


provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent in
addition to the Lenders required hereinabove to take such action. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except those affecting it referred to in clause (i) above.


Notwithstanding anything in any Credit Document to the contrary, under no
circumstances shall any Hedging Agreement Provider or Cash Management Bank have
any voting rights under the Credit Documents.


Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the other Credit Parties, the Administrative Agent and
all future holders of the Notes or Credit Party Obligations.  In the case of any
waiver, the Borrower, the other Credit Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default permanently waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.


Notwithstanding any of the foregoing to the contrary, the consent of the Credit
Parties shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9 and Section
8.10); provided, however, that the Administrative Agent will provide written
notice to the Borrower of any such amendment, modification or waiver.  In
addition, notwithstanding the foregoing, this Agreement and any other Credit
Document may be amended by an agreement in writing entered into by the Credit
Parties and the Administrative Agent to cure any ambiguity, omission, mistake,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.


In addition, notwithstanding any of the foregoing to the contrary, this
Agreement may be amended with the written consent of the Administrative Agent,
the Credit Parties and the Lenders providing the relevant Replacement Term Loan
to permit the refinancing of all outstanding amounts under the Term Loans
(“Refinanced Term Loan”) with a replacement term loan tranche denominated in
U.S. Dollars (“Replacement Term Loan”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loan shall not exceed the
aggregate principal amount of such Refinanced Term Loan,


79

--------------------------------------------------------------------------------



(b) the weighted average life to maturity of such Replacement Term Loan shall
not be shorter than the weighted average life to maturity of such Refinanced
Term Loan at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the Term Loans) and (c) all other terms (other than interest rate
margins) applicable to such Replacement Term Loan shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loan than those applicable to such Refinanced Term Loan, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the Latest Maturity Date in effect immediately prior to such refinancing.


Notwithstanding anything in this Credit Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including amendments to this Section 9.1) or any of the other Credit
Documents or to enter into additional Credit Documents as the Administrative
Agent reasonably deems appropriate in order to effectuate the terms of Section
2.3(a) or Section 2.26 (including as applicable, (1) to permit the Incremental
Term Loans to share ratably in the benefits of this Credit Agreement and the
other Credit Documents and (2) to include the Incremental Term Loan Commitments
or outstanding Incremental Term Loans in any determination of (i) Required
Lenders or (ii) similar required lender terms applicable thereto); provided that
no amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Closing Date Term Loan
Commitment Percentage, in each case, without the written consent of such
affected Lender.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
solely with respect to approving the terms of any such bankruptcy reorganization
plan and (B) the Required Lenders may consent to allow a Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding.


The Borrower shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent (such consent not to be
unreasonably withheld or delayed) any Lender that fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 9.1, so long as the consent of the Required Lenders
(or, in the case of any proposed amendment, modification, termination, waiver or
consent that requires the approval of a class of Lenders, of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments in respect
of such class) shall have been obtained with respect to such amendment,
modification, termination, waiver or consent; provided that (1) such replacement
does not conflict with any Requirement of Law, (2) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (3) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent and together with all other replacement financial
institutions is sufficient to pass the proposed amendment, modification,
termination, waiver or consent, (4) the Borrower shall be liable to such
replaced Lender under Section 2.20 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (5) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (6)  the Borrower shall pay to the replaced Lender all additional
amounts (if any) required pursuant to Section 2.18, 2.19 or 2.21, as the case
may be, (7) the Borrower provides at least three (3) Business Days’ prior notice
to such replaced Lender, and (8) any such replacement shall not be deemed to be
a waiver of any rights that the Credit Parties, the Administrative Agent or any
other Lender shall have against the replaced Lender.  In the event any replaced
Lender fails


80

--------------------------------------------------------------------------------



to execute the agreements required under Section 9.6 in connection with an
assignment pursuant to this Section 9.1, the Borrower may, upon two (2) Business
Days’ prior notice to such replaced Lender, execute such agreements on behalf of
such replaced Lender.  A Lender shall not be required to be replaced if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such replacement cease to apply.


9.2         Notices.


(a)         All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or other
electronic communications as provided below), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made (a) when
delivered by hand, (b) when transmitted via facsimile to the number set out
herein, (c) the day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case addressed as follows in the case of the Borrower, the other Credit
Parties, the Administrative Agent, and the Lenders, or to such other address as
may be hereafter notified by the respective parties hereto and any future
holders of the Notes and Credit Party Obligations:


if to any of the Credit Parties


c/o WestRock Company
1000 Abernathy Road NE
Atlanta, GA 30328
Attention:          [Chief Financial Officer]
Telecopier:        (770) 263-3582
Telephone:        (678) 291-7700


With a copy to:


WestRock Company
1000 Abernathy Road NE
Atlanta, GA 30328
Attention:          General Counsel
Telecopier:        (770) 263-3582
Telephone:        (678) 291-7456


if to the Administrative Agent:


CoBank, ACB
6340 S. Fiddlers Green Circle
Greenwood Village, CO 80111
Attention:          Credit Information Services
Telecopier:        (303) 224-6101
E-mail address: CIServices@cobank.com


With a copy to:


CoBank, ACB
6340 S. Fiddlers Green Circle
Greenwood Village, CO 80111


81

--------------------------------------------------------------------------------



 


Attention:          Michael Tousignant
Telephone:        (303) 694-5838
E-mail address: TousigM@cobank.com


If to any Lender:             To the address set forth on the Register


(b)         Notices and other communications to the Lenders or the
Administrative Agent hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent.  The Administrative Agent or
the Credit Parties may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Notwithstanding the foregoing,
notices, requests and demands delivered pursuant to the requirements of Article
II shall be deemed to have been duly given or made when transmitted via e-mail
to the e-mail address of the Administrative Agent set forth in Section 9.2(a).


Unless the Administrative Agent otherwise prescribe, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


9.3         No Waiver; Cumulative Remedies.


No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


9.4         Survival of Representations and Warranties.


All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which all Credit Party Obligations
(other than contingent indemnity obligations) have been paid in full.


9.5         Payment of Expenses.


(a)         Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable, documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the


82

--------------------------------------------------------------------------------



 
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent and each Lender
(including the fees, charges and disbursements of counsel for any of the
Administrative Agent or Lenders), and all fees and time charges for attorneys
who may be employees of any of the Administrative Agent or Lenders, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Credit Documents or Loans.


(b)         Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof) and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, penalties, damages, liabilities and related expenses
(including the fees, charges and disbursements of one firm of counsel for all
such Indemnitees, taken as a whole, and, if necessary, of a single firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for all such Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Parent of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee and, if necessary, of a single firm of local
counsel in each appropriate jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for such affected Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Credit Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Release or threat of Release of
Hazardous Substances on, at, under or from any property owned, leased or
operated by any Credit Party or any of its Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee or (2) a claim brought by a Credit
Party or any Subsidiary against such Indemnitee for material breach in bad faith
of such Indemnitee’s obligations hereunder or (B) result from a proceeding that
does not involve an act or omission by a Credit Party or any of its Affiliates
and that is brought by an Indemnitee against any other Indemnitee (other than
claims against any arranger, bookrunner or agent hereunder in its capacity or in
fulfilling its roles as an arranger, bookrunner or agent hereunder or any
similar role with respect to the credit facilities hereunder).  Notwithstanding
the foregoing, this Section 9.5(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.


(c)         Reimbursement by Lenders.  To the extent that the Credit Parties for
any reason fail to indefeasibly pay any amount required under subsections (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party thereof, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable


83

--------------------------------------------------------------------------------



 
unreimbursed expense or indemnity payment is sought and based on the aggregate
principal amount of all Loans and unused Commitments then outstanding) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party thereof acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity. 
The agreements in this Section 9.5(c) shall survive the termination of this
Credit Agreement and payment of the Notes and all other amounts payable
hereunder.


(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Credit Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the transmission of any information or
other materials through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.


(e)          Payments.  All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.


9.6          Successors and Assigns; Participations; Purchasing Lenders.


(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)           Minimum Amounts.


(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an


84

--------------------------------------------------------------------------------





assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Parent shall be deemed to have given its consent ten
(10) Business Days after the date written notice thereof has been delivered by
the assigning Lender (through the Administrative Agent) of an assignment unless
it shall object thereto by written notice to the Administrative Agent prior to
such tenth (10th) Business Day.


(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Types on
a non-pro rata basis.


(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)        the consent of the Parent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Parent shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof; and


(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Term Loan or an Incremental Term Loan Commitment to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund.


(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (unless waived by the
Administrative Agent in its sole discretion) and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)          No Assignment to a Credit Party.  No such assignment shall be made
to any Credit Party or any of Credit Party’s Affiliates or Subsidiaries.


(vi)         No Assignment to Natural Persons and Disqualified Institutions.  No
such assignment shall be made to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) or a


85

--------------------------------------------------------------------------------



Disqualified Institution on the most recent list of Disqualified Institutions
made available to the Lenders at the request of the Parent prior to the date of
such assignment.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


The Administrative Agent shall not have any responsibility or liability for
monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions.


(c)          Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices
in Denver, Colorado a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Credit Parties, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and, with respect to itself, any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, the Credit Parties or the Administrative Agent, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) or any Credit Party or any Credit Party’s Affiliates or
Subsidiaries or any Disqualified Institution on the most recent list of
Disqualified Institutions made available to the Lenders at the request of the
Parent prior to the date of such assignment) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Credit Parties, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to subsection (e) of this Section, the Credit Parties agree that each
Participant shall be entitled to the benefits of Sections 2.19 and 2.21 (subject
to the requirements and limitations of such Sections and Section 2.23 and it
being understood that a Participant


86

--------------------------------------------------------------------------------



shall be required to deliver the documentation required under Section 2.21(d) to
only the participating Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive (absent manifest error) and such Lender (and the
Borrower, to the extent that the Participant requests payment from the Borrower)
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  The portion of the Participant
Register relating to any Participant requesting payment from the Borrower under
the Credit Documents shall be made available to the Borrower upon reasonable
request.  Except as provided in the preceding sentence, a Lender shall not be
required to disclose its Participant Register to the Borrower or any other
Person except to the extent required in connection with a Tax audit or inquiry
to establish that the Loans hereunder are in registered form for U.S. federal
income tax purposes.


Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $7,000,000,
(ii) has been designated as a “Voting Participant” in a notice (a “Voting
Participant Notice”) sent by the relevant Lender to the Administrative Agent and
(iii) receives, prior to becoming a “Voting Participant,” the consent of the
Administrative Agent and the Parent (each such consent to be required only to
the extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
clause (b)) (a “Voting Participant”), shall be entitled to vote as if such
Voting Participant were a Lender on all matters subject to a vote by the Lenders
and the voting rights of the selling Lender shall be correspondingly reduced, on
a U.S. Dollar-for-U.S. Dollar basis.  Each Voting Participant Notice shall
include, with respect to each Voting Participant, the information that would be
included by a prospective Lender in an Assignment and Assumption. 
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant in Schedule 2.1(a) hereto shall be a Voting Participant without
delivery of a Voting Participant Notice and without the prior written consent of
the Parent and the Administrative Agent.  The selling Lender and the Voting
Participant shall notify the Administrative Agent and the Borrower within three
(3) Business Days of any termination, reduction or increase of the amount of,
such participation.  The Credit Parties and the Administrative Agent shall be
entitled to conclusively rely on information contained in Voting Participant
Notices and all other notices delivered pursuant hereto.  The voting rights of
each Voting Participant are solely for the benefit of such Voting Participant
and shall not inure to any assignee or participant of such Voting Participant
that is not itself a Voting Participant.


(e)          Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.19 and 2.21 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or the
entitlement to a greater payment results from a change in law after the date
such Participant became a participant.


(f)         Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


87

--------------------------------------------------------------------------------





9.7         Adjustments; Set-off.


(a)         If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Parent and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.


(b)        If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Loans and other amounts owing them,
provided that:


(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)          the provisions of this subsection shall not be construed to apply
to (A) any payment made by a Credit Party pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Credit Party or any
Subsidiary thereof (as to which the provisions of this subsection shall apply).


(c)          Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


9.8          Table of Contents and Section Headings.


The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.


88

--------------------------------------------------------------------------------





9.9          Counterparts; Electronic Execution.


(a)         This Credit Agreement may be executed by one or more of the parties
to this Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.


(b)         The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


9.10       Severability.


Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


9.11        Integration.


This Credit Agreement, the other Credit Documents and the Farm Credit Equity
Documents represent the agreement of the Credit Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent, the Credit Parties or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Credit Documents.


9.12       Governing Law.


THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT AS OTHERWISE
PROVIDED THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


9.13        Consent to Jurisdiction and Service of Process.


The Borrower and each other Credit Party and each other party hereto irrevocably
and unconditionally submits, for itself and its property, with respect to this
Credit Agreement, any Note or any of the other Credit Documents and all judicial
proceedings in respect thereof to the exclusive jurisdiction of the courts of
the State of New York in New York County in the Borough of Manhattan or, if
under applicable law exclusive jurisdiction is vested in the federal courts, the
United States District Court for the Southern District of New York (and
appellate courts thereof), and, by execution and delivery of this Credit
Agreement, the Borrower and the other Credit Parties (i) accepts, for itself and
in connection with its properties, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Credit Agreement, any
Note or any other Credit Document from which no appeal has been taken or is
available; (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; and (iii)
agrees that it will not bring or support any action, cause of action, claim,
cross-claim


89

--------------------------------------------------------------------------------



or third-party claim of any kind or description, whether in law or in equity,
whether in contract or in tort or otherwise, against any person in any way
relating to this Credit Agreement, any Note or any other Credit Document in any
forum other than the Supreme Court of the State of New York in New York County
in the Borough of Manhattan or, if under applicable law exclusive jurisdiction
is vested in the federal courts, the United States District Court for the
Southern District of New York (and appellate courts thereof).  The Borrower and
the other Credit Parties irrevocably agrees that all service of process in any
such proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 9.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by the Borrower and the other
Credit Parties to be effective and binding service in every respect.  Each of
the Credit Parties, the Administrative Agent and the Lenders irrevocably waives
any objection, including any objection to the laying of venue based on the
grounds of forum non conveniens which it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction.


9.14       Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives who
shall maintain the confidential nature of such Information, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the
Administrative Agent or such Lender shall promptly notify the Parent in advance
to the extent lawfully permitted to do so and practicable), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder,
under any other Credit Document, Guaranteed Hedging Agreement or Guaranteed Cash
Management Agreement or any action or proceeding relating to this Agreement, any
other Credit Document, Guaranteed Hedging Agreement or Guaranteed Cash
Management Agreement or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) to (i) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to a Credit Party and its
obligations, (ii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in connection with the administration, servicing and reporting
on the assets serving as collateral for securities issued by an Approved Fund,
or (iv) a nationally recognized rating agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (h) with the consent of the
Parent or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Credit Parties that is not,
to the Administrative Agent’s or Lender’s knowledge, subject to a
confidentiality obligation to the Parent or any of its Affiliates with respect
to such Information.  For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any Subsidiary thereof; provided that, in the
case of information received from a Credit Party or any Subsidiary thereof after
the Closing Date, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in


90

--------------------------------------------------------------------------------



 
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


9.15       Acknowledgments.


The Borrower and the other Credit Parties each hereby acknowledges that:


(a)          it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;


(b)         neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor;


(c)         the Administrative Agent, each Lender and their respective
Affiliates may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their Affiliates; and


(d)          no joint venture exists among the Lenders or among the Credit
Parties and the Lenders.


9.16       Waivers of Jury Trial.


THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


9.17       [Reserved].


9.18       Subordination of Intercompany Debt.


Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations.  Notwithstanding any provision
of this Agreement to the contrary, so long as no Event of Default has occurred
and is continuing, the Credit Parties may make and receive payments with respect
to the Intercompany Debt to the extent otherwise permitted by this Agreement;
provided, that in the event of and during the continuation of any Event of
Default, no payment shall be made by or on behalf of any Credit Party on account
of any Intercompany Debt other than payments to the Borrower.  In the event that
any Credit Party other than the Borrower receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this
Section 9.18, such payment shall be held by such Credit Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to, the Administrative Agent.


9.19       Acknowledgment and Consent to Bail-In of EEA Financial Institutions.


91

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or


(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


9.20       Farm Credit Equities.


(a)         So long as (i) a Farm Credit Lender is a Lender or Voting
Participant hereunder and (ii) such Farm Credit Lender has notified the Borrower
that the Borrower is eligible to receive patronage distributions directly from
such Farm Credit Lender or one of its Affiliates on account of the Loans made
(or participated in) by such Farm Credit Lender hereunder, the Borrower will
acquire (and such Farm Credit Lender will make available to the Borrower for
purchase) equity in such Farm Credit Lender or one of its Affiliates in such
amounts and at such times as such Farm Credit Lender may require in accordance
with such Farm Credit Lender’s or its Affiliates’ bylaws and capital plan or
similar documents (as each may be amended from time to time), provided that the
maximum amount of equity that the Borrower may be required to purchase in such
Farm Credit Lender or its Affiliate in connection with the portion of the Loans
made by such Farm Credit Lender shall not exceed the maximum amount permitted by
the applicable bylaws, capital plan and related documents (x) as in effect (and
in the form provided to the Borrower) on the Closing Date or (y) in the case of
a Farm Credit Lender that becomes a Lender or Voting Participant as a result of
an assignment or sale of participation, as in effect (and in the form provided
to the Borrower) at the time of the closing of the related assignment or sale of
participation.  CoBank confirms delivery to the Borrower, and the Borrower
acknowledges receipt, of the documents from CoBank as of the Closing Date (and
will upon reasonable request, and subject to the Borrower’s consent to such
assignment or sale of a participation by such Farm Credit Lender pursuant to
Section 9.6(b), acknowledge receipt of  any similar documents delivered to the
Borrower by a Farm Credit Lender that becomes a Lender or Voting Participant as
a result of an assignment or sale of a participation after the Closing Date;
provided that such Farm Credit Lender confirms delivery of such documents to the
Borrower) (the “Farm Credit Equity Documents”), which describe the nature of the
stock and/or other equities in a Farm Credit Lender or its Affiliate required to
be acquired by the Borrower in connection with the Loans made (or participated
in) by such Farm Credit Lender (the “Farm Credit Equities”), as well as
applicable capitalization requirements, and the Borrower agrees to be bound by
the terms thereof.  CoBank acknowledges and agrees that the amount of the Farm
Credit Equities of CoBank acquired by the Borrower on or prior to the Closing
Date satisfies the


92

--------------------------------------------------------------------------------



 
requirements of this Section 9.20 in respect of the Closing Date Term Loan
Commitments as of the Closing Date.


(b)         Each party hereto acknowledges that each Farm Credit Lender’s (or
its Affiliate’s) bylaws, capital plan and similar documents (as each may be
amended from time to time) shall govern (x) the rights and obligations of the
parties with respect to the Farm Credit Equities and any patronage refunds or
other distributions made on account thereof or on account of the Borrower’s
patronage with such Farm Credit Lender or its Affiliate, (y) the Borrower’s
eligibility for patronage distributions from such Farm Credit Lender or its
Affiliate (in the form of Farm Credit Equities and cash) and (z) patronage
distributions, if any, in the event of a sale of a participation interest.  Each
Farm Credit Lender reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis in accordance with Section 9.6(b); provided that if the Parent’s consent
to such assignment or sale of a participation by such Farm Credit Lender is
required pursuant to Section 9.6(b) or Section 9.6(d), as applicable, the
parties hereto agree that, solely with respect to the Parent’s ability to
reasonably withhold consent to such transfer because of an expected reduction in
patronage distributions to the Borrower (it being understood and agreed that the
Parent may have another basis for reasonably withholding consent to such
transfer), (A) if the transferring Farm Credit Lender has not delivered a Farm
Credit Lender Transfer Certificate (as defined below) to the Borrower, then the
Parent may withhold its consent to such assignment or sale in its sole
discretion (and in such case, the Parent shall be deemed to have acted
reasonably), and (B) if the transferring Farm Credit Lender has delivered a Farm
Credit Lender Transfer Certificate to the Borrower, then the Parent may not
withhold its consent to such assignment or sale (and any such withholding of
consent shall be deemed unreasonable).  For purposes hereof, “Farm Credit Lender
Transfer Certificate” means a certificate executed by an officer of the
transferring Farm Credit Lender and certifying to the Borrower that such
transferring Farm Credit Lender has used commercially reasonable efforts to
consummate the relevant assignment or sale or a participation with another
entity that would be expected to make patronage distributions to the Borrower on
a going forward basis that are consistent with (or better than) those that the
Borrower could reasonably have expected to have received from such transferring
Farm Credit Lender.


(c)          Each party hereto acknowledges that each Farm Credit Lender or its
Affiliate has a statutory lien pursuant to the Farm Credit Act of 1971 (as may
be amended from time to time) on all Farm Credit Equities of such Person that
the Borrower may now own or hereafter acquire, which statutory lien shall be for
such Farm Credit Lender’s (or its Affiliate’s) sole and exclusive benefit.  The
Farm Credit Equities of a particular Farm Credit Lender or its Affiliate shall
not constitute security for the Credit Party Obligations due to any other
Lender.  To the extent that any of the Credit Documents create a Lien on the
Farm Credit Equities of a Farm Credit Lender or its Affiliate or on patronage
accrued by such Farm Credit Lender or its Affiliate for the account of the
Borrower (including, in each case, proceeds thereof), such Lien shall be for
such Farm Credit Lender’s (or its Affiliate’s) sole and exclusive benefit and
shall not be subject to pro rata sharing hereunder.  Neither the Farm Credit
Equities nor any accrued patronage shall be offset against the Credit Party
Obligations except that, in the event of an Event of Default, a Farm Credit
Lender may elect, solely at its discretion, to apply the cash portion of any
patronage distribution or retirement of equity to amounts owed to such Farm
Credit Lender under this Agreement, whether or not such amounts are currently
due and payable.  The Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the Borrower.  No
Farm Credit Lender or its Affiliate shall have an obligation to retire the Farm
Credit Equities of such Farm Credit Lender or Affiliate upon any Event of
Default, Default or any other default by the Borrower or any other Credit Party,
or at any other time, either for application to the Credit Obligations or
otherwise.


(d)          For so long as any Loans remain outstanding, the Borrower agrees to
maintain ownership of the mills and assets that were the subject of the
investments referred to in the definition of “Investment Purpose” (or similar
assets reasonably acceptable to CoBank; provided that, notwithstanding


93

--------------------------------------------------------------------------------



the foregoing, (i) WRK Southeast may (without additional consent from the
Administrative Agent or any Lender) transfer its Dublin, Georgia mill to another
Wholly-Owned Subsidiary (whether newly formed or previously existing), so long
as such Subsidiary has signed a joinder agreement to become the Borrower
(effective as of the date it acquires the Dublin, Georgia mill) in a form
reasonably acceptable to the Administrative Agent and otherwise has satisfied
all applicable requirements for a Successor Borrower pursuant to Section 6.4(a)
and (ii) effective immediately after the transfer of the Dublin, Georgia mill in
accordance with clause (i) of this Section 9.20(d) (and the effectiveness of the
joinder agreement signed by the new Borrower), WRK Southeast shall be
automatically (and without additional consent from the Administrative Agent or
any Lender) released as the Borrower and, thereafter, shall not constitute the
Borrower for any purpose of this Agreement or any other Credit Document.


9.21       Most Favored Lender Provisions.


If at any time the Pro Rata Credit Agreement, the BofA Term Loan Agreement, the
DDTL Agreement or any other Credit Document (as defined in the Pro Rata Credit
Agreement, the BofA Term Loan Agreement or the DDTL Agreement, as applicable),
or the documentation for any replacement credit facilities therefor, includes
(a) representations and warranties, covenants or events of default (including
related definitions) in favor of a Lender (as defined in the Pro Rata Credit
Agreement, the BofA Term Loan Agreement or the DDTL Agreement, as applicable),
or lender under any such replacement credit facilities, that are not provided
for in this Agreement or the other Credit Documents, (b) representations and
warranties, covenants or events of default (including related definitions) in
favor of a Lender (as defined in the Pro Rata Credit Agreement, the BofA Term
Loan Agreement or the DDTL Agreement, as applicable), or lender under any such
replacement credit facilities, that are more restrictive than the same or
similar provisions provided for in this Agreement and the other Credit Documents
and/or (c) requirements for the credit facilities under the Pro Rata Credit
Agreement, the BofA Term Loan Agreement or the DDTL Agreement to be secured by
collateral or guaranteed by Domestic Subsidiaries of the Parent that are not
already Guarantors (any or all of the foregoing, collectively, the “Most Favored
Lender Provisions”) (in the case of each of the Most Favored Lender Provisions,
other than any differences between the Pro Rata Credit Agreement, the BofA Term
Loan Agreement, the DDTL Agreement and the other Credit Documents (as defined in
the Pro Rata Credit Agreement, the BofA Term Loan Agreement or the DDTL
Agreement, as applicable)), on the one hand, and this Agreement and the other
Credit Documents, on the other hand, existing as of the Closing Date (or
otherwise consistent with such differences)), then (i) such Most Favored Lender
Provisions shall immediately and automatically be deemed incorporated into this
Agreement and the other Credit Documents as if set forth fully herein and
therein, mutatis mutandis, and no such incorporated provision may thereafter be
waived, amended or modified except pursuant to the provisions of Section 9.1,
and (ii) the Borrower and the Guarantors shall promptly, and in any event within
five (5) days after entering into any such Most Favored Lender Provisions, so
advise the Administrative Agent in writing.  Thereafter, upon the request of the
Required Lenders, the Borrower and the Guarantors shall enter into an amendment
to this Agreement and, if applicable, the other Credit Documents evidencing the
incorporation of such Most Favored Lender Provisions, it being agreed that any
failure to make such request or to enter into any such amendment shall in no way
qualify or limit the incorporation described in clause (i) of the immediately
preceding sentence.


ARTICLE X

GUARANTY OF BORROWER OBLIGATIONS


10.1       The Guaranty.


In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Guaranteed Hedging Agreement and any Cash
Management Bank to enter into


94

--------------------------------------------------------------------------------



any Guaranteed Cash Management Agreement and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, under any Guaranteed Hedging
Agreement and under any Guaranteed Cash Management Agreement, each of the
Guarantors hereby agrees with the Administrative Agent and the Lenders as
follows:  such Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all Credit Party Obligations.  If any or all of Credit Party Obligations
become due and payable hereunder or under any Guaranteed Hedging Agreement or
under any Guaranteed Cash Management Agreement, each Guarantor unconditionally
promises to pay such Credit Party Obligations to the Administrative Agent, the
Lenders, the Hedging Agreement Providers, the Cash Management Banks or their
respective order, on demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent or the Lenders in collecting any of
such Credit Party Obligations.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state, federal or provincial law relating to fraudulent
conveyances or transfers) then the obligations of each such Guarantor hereunder
shall be limited to the maximum amount that is permissible under applicable law
(whether federal, state or provincial and including the Bankruptcy Code).


10.2       Bankruptcy.


Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations to the
Lenders, any Cash Management Bank and any Hedging Agreement Provider whether or
not due or payable by the Borrower upon the occurrence of any of the events
specified in Section 7.1(g), and unconditionally promises to pay such Credit
Party Obligations to the Administrative Agent for the account of the Lenders, to
any such Cash Management Bank and to any such Hedging Agreement Provider, or
order, on demand, in lawful money of the United States upon any such
occurrence.  Each of the Guarantors further agrees that to the extent that the
Borrower or a Guarantor shall make a payment or a transfer of an interest in any
property to the Administrative Agent, any Lender, any Cash Management Bank or
any Hedging Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state, provincial or federal law, common
law or equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.


10.3       Nature of Liability.


The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations whether executed
by any such Guarantor, any other guarantor or by any other party, and no
Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Credit Party Obligations, or (c) any
payment on or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to the Administrative Agent, any Lender, any
Cash Management Bank or any Hedging Agreement Provider on the Credit Party
Obligations which the Administrative Agent, such Lender, such Cash Management
Bank or such Hedging Agreement Provider repays the Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each of the


95

--------------------------------------------------------------------------------





Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.


10.4       Independent Obligation.


The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.


10.5       Authorization.


Each of the Guarantors authorizes the Administrative Agent, each Lender, each
Cash Management Bank and each Hedging Agreement Provider, without notice or
demand (except as shall be required by applicable statute and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Credit Party Obligations or
any part thereof in accordance with this Agreement, any Guaranteed Cash
Management Agreement and any Guaranteed Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of the
Guaranty under this Article X or the Credit Party Obligations and exchange,
enforce waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, Borrower or other obligors.


10.6       Reliance.


It is not necessary for the Administrative Agent, the Lenders, any Cash
Management Bank or any Hedging Agreement Provider to inquire into the capacity
or powers of the Borrower or the officers, directors, members, partners or
agents acting or purporting to act on its behalf, and any Credit Party
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.


10.7       Waiver.


(a)          Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent, any Lender, any Cash Management Bank or any Hedging
Agreement Provider to (i) proceed against the Borrower, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party, or (iii) pursue any other
remedy in the Administrative Agent’s, any Lender’s, any Cash Management Bank’s
or any Hedging Agreement Provider’s power whatsoever.  Each of the Guarantors
waives any defense based on or arising out of any defense of the Borrower, any
other guarantor or any other party other than payment in full of the Credit
Party Obligations (other than contingent indemnity obligations), including any
defense based on or arising out of (i) the disability of the Borrower, any other
Guarantor or any other party, (ii) the unenforceability of the Credit Party
Obligations or any part thereof from any cause, (iii) the cessation from any
cause of the liability of the Borrower other than payment in full of the Credit
Party Obligations of the Borrower (other than contingent indemnity obligations),
(iv) any amendment, waiver or modification of the Credit Party Obligations,
(v) any substitution, release, exchange or impairment of any security for any of
the Credit Party Obligations, (vi) any change in the corporate existence or
structure of the Borrower or any other Guarantor, (vii) any claims or


96

--------------------------------------------------------------------------------





rights of set off that such Guarantor may have, and/or (viii) any Requirement of
Law or order of any Governmental Authority affecting any term of the Credit
Party Obligations.  The Administrative Agent may, at its election, foreclose on
any security held by the Administrative Agent by one or more judicial or
nonjudicial sales (to the extent such sale is permitted by applicable law), or
exercise any other right or remedy the Administrative Agent or any Lender may
have against the Borrower or any other party, or any security, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Credit Party Obligations of the Borrower have been paid in full and
the Commitments have been terminated.  Each of the Guarantors waives any defense
arising out of any such election by any of the Administrative Agent or Lenders,
even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
the Borrower or any other party or any security.


(b)         Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including notices of nonperformance, notice
of protest, notices of dishonor, notices of acceptance of the Guaranty under
this Article X, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.


(c)         Each of the Guarantors hereby agrees it will not exercise any rights
of subrogation which it may at any time otherwise have as a result of the
Guaranty under this Article X (whether contractual, under Section 509 of the
Bankruptcy Code, or otherwise) to the claims of the Lenders, any Cash Management
Bank or any Hedging Agreement Provider (collectively, the “Other Parties”)
against the Borrower or any other guarantor of the Credit Party Obligations
owing to the Lenders, such Cash Management Bank or such Hedging Agreement
Provider and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of the Guaranty under this Article X until such time
as the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated.  Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders, any Cash Management Bank or any Hedging Agreement Provider now have
or may hereafter have against any Other Party, any endorser or any other
guarantor of all or any part of the Credit Party Obligations and any benefit of,
and any right to participate in, any security or collateral given to or for the
benefit of the Lenders, the Cash Management Banks and/or the Hedging Agreement
Providers to secure payment of the Credit Party Obligations until such time as
the Credit Party Obligations (other than contingent indemnity obligations) shall
have been paid in full and the Commitments have been terminated.


10.8       Limitation on Enforcement.


The Lenders, the Cash Management Bank and the Hedging Agreement Providers agree
that the Guaranty under this Article X may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender, Cash Management Bank or Hedging Agreement Provider shall have
any right individually to seek to enforce or to enforce the Guaranty under this
Article X, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent for the benefit of the Lenders under the
terms of this Credit Agreement.  The Lenders, the Cash Management Banks and the
Hedging Agreement Providers further agree that the Guaranty under this Article X
may not be enforced against any director, officer, employee or stockholder of
the Guarantors.


97

--------------------------------------------------------------------------------



10.9       Confirmation of Payment.


The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of the Guaranty under this
Article X, confirm to the Borrower, the Guarantors or any other Person that such
Credit Party Obligations have been paid, subject to the provisions of
Section 10.2.


10.10     Keepwell.


Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the Guaranty under this Article X in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.10, or otherwise under the Guaranty under this Article X, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the termination of this
Agreement or the release of such Guarantor in accordance with Section 8.11. 
Each Qualified ECP Guarantor intends that this Section 10.10 constitute, and
this Section 10.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


[Signature Pages Follow]


98

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



BORROWER:
    WESTROCK SOUTHEAST, LLC
           


   
By:
/s/ John D. Stakel
 


   
Name:
John D. Stakel
 


   
Title:
Senior Vice President and Treasurer
 




GUARANTORS:
    WESTROCK COMPANY
           


   
By:

/s/ John D. Stakel
 
   
Name:
John D. Stakel
 


   
Title:
Senior Vice President and Treasurer
 




  WESTROCK RKT COMPANY
         


By:
/s/ John D. Stakel 
      Name: John D. Stakel
      Title: Senior Vice President and Treasurer
         

  WESTROCK MWV, LLC
         

By:
/s/ John D. Stakel
      Name: John D. Stakel
      Title: Senior Vice President and Treasurer
         


WRKCO INC.
         

By:
/s/ John D. Stakel
      Name: John D. Stakel
      Title: Senior Vice President and Treasurer
         






--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
   
COBANK, ACB,

as Administrative Agent

           
   
By:

/s/ Dan Terrill
 
   
Name:
Dan Terrill
 


   
Title:
Vice President
 









